EXECUTION COPY
Exhibit 10.1
ASSET PURCHASE AGREEMENT
by and among
THE STUDENT LOAN CORPORATION,
as Seller, Servicer, SPV Administrator and Sponsor,
CITIBANK, N.A.,
in its individual capacity and as Depositor Eligible Lender Trustee, Conduit
Eligible Lender
Trustee, Securitization Eligible Lender Trustee, Omnibus Lender and Indenture
Administrator,
CITIBANK (SOUTH DAKOTA) NATIONAL ASSOCIATION,
as Subservicer, Sub-Subservicer, Custodian and SPV Sub-Administrator,
SLC STUDENT LOAN RECEIVABLES I, INC.,
as Depositor,
 
SLM CORPORATION,
in its individual capacity,
BULL RUN 1 LLC,
as Securitization Buyer and Conduit Buyer,
SLM EDUCATION CREDIT FINANCE CORPORATION,
as successor Sponsor,
and
SALLIE MAE, INC.,
as successor Subservicer, successor Sub-Administrator and successor SPV
Administrator
Dated as of September 17, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION
    2  
 
       
Section 1.1 Defined Terms
    2  
Section 1.2 Computation of Time Periods
    3  
Section 1.3 Accounting Terms and Principles
    3  
Section 1.4 Certain Terms
    3  
Section 1.5 Disclosure Schedule
    4  
 
       
ARTICLE II PURCHASE OF TRUST CERTIFICATES
    4  
 
       
Section 2.1 Purchase and Sale
    4  
Section 2.2 Accession Agreement
    6  
Section 2.3 Opinions
    7  
Section 2.4 Rating Agencies
    7  
Section 2.5 Partial Release of Security Interest
    7  
Section 2.6 Intent and Characterization
    7  
 
       
ARTICLE III ASSUMPTION OF SECURITIZATION DUTIES
    8  
 
       
Section 3.1 Duties of Indenture Administrator
    8  
Section 3.2 Securitization Eligible Lender Trustee
    8  
Section 3.3 Appointment of Sub-Administrator
    8  
Section 3.4 Assumption of Duties of Subservicer
    9  
Section 3.5 Assumption of Obligations of the Seller under the Securitization
Master Terms Purchase Agreements
    10  
Section 3.6 Makewhole and Participation Agreement
    10  
Section 3.7 Costs and Expenses
    10  
 
       
ARTICLE IV PURCHASE OF FUNDING NOTE ISSUER
    11  
 
       
Section 4.1 Purchase and Sale
    11  
Section 4.2 No Dividends, Repayments or Returns of Capital Contributions; Excess
Cash
    12  
Section 4.3 Opinions
    13  
Section 4.4 Assignment and Assumption
    13  
Section 4.5 Consents
    13  
Section 4.6 Release
    13  
Section 4.7 Intent and Characterization
    14  
 
       
ARTICLE V ASSUMPTION OF CONDUIT DUTIES
    14  
 
       
Section 5.1 Department Agreements
    14  
Section 5.2 Conduit Subservicing
    14  
Section 5.3 Conduit Administration
    14  
Section 5.4 Termination of Subordinated Credit Agreement
    15  
Section 5.5 Conduit Eligible Lender Trustee
    15  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.6 Consents; Costs and Expenses
    15  
 
       
ARTICLE VI DEPOSITOR AGREEMENT
    16  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES
    16  
 
       
Section 7.1 Representations and Warranties of each Party
    16  
Section 7.2 Additional Representations and Warranties of the Seller
    18  
Section 7.3 Additional Representations and Warranties of each Buyer
    25  
Section 7.4 Additional Representations and Warranties of Buyer Parent
    26  
 
       
ARTICLE VIII CLOSING
    27  
 
       
Section 8.1 Closing
    27  
 
       
ARTICLE IX CONDITIONS PRECEDENT
    27  
 
       
Section 9.1 Conditions to the Obligations of the Parties
    27  
Section 9.2 Conditions to the Obligations of the Buyer Parties
    28  
Section 9.3 Conditions to the Obligations of the Seller Parties
    29  
Section 9.4 Closing Documents
    30  
 
       
ARTICLE X COVENANTS
    31  
 
       
Section 10.1 No Public Announcements
    31  
Section 10.2 Proxy Statement
    32  
Section 10.3 Stockholders’ Meeting
    33  
Section 10.4 No Solicitation of Competing Proposal
    33  
Section 10.5 Appropriate Action; Consents; Filings
    38  
Section 10.6 Access to Information; Confidentiality
    40  
Section 10.7 Non-Solicit
    41  
Section 10.8 Related Transaction Documents
    42  
Section 10.9 Agreements with Other Parties
    42  
Section 10.10 Conduct of Business by the Seller Pending the Closing
    42  
Section 10.11 Merger Transaction Restructuring
    44  
 
       
ARTICLE XI TERMINATION, AMENDMENT AND WAIVER
    45  
 
       
Section 11.1 Termination
    45  
Section 11.2 Effect of Termination
    47  
Section 11.3 Termination Fee
    47  
Section 11.4 Amendment
    49  
Section 11.5 Waiver
    49  
 
       
ARTICLE XII CERTAIN LIABILITY MATTERS
    49  
 
       
Section 12.1 No Assumption of Liability
    49  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 12.2 Release
    50  
 
       
ARTICLE XIII MISCELLANEOUS
    50  
 
       
Section 13.1 Assignments
    50  
Section 13.2 Costs and Expenses
    50  
Section 13.3 Use of Proceeds
    50  
Section 13.4 Relationship of Parties
    50  
Section 13.5 Non-Petition Covenants
    50  
Section 13.6 Notices, Etc.
    51  
Section 13.7 Entire Agreement; No Third Party Beneficiaries
    51  
Section 13.8 Governing Law
    51  
Section 13.9 Submission to Jurisdiction; Service of Process
    52  
Section 13.10 Waiver of Jury Trial
    52  
Section 13.11 Further Assurances
    53  
Section 13.12 Severability
    53  
Section 13.13 Section Titles
    53  
Section 13.14 Execution in Counterparts
    53  
Section 13.15 Specific Performance
    53  

iii



--------------------------------------------------------------------------------



 



APPENDICES

         
Appendix A
  -   Definitions
Appendix B
  -   List of Trust Certificates
Appendix C
  -   Intentionally Omitted
Appendix D
  -   Notices
Appendix E
  -   Seller Representations and Warranties with Respect to Trust Student Loans
Appendix F
  -   Seller Representations and Warranties with Respect to Financed Student
Loans

EXHIBITS
Ancillary Agreements

         
Exhibit A
  -   Voting Agreement
Exhibit B
  -   Indemnification Agreement
 
       
Securitization
       
 
       
Exhibit 2.1
  -   Form of Trust Certificates Bill of Sale
Exhibit 2.1(a)
  -   Model Purchase Price Calculation
Exhibit 2.2
  -   Form of Accession Agreement for Trust Certificates
Exhibit 2.5
  -   Form of Partial Release of Security Interest
Exhibit 3.3(a)(i)
  -   Form of Sub-Administration Agreement
Exhibit 3.3(a)(ii)
  -   Form of Sub-Sub-Administration Agreement
Exhibit 3.3(a)(iii)
  -   Form of Administration Services Agreement
Exhibit 3.4(a)(i)
  -   Form of Replacement Subservicing Agreement
Exhibit 3.4(a)(ii)
  -   Form of Sub-Subservicing Agreement
Exhibit 3.4(a)(iii)
  -   Form of Servicing Services Agreement
Exhibit 3.5
  -   Form of Assumption of Obligations of the Seller under Master Terms
Purchase Agreements
Exhibit 3.6
  -   Form of Makewhole and Participation Agreement
 
       
Conduit
       
 
       
Exhibit 4.4
  -   Form of Conduit Bill of Sale
Exhibit 4.6
  -   Form of Conduit Mutual Release
Exhibit 5(a)
  -   List of Conduit Documents
Exhibit 5.1
  -   Department Form Agreements
Exhibit 5.2(i)
  -   Forms of Conduit Replacement Subservicing Agreement
Exhibit 5.2(ii)
  -   Form of Conduit Servicing Services Agreement

iv



--------------------------------------------------------------------------------



 



         
Exhibit 5.3(b)
  -   Form of SPV Sub-Administration Agreement
Exhibit 5.3(c)
  -   Form of Conduit Services Agreement
 
       
Depositor
       
 
       
Exhibit 6
  -   Form of Depositor Agreement
 
       
Closing
       
 
       
Exhibit 9.2
  -   Form of Seller Satisfaction Certificate
Exhibit 9.3
  -   Form of Buyer Satisfaction Certificate
 
       
General
       
 
       
Exhibit 10.6(b)
  -   Form of Amended and Restated Confidentiality Agreement
Exhibit 12.2
  -   Form of Buyer/Seller Release

SCHEDULES

         
Schedule A
  -   Buyer Disclosure Schedule
Schedule B
  -   Seller Disclosure Schedule
Schedule C
  -   Assigned Contracts

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (as the same may be amended or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of September 17, 2010 (the “Commitment Date”) is entered
into by and among (i) The Student Loan Corporation, a Delaware corporation, as
Seller, Servicer, SPV Administrator and Sponsor; (ii) Citibank, N.A., a national
banking association, in its individual capacity and as Depositor Eligible Lender
Trustee, Conduit Eligible Lender Trustee, Securitization Eligible Lender
Trustee, Omnibus Lender and Indenture Administrator (“CBNA”); (iii) Citibank
(South Dakota) National Association, a national banking association, as
Subservicer, Sub-Subservicer, Custodian and SPV Sub-Administrator (“CSD”);
(iv) SLC Student Loan Receivables I, Inc., a Delaware corporation, as Depositor,
(v) SLM Corporation, a Delaware corporation, in its individual capacity (“Buyer
Parent”); (vi) Bull Run 1 LLC, a Delaware limited liability company, as
Securitization Buyer and Conduit Buyer; (vii) SLM Education Credit Finance
Corporation, a Delaware corporation, as successor Sponsor (“Buyer Entity”); and
(viii) Sallie Mae, Inc., a Delaware corporation, as successor Subservicer,
successor Sub-Administrator and successor SPV Administrator (the “Buyer
Subsidiary”).
W I T N E S S E T H:
     WHEREAS, concurrently with the execution of this Agreement, The Student
Loan Corporation is entering into an Asset Purchase Agreement, dated as of the
date of this Agreement, by and among The Student Loan Corporation, CBNA, and CSD
(as the same may be amended or otherwise modified from time to time in
accordance with the terms thereof, the “CBNA Transaction Agreement”, and the
transactions contemplated by the CBNA Transaction Agreement, the “CBNA
Transaction”), pursuant to which, subject to the terms and conditions of the
CBNA Transaction Agreement, immediately prior to the Closing, The Student Loan
Corporation will sell to CBNA certain assets of The Student Loan Corporation,
and CBNA will assume all the liabilities of The Student Loan Corporation and its
Subsidiaries (other than the liabilities to be assumed by Buyer Parent pursuant
to the Transactions and retained liabilities to remain with the Seller pursuant
to the Merger Transaction);
     WHEREAS, concurrently with the execution of this Agreement and the CBNA
Transaction Agreement, The Student Loan Corporation is entering into an
Agreement and Plan of Merger, dated as of the date of this Agreement (as the
same may be amended or otherwise modified from time to time in accordance with
the terms thereof, the “Merger Transaction Agreement”, and the transactions
contemplated by the Merger Transaction Agreement, the “Merger Transaction”), by
and among Discover Bank, a Delaware banking corporation (“Merger Buyer”),
Academy Acquisition Corp, a Delaware corporation and The Student Loan
Corporation, pursuant to which, subject to the terms and conditions of the
Merger Transaction Agreement, immediately following the Closing, Academy
Acquisition Corp. will merge with and into The Student Loan Corporation, with
The Student Loan Corporation continuing as the surviving corporation, and the
outstanding shares of common stock of The Student Loan Corporation (other than
as specified in the Merger Transaction Agreement) will be converted into the
right to receive the Merger Consideration (as defined in the Merger Transaction
Agreement);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Seller is the owner of Trust Certificates, each evidencing
100% of the beneficial interest in a Securitization Trust securitizing a
portfolio of FFELP Loans, which were sold by the Seller to the Depositor and by
the Depositor to such Securitization Trust;
     WHEREAS, the Trust Certificates are pledged to CBNA under the terms of the
Omnibus Credit Agreement;
     WHEREAS, the Seller has sold beneficial interests in FFELP Loans to SLC
Conduit I LLC, a Delaware limited liability company (the “Funding Note Issuer”),
a wholly-owned Subsidiary of the Seller, that finances such FFELP Loans through
advances that are provided by Straight-A Funding, LLC, a conduit program, and
that are secured by such FFELP Loans;
     WHEREAS, the Seller, either directly or through Affiliates, provides loan
servicing and other administrative services with respect to the Securitization
Trusts and the Funding Note Issuer;
     WHEREAS, the Seller and its Subsidiaries desire to sell, and Buyer Parent
and certain of its Affiliates desire to purchase, the Seller’s interest in the
Trust Certificates and the Seller’s entire Membership Interest in the Funding
Note Issuer;
     WHEREAS, CBNA will acquire a trust certificate evidencing the 100%
beneficial interest in the 2010-1 Trust and the Depositor in the CBNA
Transaction;
     WHEREAS, the Seller and its Affiliates desire to assign or delegate certain
of their administrative and loan servicing duties and obligations with respect
to the Securitization Trusts and the 2010-1 Trust and the Funding Note Issuer,
and Buyer Parent and certain of its Affiliates desire to assume, pay, perform
and otherwise accept or discharge such duties and obligations; and
     WHEREAS, concurrently with the execution of this Agreement, and as a
condition to the willingness of the Buyer Parties to enter into this Agreement,
CBNA is entering into (i) a Voting Agreement by and between Buyer Parent and
Merger Buyer, a copy of which is attached as Exhibit A hereto (the “Voting
Agreement”) and (ii) an Indemnification Agreement with Buyer Parent, a copy of
which is attached as Exhibit B hereto (the “Indemnification Agreement”).
     NOW, THEREFORE, in consideration of the foregoing, and of the
representations, warranties, covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto intending to be
legally bound hereby agree as follows:
ARTICLE I
DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION
          Section 1.1 Defined Terms
          Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in Appendix A of this Agreement (such meanings to be equally
applicable to both

2



--------------------------------------------------------------------------------



 



singular and plural forms of the terms defined). Appendix A and the other
appendices, exhibits and schedules to this Agreement shall constitute a part of
this Agreement.
          Section 1.2 Computation of Time Periods
          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP and all accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP.
          Section 1.4 Certain Terms
          (a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
          (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Appendix, Exhibit, Schedule, Article, Section, clause or
sub-clause refer to the appropriate Appendix, Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement and (ii) the words
“above” and “below,” when following a reference to a clause or a sub-clause of
any Transaction Document, refer to a clause or sub-clause within, respectively,
the same Section or clause of such Transaction Document.
          (c) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.
          (e) The term “including” when used in any Transaction Document means
“including without limitation” except when used in the computation of time
periods.
          (f) The terms “Seller” and “Buyers” include their respective permitted
successors and assigns hereunder.
          (g) References in this Agreement (including in Appendix A) to another
agreement or instrument shall mean such agreement or instrument as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, except if pursuant to the terms of this Agreement any
such agreement or instrument may only be amended, supplemented or otherwise
modified with the consent of a party hereto, and then only if such consent is
obtained. In addition, if pursuant to the terms of this Agreement any

3



--------------------------------------------------------------------------------



 



agreement or instrument is required to be amended, modified, restated or
supplemented pursuant to this Agreement, any reference in this Agreement
(including in Appendix A) to such agreement or instrument shall, unless
otherwise separately defined herein, include such agreement or instrument as it
has been amended, modified, restated or supplemented as required pursuant to
this Agreement.
          (h) In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
          (i) The Seller will have been deemed to have “made available” or
“furnished” to Buyer Parent any documents referred to in this Agreement if the
Seller has posted (or has caused to have been posted) true, correct and complete
copies of such documents to the Data Room prior to the date of this Agreement.
          Section 1.5 Disclosure Schedule
          The Buyers and the Seller hereby acknowledge and agree that the
disclosure of any item in any section of the Buyer Disclosure Schedule or the
Seller Disclosure Schedule shall also be deemed to be disclosed with respect to
any other section of the Buyer Disclosure Schedule or the Seller Disclosure
Schedule, respectively, to which the relevance of such item is readily apparent
on its face.
ARTICLE II
PURCHASE OF TRUST CERTIFICATES
          Section 2.1 Purchase and Sale
          (a) On the terms and subject to the satisfaction of the conditions set
forth in this Agreement, including the conditions precedent set forth in ARTICLE
IX and in reliance on the representations, warranties, covenants and agreements
set forth in this Agreement, on the Closing Date, (i) the Seller hereby agrees
to sell, transfer, assign and grant to the Securitization Buyer, without
recourse to the Seller and without representations or warranties (except as
specifically set forth herein), and the Securitization Buyer agrees to purchase
from the Seller, the Seller’s right, title and interest in, to and under each of
the Trust Certificates listed in Appendix B at its respective Certificate
Purchase Price, in consideration of the payment of the aggregate Estimated
Certificate Purchase Price to the Seller in the manner provided in
Section 2.1(b) and subsequently adjusted pursuant to Section 2.1(e) and the
agreement by the Securitization Buyer to assume, pay, perform and otherwise
accept or discharge certain obligations and liabilities of a holder of such
Trust Certificates, and (ii) the Securitization Buyer hereby agrees to assume,
pay, perform and accept or otherwise discharge all such obligations and
liabilities related to such Trust Certificates and the Securitization Trusts
from and after the Closing. The aggregate Estimated Certificate Purchase Price
will be based upon the Schedule of Trust Student Loans determined as of the
Applicable Measuring Date (or, if the information is not available, as of the
most recent month end for which information is available) (the “Initial

4



--------------------------------------------------------------------------------



 



Cutoff Date”), will be prepared on a basis consistent with the Model Purchase
Price Calculation attached hereto as Exhibit 2.1(a) (the “Model Purchase Price
Calculation”) and will be further adjusted after the Closing Date pursuant to
Section 2.1(e) based upon the Schedule of Trust Student Loans determined as of
the Applicable Measuring Date.
          (b) Delivery or transfer of the Trust Certificates shall be made on
the Closing Date at the time and in the manner agreed upon by the Seller and the
Securitization Buyer, but in any event prior to the consummation of the Merger
Transaction. On the Closing Date, the Securitization Buyer shall pay or cause to
be paid to CBNA, as designee of the Seller, the Estimated Certificate Purchase
Price for each Trust Certificate by wire transfer of immediately available funds
in U.S. dollars to the account specified by CBNA to the Securitization Buyer by
written notice at least two Business Days prior to the Closing Date. Upon
receipt of evidence of the payment of the aggregate Estimated Certificate
Purchase Price and receipt of a fully executed Accession Agreement, the Seller
shall cause the Trust Certificates, accompanied by a written instrument of
transfer and such signature guarantees and evidence of authority of the Persons
signing the instrument of transfer as the Owner Trustee may require in
accordance with the Securitization Trust Agreements, to be delivered along with
the Accession Agreement and the Opinions of Counsel described in Section 2.3 to
the Owner Trustee for transfer and for issuance of new Trust Certificates in the
name of the Securitization Buyer or its designee.
          (c) The sale and purchase of the Trust Certificates on the Closing
Date shall be consummated upon (i) the execution and delivery by the Seller and
the Securitization Buyer of the Trust Certificates Bill of Sale (which will
include a Schedule of Trust Student Loans determined as of the Initial Cutoff
Date), (ii) the payment by the Securitization Buyer to CBNA, as designee of the
Seller, of the aggregate Estimated Certificate Purchase Price in the manner
provided in Section 2.1(b), (iii) the assignment to the Securitization Buyer of
the Trust Certificates in accordance with the applicable requirements under the
related Securitization Trust Agreements, (iv) the Seller’s receipt of an
executed Buyer Satisfaction Certificate and (v) the Securitization Buyer’s
receipt of an executed Seller Satisfaction Certificate. Upon the satisfaction of
such conditions, such sale and purchase shall be effective as of the Closing
Date, prior to the consummation of the Merger Transaction.
          (d) If the Owner Trustee requires the payment of a sum sufficient to
cover the payment of any Taxes or other government charges required to be paid
in connection with the sale and purchase of the Trust Certificates pursuant to
Section 2.1(b), such sum shall be paid by the Buyer Parent and CBNA as provided
in the Indemnification Agreement.
          (e) Seller shall timely provide any information reasonably requested
by the Buyer Parent to prepare an adjusted Schedule of Trust Student Loans, so
that within fifteen (15) Business Days after the Closing Date, the Buyer Parent
shall provide the Seller and CBNA with an adjusted Schedule of Trust Student
Loans determined as of the Applicable Measuring Date and shall recalculate the
Certificate Purchase Price for each Trust Certificate based upon such schedule
to determine the aggregate Closing Certificate Purchase Price, with such
calculation to be prepared on a basis consistent with the Model Purchase Price
Calculation. CBNA shall have ten (10) Business Days to review and comment on the
adjusted Schedule of Trust Student Loans and the adjusted Certificate Purchase
Prices, including the aggregate Closing Certificate Purchase Price. During this
period the Seller and Buyer Parent (to the extent available to it) will

5



--------------------------------------------------------------------------------



 



provide information relating to the adjusted Schedule of Trust Student Loans and
adjusted Certificate Purchase Prices as reasonably requested by CBNA and Buyer
Parent, and Buyer Parent will meet with CBNA to discuss this information and the
calculations. CBNA and Buyer Parent will reimburse Seller for its reasonable
expenses incurred in connection with performing its obligations under this
Section 2.1. If during this ten (10) Business Day period CBNA notifies the Buyer
Parent that CBNA disagrees with these calculations, Buyer Parent and CBNA will
meet to attempt to resolve any differences. If they are unable to agree on the
adjustments within the next thirty (30) days, then the Buyer Parent and CBNA
will be free to pursue an additional review by jointly selecting an independent
accounting firm to review the calculations and make a determination as to the
Closing Certificate Purchase Price. If CBNA and the Buyer Parent are unable to
agree on an accounting firm, then they will apply to the American Arbitration
Association to make the selection. (The independent accounting firm selected
pursuant to this Section 2.1(e) is referred to herein as the “Arbitration
Firm”). The Arbitration Firm will be instructed to complete its review within
twenty (20) days and to calculate the Closing Certificate Purchase Price in
accordance with this Section 2.1 and the Model Purchase Price Calculation. The
decision of the Arbitration Firm will be final and binding on the Buyer Parent
and CBNA.
          (f) If the aggregate Closing Certificate Purchase Price exceeds the
aggregate Estimated Certificate Purchase Price (as finally determined pursuant
to Section 2.1(e)), then the Securitization Buyer shall pay CBNA the amount of
such excess no later than ten (10) Business Days after the Closing Date by wire
transfer of immediately available funds in U.S. dollars to the account specified
by CBNA to the Securitization Buyer by written notice at least two Business Days
prior to such payment. If the aggregate Closing Certificate Purchase Price is
less than the aggregate Estimated Certificate Purchase Price, then CBNA on
behalf of the Seller shall refund the Securitization Buyer the amount of such
difference within ten (10) Business Days after the Closing Date by wire transfer
of immediately available funds in U.S. dollars to the account specified by the
Securitization Buyer to CBNA by written notice at least two Business Days prior
to such payment. The Securitization Buyer acknowledges and agrees that the
Seller shall have no responsibility for, or liability with respect to, the
making of any payment required pursuant to the preceding sentence. The Seller
and the Securitization Buyer shall each amend the Trust Certificates Bill of
Sale to reflect the adjusted Schedule of Trust Student Loans determined as of
the Closing Date and the aggregate Closing Certificate Purchase Price. If the
aggregate Closing Certificate Purchase Price is less than the aggregate
Estimated Certificate Purchase Price then CBNA on behalf of the Seller shall
refund the Securitization Buyer the amount of such difference no later than ten
(10) Business Days after the Closing Date by wire transfer of immediately
available funds in U.S. dollars to the account specified by the Securitization
Buyer to CBNA by written notice at least (2) two Business Days prior to such
payment. The Securitization Buyer acknowledges and agrees that the Seller shall
have no responsibility for, or liability with respect to, the making of any
payment required pursuant to the preceding sentence. The Seller and the Trust
Buyer shall amend the Trust Bill of Sale to reflect the Schedule of Trust
Student Loans determined as of the Applicable Measuring Date and the Closing
Certificate Purchase Price.
          Section 2.2 Accession Agreement
          On or prior to the Closing Date, the Securitization Buyer will provide
the Seller with an executed Accession Agreement for Trust Certificates (the
“Accession Agreement”) in

6



--------------------------------------------------------------------------------



 



substantially the form attached as Exhibit 2.2 or such other form as is
acceptable to the Owner Trustee and is in accordance with the terms of the
Securitization Trust Agreements.
          Section 2.3 Opinions
          On the Closing Date, pursuant to the terms of the Securitization Trust
Agreements, the Seller will provide the Owner Trustee with Opinions of Counsel
that (i) the transfer of the Trust Certificates will not cause any
Securitization Trust to be treated for U.S. federal income tax purposes as an
association (or publicly-traded partnership) taxable as a corporation and will
not adversely affect the federal income tax treatment of the Noteholders in any
material respect and (ii) the transfer of the Trust Certificates is exempt from
registration under the 1933 Act and any applicable state securities Law.
          Section 2.4 Rating Agencies
          Prior to the Closing Date, the Seller shall deliver written notice to
the applicable Rating Agencies of the sale of the Trust Certificates to the
Securitization Buyer.
          Section 2.5 Partial Release of Security Interest
          On or prior to the Closing Date, CBNA, as the Omnibus Lender under the
Omnibus Credit Agreement, shall release its security interest in the Trust
Certificates concurrently with the sale of the Trust Certificates and the
receipt of the proceeds of the aggregate Estimated Certificate Purchase Price
(which will be applied to repay the Omnibus Loans) by executing a partial
release substantially in the form attached as Exhibit 2.5, and the Omnibus
Lender shall deliver the Trust Certificates held in its possession as collateral
for the Omnibus Loans to the Owner Trustee for transfer to the Securitization
Buyer in the manner provided in the Securitization Trust Agreements.
          Section 2.6 Intent and Characterization
          The Seller and the Securitization Buyer intend that the sale of the
Trust Certificates pursuant to this Agreement and the Trust Certificates Bill of
Sale constitute a valid sale of the Trust Certificates from the Seller to the
Securitization Buyer, conveying good title to the Trust Certificates free and
clear of any Lien, and that the beneficial interest in and title to the Trust
Certificates shall not be part of the Seller’s estate in the event of the
bankruptcy of the Seller or the appointment of a receiver with respect to the
Seller. The Seller and the Securitization Buyer intend and agree to treat the
transfer and assignment of the Trust Certificates as an absolute sale for Tax,
financial and accounting purposes, and as an absolute and complete conveyance of
title for property Law purposes.

7



--------------------------------------------------------------------------------



 



ARTICLE III
ASSUMPTION OF SECURITIZATION DUTIES
          Section 3.1 Duties of Indenture Administrator
          CBNA in its role as Indenture Administrator agrees to remain in such
capacity under the related Securitization Indenture for each Securitization
Trust following the Closing Date (unless and until it is no longer qualified to
serve in such capacity); provided, that at any time upon receipt of a written
request from Buyer Parent, CBNA will agree to resign its position as Indenture
Administrator pursuant to the terms of each related Securitization Indenture;
provided, further, that CBNA may resign as Indenture Administrator at any time
after the 18-month anniversary of the Closing Date subject to the terms of the
Securitization Indenture for the applicable Securitization Trust; in either
case, CBNA shall cooperate with and assist Buyer Parent, and the entity
designated by Buyer Parent as the successor Indenture Administrator in all
matters required to effect such replacement, including, but not limited to, the
execution and delivery of all required documentation to evidence such
resignation and replacement, the transfer of all applicable property,
responsibilities and obligations to such successor, providing all required
notices to each applicable Rating Agency and each related Securitization
Indenture Trustee, and obtaining the consent of each related Owner Trustee.
          Section 3.2 Securitization Eligible Lender Trustee
          CBNA in its role as Securitization Eligible Lender Trustee agrees to
remain in such capacity under the related Securitization Eligible Lender Trust
Agreement following the Closing Date (unless and until it is no longer qualified
to serve in such capacity); provided, that at any time upon receipt of a written
request from Buyer Parent, CBNA will agree to resign its position as
Securitization Eligible Lender Trustee pursuant to the terms of the
Securitization Eligible Lender Trust Agreement; provided, further, that CBNA may
resign as Securitization Eligible Lender Trustee at any time after the 18-month
anniversary of the Closing Date subject to the terms of the Securitization
Eligible Lender Trust Agreement; in either case, CBNA shall cooperate with and
assist Buyer Parent, and the entity designated by Buyer Parent as the successor
Securitization Eligible Lender Trustee in all matters required to effect such
replacement, including, but not limited to, the execution and delivery of all
required documentation to evidence such resignation and replacement, the
transfer of all applicable property, responsibilities and obligations to such
successor, and providing all required notices, if any, as well as any required
documentation to facilitate the transfer of ownership of the applicable
Department Lender Identification Numbers and related state agency guarantee
agreements.
          Section 3.3 Appointment of Sub-Administrator
          (a) Buyer Subsidiary wishes to act as Sub-Administrator to the
Administrator for each Securitization Trust and the 2010-1 Trust, and the
Seller, as Administrator, wishes to assign such administration responsibilities
to Buyer Subsidiary. On the Closing Date,

8



--------------------------------------------------------------------------------



 



          (i) the Seller will enter into sub-administration agreements with
Buyer Subsidiary, as sub-administrator (in such capacity, the
“Sub-Administrator”) substantially in the form attached as Exhibit 3.3(a)(i) or
such other form as mutually agreed upon by the Seller and Buyer Subsidiary (the
“Sub-Administration Agreements”);
          (ii) the Sub-Administrator and CSD (in such capacity, the
“Sub-Sub-Administrator”) will enter into an agreement for each Securitization
Trust and the 2010-1 Trust substantially in the form of Exhibit 3.3(a)(ii) or
such other form as agreed upon between the Sub-Administrator and the
Sub-Sub-Administrator (the “Sub-Sub-Administration Agreement”); and
          (iii) the Sub-Sub-Administrator, the Seller and CBNA will enter into a
service agreement for each Securitization Trust and the 2010-1 Trust
substantially in the form of Exhibit 3.3(a)(iii) or such other form as agreed
upon among the Sub-Sub-Administrator, the Seller and CBNA (the “Administration
Services Agreement”).
          (b) To the extent required pursuant to the related Securitization
Administration Agreements, prior to the Closing Date, the Seller, as
Administrator, shall use reasonable best efforts to obtain the consent of the
Owner Trustee to the appointment of Buyer Subsidiary as Sub-Administrator. The
Seller (with the reasonable cooperation of Buyer Subsidiary) will use reasonable
best efforts to timely notify the applicable Rating Agencies of their intention
to enter into the Sub-Administration Agreements as and if required pursuant to
such related Securitization Administration Agreements, and if required thereby,
to obtain confirmation from the applicable Rating Agencies of the rating of the
Securitization Notes issued by the related Securitization Trust or 2010-1 Trust
after giving effect to the Sub-Administration Agreements and
Sub-Sub-Administration Agreements. The Seller and Buyer Subsidiary will use
reasonable best efforts and cooperation to effect the appointment of Buyer
Subsidiary as the successor Administrator if the Administrator is terminated
pursuant to an administrator default (provided a sub-administrator default has
not occurred under the terms of the Sub-Administration Agreement).
          Section 3.4 Assumption of Duties of Subservicer
          (a) Buyer Subsidiary wishes to act as Subservicer to the Servicer for
the Trust Student Loans, and the Seller, as Servicer, wishes to assign such
subservicing responsibilities to Buyer Subsidiary. On the Closing Date,
          (i) the Seller will terminate the existing Securitization Subservicing
Agreements with CSD and will enter into subservicing agreements with Buyer
Subsidiary as the replacement subservicer substantially in the form of
Exhibit 3.4(a)(i) or such other form as mutually agreed upon by the Servicer and
Buyer Subsidiary (the “Replacement Subservicing Agreements”);
          (ii) the Subservicer and CSD (in such capacity, the “Sub-Subservicer”)
will enter into an agreement for each Securitization Trust and the 2010-1 Trust
substantially in the form of Exhibit 3.4(a)(ii) or such other form as agreed
upon among the Subservicer and the Sub-Subservicer (the “Sub-Subservicing
Agreement”), and

9



--------------------------------------------------------------------------------



 



          (iii) the Sub-Subservicer, the Seller and CBNA will enter into a
services agreement for each Securitization Trust substantially in the form of
Exhibit 3.4(a)(iii) or such other form as agreed upon among the Sub-Subservicer,
the Seller and CBNA (the “Servicing Services Agreement”).
          (b) Pursuant to Section 3.19 of each Securitization Servicing
Agreement, prior to the Closing Date, the Seller, as Servicer shall appoint
Buyer Subsidiary as Subservicer. The Seller (with the reasonable cooperation of
Buyer Subsidiary) will use reasonable best efforts to timely notify the
applicable Rating Agencies as and if required, and if required, to obtain
confirmation from the applicable Rating Agencies of the rating of the
Securitization Notes issued by the related Securitization Trust after giving
effect to the Replacement Subservicing Agreements and Sub-Subservicing
Agreements. The Seller (with the reasonable cooperation of Buyer Subsidiary)
will use reasonable best efforts to obtain the written agreement of the Owner
Trustee to the appointment of Buyer Subsidiary as the successor servicer if the
Servicer is terminated pursuant to a servicer default (provided a Subservicer
default has not occurred under the terms of the Replacement Subservicing
Agreement).
          Section 3.5 Assumption of Obligations of the Seller under the
Securitization Master Terms Purchase Agreements
          Effective as of the Closing Date, Buyer Entity shall assume, pay,
perform and otherwise accept or discharge the repurchase, indemnity and other
ongoing obligations of the Seller pursuant to each of the Securitization Master
Terms Purchase Agreements, and Buyer Entity and Seller shall execute an
assignment and assumption agreement substantially in the form of Exhibit 3.5 or
in such other form as Buyer Parent and the Seller may agree to (the “Assumption
of Obligations of the Seller under Master Terms Purchase Agreements”).
          Section 3.6 Makewhole and Participation Agreement
          Effective as of the Closing Date, CBNA and Buyer Entity shall enter
into a purchased loan makewhole and participation agreement, substantially in
the form of Exhibit 3.6 or such other form as CBNA and Buyer Entity may agree to
(the “Makewhole and Participation Agreement”).
          Section 3.7 Costs and Expenses
          All third party costs and expenses associated with effecting the
transfer of the ownership of the Trust Certificates and the transfer of various
obligations from The Student Loan Corporation and its affiliates and CBNA and
its Affiliates, on the one hand, to Buyer Parent and its Affiliates, on the
other hand, that are incurred on or prior to the Closing Date, including,
without limitation, the sending of all notices, the obtaining of all consents,
and the payment of the fees, cost and expenses (including attorneys fees and
expenses) of all rating agencies and trustees, but excluding the costs of the
attorneys for the Buyer Parties, shall be shared equally between Buyer Parent
and CBNA until such costs and expenses of the Buyer Parties exceed $1,000,000;
then CBNA shall pay all such costs and expenses of Buyer Parties in excess of
$1,000,000.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
PURCHASE OF FUNDING NOTE ISSUER
          Section 4.1 Purchase and Sale
          (a) On the terms and subject to the satisfaction of the conditions set
forth in this Agreement, including the conditions precedent set forth in ARTICLE
IX and in reliance on the representations, warranties, covenants and agreements
set forth in this Agreement, the Seller hereby agrees to sell and assign all of
its Membership Interests in the Funding Note Issuer, without recourse to the
Seller and without representations or warranties (except as specifically set
forth herein), to the Conduit Buyer, and the Conduit Buyer hereby agrees to
purchase the entire Membership Interests in the Funding Note Issuer from the
Seller and to assume, pay, perform and otherwise accept or discharge all Buyer
Assumed Obligations of the sole member of the Funding Note Issuer. Such
Membership Interest will be purchased from the Seller and the Estimated Conduit
Purchase Price will be based upon the Schedule of Financed Student Loans
determined as of the Initial Cutoff Date, and the Estimated Conduit Purchase
Price will be calculated on a basis consistent with the Model Purchase Price
Calculation and will be further adjusted pursuant to this Section 4.1 after the
Closing based upon an adjusted Schedule of Financed Student Loans determined as
of the Applicable Measuring Date. The Financed Student Loans will be identified
on the Closing Date in the Conduit Bill of Sale. As further described in
Section 5.2, on the Closing Date, the Conduit Buyer shall pay or cause to be
paid all outstanding Subordinated Loans of the Funding Note Issuer, together
with accrued interest thereon, up to and including the Closing Date.
          (b) Delivery or transfer of the Membership Interest shall be made on
the Closing Date at the time and in the manner agreed upon by the Seller and the
Conduit Buyer, but in any event prior to the consummation of the Merger
Transaction. On the Closing Date, the Conduit Buyer shall pay or cause to be
paid to CBNA, as designee of the Seller, the Estimated Conduit Purchase Price by
wire transfer of immediately available funds in U.S. dollars to the account
specified by CBNA to the Conduit Buyer by written notice at least two
(2) Business Days prior to the Closing Date at the time and in the manner
mutually agreed upon by CBNA and the Conduit Buyer.
          (c) The sale and purchase of the Membership Interests on the Closing
Date shall be consummated upon (i) execution and delivery by the Seller and the
Conduit Buyer of a Conduit Bill of Sale (which will include a Schedule of
Financed Student Loans determined as of the Initial Cutoff Date and the
assignment and assumption referred to in Section 4.4) with respect to the
Membership Interests, (ii) the payment by or on behalf of the Conduit Buyer of
the Estimated Conduit Purchase Price in the manner provided in Section 4.1(b),
(iii) receipt of written consent of the Conduit Manager and the Conduit Lender
described in Section 4.5, (iv) delivery of the opinions described in
Section 4.3, (v) the Seller’s receipt of an executed Buyer Satisfaction
Certificate and (vi) the Conduit Buyer’s receipt of an executed Seller
Satisfaction Certificate. Upon the satisfaction of such conditions, such sale
and purchase shall be effective as of the Closing Date, prior to the
consummation of the Merger Transaction.

11



--------------------------------------------------------------------------------



 



          (d) Seller shall timely provide any information reasonably requested
by the Conduit Buyer to prepare an adjusted Schedule of Financed Student Loans,
so that within fifteen (15) Business Days after the Closing Date, the Conduit
Buyer shall provide the Seller and CBNA with a Schedule of Financed Student
Loans determined as of the Applicable Measuring Date and shall calculate the
Conduit Purchase Price based upon such schedule to determine the Closing Conduit
Purchase Price, with such calculation to be prepared on a basis consistent with
the Model Purchase Price Calculation. CBNA shall have ten (10) Business Days to
review and comment on the Schedule of Financed Student Loans and the Closing
Conduit Purchase Price. During this period the Seller and Buyer Parent (to the
extent available to it) will provide information relating to the adjusted
Schedule of Financed Student Loans and adjusted Closing Conduit Purchase Prices
as reasonably requested by CBNA and Conduit Buyer, and Conduit Buyer will meet
with CBNA to discuss this information and the calculations. CBNA and Buyer
Parent will reimburse Seller for its reasonable expenses incurred in connection
with performing its obligations under this Section 4.1(d). If during this ten
(10) Business Day period CBNA notifies the Conduit Buyer that CBNA disagrees
with these calculations, Conduit Buyer and CBNA will meet to attempt to resolve
any differences. If they are unable to agree on the adjustments within the next
thirty days, then the Conduit Buyer and CBNA will be free to pursue an
additional review by jointly selecting a third party independent accounting firm
to review the calculations and make a determination as to the Closing Conduit
Purchase Price. If CBNA and the Conduit Buyer are unable to agree on a third
party accounting firm, then they will apply to the American Arbitration
Association to make the selection. The independent accounting firm selected
pursuant to this Section 4.1(d) is referred to herein as the (“Conduit
Arbitration Firm”). The Conduit Arbitration Firm will be instructed to complete
its review within 20 days and to calculate the Closing Conduit Purchase Price in
accordance with this Section 4.1 and the Model Purchase Price Calculation. The
decision of the Conduit Arbitration Firm will be final and binding on the Buyer
Parent and CBNA.
          (e) If the Closing Conduit Purchase Price exceeds the Estimated
Conduit Purchase Price (as finally determined pursuant to Section 4.1(d)), then
the Conduit Buyer shall pay CBNA the amount of such excess no later than ten
(10) Business Days after the Closing Date by wire transfer of immediately
available funds in U.S. dollars to the account specified by CBNA to the Conduit
Buyer by written notice at least two Business Days prior to such payment. If the
Closing Conduit Purchase Price is less than the Estimated Conduit Purchase
Price, then CBNA on behalf of the Seller shall refund the Conduit Buyer the
amount of such difference no later than ten (10) Business Days after the Closing
Date by wire transfer of immediately available funds in U.S. dollars to the
account specified by the Conduit Buyer to CBNA by written notice at least two
Business Days prior to such payment. The Conduit Buyer acknowledges and agrees
that the Seller shall have no responsibility for, or liability with respect to,
the making of any payment required pursuant to the preceding sentence. The
Seller and the Conduit Buyer shall amend the Conduit Bill of Sale to reflect the
Schedule of Financed Student Loans determined as of the Applicable Measuring
Date and the Closing Conduit Purchase Price.
          Section 4.2 No Dividends, Repayments or Returns of Capital
Contributions; Excess Cash
          (a) The Seller agrees that from and including the Commitment Date to
and including the Closing Date, without the prior written consent of the Conduit
Buyer, (i) it will

12



--------------------------------------------------------------------------------



 



cause the Funding Note Issuer not to declare any dividends, repay any
subordinated loans (other than pursuant to the Subordinated Credit Agreement) or
return any capital contributions of its Member or (ii) except as required under
the terms of the Conduit Program, sell or distribute any asset or incur any new
obligation not required under the Funding Note Purchase Agreement.
          (b) In the event that as of the Closing Date the Funding Note Issuer
has cash on hand that exceeds its accrued expenses as of the Applicable
Measuring Date, in each case to the extent that such cash and liabilities are
not reflected in the Schedule of Financed Student Loans and related materials
prepared pursuant to Section 4.1 (as finally adjusted pursuant to Section 4.1),
either the Funding Note Issuer will distribute the amount of such extra cash to
the Seller or the Buyer Parent will pay such amount to the Seller, in each case
within five (5) Business Days after completion of the purchase price adjustment
process contemplated by Section 4.1.
          Section 4.3 Opinions
          On the Closing Date, pursuant to Section 13.1(a) of the limited
liability company agreement of the Funding Note Issuer, the Conduit Buyer shall
deliver to the Funding Note Issuer Opinions of Counsel that the proposed
transfer of the Membership Interests to the Conduit Buyer will not cause the
Funding Note Issuer (i) to be treated as a publicly traded partnership for U.S.
federal income tax purposes or (ii) to be an investment company subject to
registration under the Investment Company Act.
          Section 4.4 Assignment and Assumption
          Subject and in addition to the other conditions in this ARTICLE IV, in
accordance with Section 13.1(b) of the limited liability company agreement of
the Funding Note Issuer, the Seller agrees to admit the Conduit Buyer as the
sole member of the Funding Note Issuer if the Conduit Buyer executes the Conduit
Bill of Sale substantially in the form of Exhibit 4.4 containing the terms of
assignment and assumption agreement or in such other form as may be mutually
acceptable to the Seller and the Conduit Buyer.
          Section 4.5 Consents
          Prior to the Closing Date and pursuant to Section 13.1(a) of the
limited liability company agreement of the Funding Note Issuer, the Seller shall
use its reasonable best efforts to obtain the prior written consent of the
Conduit Manager and the Conduit Lender to transfer the Membership Interest to
the Conduit Buyer, and to the extent required, the Department of Education.
          Section 4.6 Release
          Unless otherwise prohibited by the Department of Education, the Seller
and the Funding Note Issuer will deliver a mutual release at the Closing
substantially in the form of Exhibit 4.6 hereto (the “Conduit Mutual Release”).

13



--------------------------------------------------------------------------------



 



          Section 4.7 Intent and Characterization
          The Seller and the Conduit Buyer intend that the sale of the
Membership Interest in the Funding Note Issuer pursuant to this Agreement and
the Conduit Bill of Sale constitute a valid sale of such Membership Interest
from the Seller to the Conduit Buyer, conveying good title to such Membership
Interest free and clear of any Lien), and that the beneficial interest in and
title to such Membership Interest shall not be part of the Seller’s estate in
the event of the bankruptcy of the Seller or the appointment of a receiver with
respect to the Seller. The Seller and the Conduit Buyer intend and agree to
treat the transfer and assignment of such Membership Interest as an absolute
sale for Tax, financial and accounting purposes, and as an absolute and complete
conveyance of title for property Law purposes.
ARTICLE V
ASSUMPTION OF CONDUIT DUTIES
          Section 5.1 Department Agreements
          The applicable Parties will enter into the agreements set forth on
Exhibit 5.1, (collectively the “Department Form Agreements”) in a form which is
acceptable to the Department, pursuant to which, effective as of the Closing
Date, the applicable Buyer Parties will assume all of the duties and obligations
of the Seller in its various capacities under the Conduit Program.
          Section 5.2 Conduit Subservicing
          On the Closing Date,
          (i) Buyer Subsidiary, as successor master servicer, and CSD will enter
into a subservicing agreement and a related supplemental subservicing agreement
in the forms of Exhibit 5.2(i) or such other forms as mutually agreed upon by
such parties and which are acceptable to the Department (the “Conduit
Replacement Subservicing Agreement”);
          (ii) the Seller, CSD and CBNA will enter into a services agreement for
the Funding Note Issuer substantially in the form of Exhibit 5.2(ii) or such
other form as agreed upon among the Seller, CSD and CBNA (the “Conduit Servicing
Services Agreement”).
          Section 5.3 Conduit Administration
     On the Closing Date,
          (a) Buyer Subsidiary will be appointed as SPV Administrator for the
Funding Note Issuer;

14



--------------------------------------------------------------------------------



 



          (b) CSD will enter into an SPV Sub-Administration Agreement
substantially in the form of Exhibit 5.3(b) or such other form as agreed upon by
the Buyer Subsidiary and CSD; and
          (c) CSD, the Seller and CBNA will enter into a services agreement for
the Funding Note Issuer substantially in the form of Exhibit 5.3(c) or such
other form as agreed upon among CSD, the Seller and CBNA (the “Conduit Services
Agreement”).
          Section 5.4 Termination of Subordinated Credit Agreement
          On the Closing Date, Buyer Parent shall pay or cause to be paid all
outstanding Subordinated Loans of the Funding Note Issuer, together with accrued
interest thereon, up to and including the Closing Date. Upon receipt of such
payment amounts, the Seller, as Subordinated Note Lender, and the Funding Note
Issuer, as borrower, shall be deemed to have designated the Closing Date as the
maturity date for all such Subordinated Loans, the Subordinated Promissory Note
shall be cancelled and the Subordinated Credit Agreement shall be terminated.
Buyer Parent shall be responsible for arranging for another subordinated credit
agreement for the Funding Note Issuer as may be required pursuant to the terms
of the Conduit Program.
          Section 5.5 Conduit Eligible Lender Trustee
          (a) CBNA in its role as Conduit Eligible Lender Trustee agrees to
remain in such capacity under the related Conduit Eligible Lender Trust
Agreement following the Closing Date (unless and until it is no longer qualified
to serve in such capacity); provided, that at any time upon receipt of written
requested from Buyer Parent, CBNA will agree to resign its position as Conduit
Eligible Lender Trustee pursuant to the terms of the Conduit Eligible Lender
Trust Agreement; provided, further, that CBNA may resign as Conduit Eligible
Lender Trustee at any time after the 18 month anniversary of the Closing Date
subject to the terms of the Conduit Eligible Lender Trust Agreement; in either
case, CBNA shall cooperate with and assist Buyer Parent, and the entity
designated by Buyer Parent as the successor Conduit Eligible Lender Trustee in
all matters required to effect such replacement, including, but not limited to,
the execution and delivery of all required documentation to evidence such
resignation and replacement, the transfer of all applicable property,
responsibilities and obligations to such successor, providing all required
notices, if any, and obtaining the consent of all required parties including
without limitation the Conduit Manager on behalf of the Conduit Lender.
          (b) CBNA will provide reasonable cooperation with any successor
Conduit Eligible Lender Trustee and agrees to execute and deliver any required
documentation to facilitate the transfer of the ownership of the applicable
Department Lender Identification Numbers and related state agency guarantee
agreements.
          Section 5.6 Consents; Costs and Expenses
          (a) Prior to the Closing Date, Seller and Buyer Subsidiary shall
notify and shall use their reasonable best efforts to obtain the consent of the
Department of Education, the Conduit Administrator and the Conduit Manager to
the execution and delivery of the Conduit Replacement Servicing Agreement and
the Conduit Replacement Subservicing Agreement, and

15



--------------------------------------------------------------------------------



 



to the extent required, the Amended and Restated Funding Note Purchase Agreement
and the Amended and Restated Conduit Student Loan Purchase Agreement.
          (b) All third party costs and expenses associated with effecting the
transfer of the ownership of the Funding Note Issuer, that are incurred on or
prior to the Closing Date, including, without limitation, the sending of all
notices, the obtaining of all consents, and the payment of the fees, cost and
expenses (including attorneys fees and expenses, including, without limitation,
attorneys for the Conduit Administrator and the Department of Education) of all
rating agencies and conduit related parties, but excluding the costs of
attorneys for the Buyer Parties and Seller Parties, shall be shared equally
between Buyer Parent and CBNA until such costs and expenses of the Buyer Parties
exceed $1,000,000; then CBNA shall pay all such costs and expenses of Buyer
Parties in excess of $1,000,000.
ARTICLE VI
DEPOSITOR AGREEMENT
          On the Closing Date, the Seller, the Depositor, the Securitization
Sub-Administrator, the Servicer and each subservicer to the Depositor’s public
and private securitization trusts shall enter into a depositor agreement
substantially in the form of Exhibit 6 (the “Depositor Agreement”) or such other
form as agreed upon among the parties thereto.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
          Section 7.1 Representations and Warranties of each Party
          Each party to this Agreement represents and warrants to each of the
other parties to this Agreement, for their benefit and for the benefit of each
of their respective successors and permitted assigns, as of the Commitment Date
and as of the Closing Date, that:
          (a) Organization; Power
          Such party is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its organization or formation,
has all requisite corporate or similar power and authority to carry on its
business as now conducted and to perform its obligations under the Transaction
Documents to which it is a party and, except where the failure individually or
in the aggregate would not have a material adverse effect on its ability to
timely perform its material obligations under such Transaction Documents, is
duly qualified, has obtained all licenses and approvals to do business and is in
good standing in each jurisdiction where such qualification or licensing is
required.
          (b) Authorization; Enforceability; Due Execution and Delivery
          Such party has all necessary corporate or similar power and authority
to execute and deliver the Transaction Documents to which it is a party, to
perform its obligations thereunder and to consummate the Transactions
contemplated thereby. The execution and

16



--------------------------------------------------------------------------------



 



delivery by such party of the Transaction Documents to which it is a party and
the consummation by such party of the Transactions contemplated thereby have
been duly and validly authorized by all necessary corporate or similar action of
such party, and no other proceedings on the part of such party are necessary to
authorize the execution and delivery of the Transaction Documents or to
consummate the Transactions contemplated thereby (other than, with respect to
the Seller, the receipt of the Seller Stockholder Approval). The Transaction
Documents to which such party is a party have been (or at the time of the
Closing, will be) duly and validly executed and delivered by such party and,
assuming the due authorization, execution and delivery of each other party, the
Transaction Documents to which such party is a party constitute a legal, valid
and binding obligation of such party, enforceable against such party in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles, regardless of whether considered in
a proceeding in equity or at law).
          (c) Government and Third Party Approvals; No Conflicts
          Except as would not reasonably be expected to have a material adverse
effect on such party’s ability to timely perform its material obligations under
the Transaction Documents to which such party is a party and except as set forth
in Section 7.1(c) of the Seller Disclosure Schedule or Section 7.1(c) of the
Buyer Disclosure Schedule, as applicable, the execution and delivery of the
Transaction Documents to which such party is a party by such party and the
consummation of the Transactions contemplated thereby do not and will not
(i) require any consent, approval, registration or filing with any Governmental
Authority or any other third party by such party except for (A) those that have
been obtained and are in full force and effect and (B) the applicable
requirements of the Exchange Act, (ii) violate any Law, the certificate of
incorporation or by-laws or other organizational documents of such party or its
Subsidiaries or any Order applicable to such party, (iii) violate, conflict with
or result in a default under any indenture, agreement or other instrument
binding upon such party or its Subsidiaries or assets or give rise to a right
thereunder to require any payment by such party or its Subsidiaries or
(iv) result in any Lien on any assets of such party or its Subsidiaries.
          (d) Litigation
          There is no investigation, claim, action or proceeding by or before
any arbitrator or Governmental Authority pending or, to the knowledge of such
party, threatened, against such party or its Subsidiaries, and there is no
Order, before any arbitrator or Governmental Authority, in each case, as would
reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect or a Seller Material Adverse Effect, as applicable. As
of the Commitment Date, there is no action, investigation or proceeding pending
or, to the knowledge of such party, threatened against or affecting, such party
that challenges or seeks to prevent, enjoin, alter or materially delay the
Transactions.
          (e) Compliance with Law
          Such party and each of its Subsidiaries is in compliance with all
applicable Laws, except where the failure to be in compliance would not
reasonably be expected to have a material

17



--------------------------------------------------------------------------------



 



adverse effect on such party’s ability to timely perform its material
obligations under any Transaction Documents to which it is a party or would not
reasonably be expected to have a Seller Material Adverse Effect or Buyer
Material Adverse Effect, as the case may be.
          (f) Brokers
          No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transaction Documents
or the Transactions based upon arrangements made by such party (other than, in
the case of the Seller, Moelis & Company LLC and, in the case of Buyer Parent,
Goldman, Sachs & Co.).
          Section 7.2 Additional Representations and Warranties of the Seller
          The Seller represents and warrants to each of the other parties to
this Agreement, for their benefit and for the benefit of each of their
respective successors and permitted assigns, as of the Commitment Date and as of
the Closing Date, that:
          (a) Seller Recommendation
          In connection with its approval of the Transactions and the Related
Transactions, the Board of Directors of the Seller (upon the recommendation of
the Special Committee), at a meeting duly called and held, has (i) approved the
Transaction Documents and the Transactions, (ii) determined that the
Transactions are advisable and fair to and in the best interests of, the
stockholders of the Seller, and (iii) resolved to submit this Agreement to the
stockholders of the Seller for approval, file the Proxy Statement with the SEC
and, subject to Section 10.4, make the Seller Recommendation.
          (b) Investment Company Act Status
          None of the Seller, the Funding Note Issuer, the Depositor, or any
Securitization Trust is an investment company as defined in the Investment
Company Act.
          (c) Solvency
          The Seller is Solvent as of the Commitment Date and as of the Closing
Date.
          (d) Title and Security
          (i) The Seller holds good and marketable title to the Trust
Certificates, the Membership Interest and in the Funding Note free and clear of
all Liens other than Liens granted under the Omnibus Credit Agreement that shall
be released on or prior to the Closing Date. The Funding Note Issuer holds good
and marketable title to the Financed Student Loans free and clear of all Liens
other than the security interest of the Conduit Lender under the Funding Note
Purchase Agreement and provided that the Conduit Eligible Lender Trustee holds
legal title to the Financed Student Loans.
          (ii) At the Closing the Seller will transfer good and marketable title
to the Acquired Assets free and clear of all Liens.

18



--------------------------------------------------------------------------------



 



          (e) Compliance with Laws with respect to Origination of Student Loans
          With respect to each state or jurisdiction therein in which the Seller
or any of its Affiliates undertakes origination activities, the Seller or such
Affiliate is in compliance and has complied in all material respects with such
state’s or jurisdiction’s (as applicable) Laws, settlement agreements and other
standards and procedures, including those promulgated by agencies or officers
thereof, applicable to it and pertaining to the conduct of participants in the
student loan industry to the extent the Seller or any such Affiliate has
assented to such voluntary code of conduct.
          (f) Compliance with FFELP
          The Seller has administered, operated and maintained its federal
family education loan program in such manner as to ensure that such program and
the Trust Student Loans and Financed Student Loans will benefit, in all material
respects, from FFELP, the Guarantee Agreements related thereto and the federal
program of reimbursement for FFELP student loans pursuant to the Higher
Education Act. The Seller has been and is currently in good standing with the
Department of Education and has timely submitted all annual audit and other
reports required by the Higher Education Act.
          (g) Compliance with Law
          All automated data processing systems used by the Seller or its
Subsidiaries comply and have complied in all material respects with all
applicable Laws governing guaranty or loan originator or servicing, including,
the Gramm-Leach-Bliley Act of 1999 restrictions, information reporting
requirements of the Internal Revenue Service and credit bureau report format
requirements of the Consumer Data Industry Association and applicable state Law
restrictions on the use of Social Security numbers in correspondence related to
the Acquired Assets.
          (h) Compliance with Securitizations
          Neither the Seller nor any of its Subsidiaries is in default under, or
in material breach of, any provision of any agreement relating to (i) a
Securitization Trust, (ii) the Financed Student Loans or (iii) any private loans
owned or at one time owned by a Private Securitization Trust. The Depositor is
not in default under, or in material breach of, any provision of any agreement
relating to a Private Securitization Trust. The Seller does not have any
obligations as a holder of the Trust Certificates except pursuant to the
agreements and instruments listed on Section 7.2(h) of the Seller Disclosure
Schedule.
          (i) Servicing Agreements
          Section 7.2(i) of the Seller Disclosure Schedule is a true and
complete list of all existing agreements of the Seller and its Subsidiaries
relating to the servicing or administering of FFELP Loans held by any of the
Securitization Trusts or any of the Financed Student Loans (collectively, the
“Applicable Loans”).
          (j) Loan Repurchases

19



--------------------------------------------------------------------------------



 



          Section 7.2(j) of the Seller Disclosure Schedule sets forth the dollar
amounts of any FFELP Loan or private student loan that has been purchased,
repurchased or substituted by the Seller or any of its Subsidiaries as a result
of a breach of any representation, warranty or covenant contained in any
agreement relating to (i) a Securitization Transaction, (ii) a securitization
transaction sponsored by a third party as to which the Seller or any of its
Subsidiaries has sold FFELP Loans or private student loans or as to which the
Seller or any of its Subsidiaries is servicing or administering FFELP Loans or
private student loans or (iii) the sale of any FFELP Loans or private student
loans by the Seller or any of its Subsidiaries to a third party. Neither the
Seller nor any of its Subsidiaries has received a request since January 1, 2007
to purchase, repurchase or substitute any FFELP loans or private student loans
as a result of a breach of any representation, warranty or covenant contained in
any Securitization Basic Document or document relating to private student loan
securitization as applicable that has not been satisfied, waived or withdrawn.
          (k) Agreements with Regulators
          Except as set forth in Section 7.2(k) of the Seller Disclosure
Schedule, neither the Seller nor any of its Subsidiaries is subject to any
material cease-and-desist or other material order or enforcement action issued
by, or is a party to any written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, or is subject to any order or directive by, or has been since
January 1, 2007 a recipient of any supervisory letter from, or has been ordered
to pay any material civil money penalty by, relating to the conduct of its
business relating to the Applicable Loans, or since January 1, 2007 has adopted
any related policies, procedures or resolutions of the board of directors or any
committee thereof at the request or suggestion of, any Governmental Authority
relating to the Applicable Loans and addressed specifically to the Seller and
not the industry in general.
          (l) Securitization Transactions
          Except as would not be reasonably expected to have, individually or in
the aggregate, a Seller Material Adverse Effect:
          (i) Section 7.2(l)(i) of the Seller Disclosure Schedule sets forth, as
of the date of this Agreement, a list of all Securitization Trusts and Private
Securitization Trusts and other types of securitizations (including warehouse,
reverse repurchase and asset-backed commercial paper programs) or similar
transactions (each a “Securitization Transaction”) effected by the Seller or any
of its Subsidiaries since January 1, 2007 and relating to FFELP Loans or private
education loans. The Seller has made available to Buyer true and correct copies
of the documentation creating or governing each Securitization Transaction.
          (ii) Except as set forth in Section 7.2(l)(ii) of the Seller
Disclosure Schedule, neither the Seller nor any of its Subsidiaries nor, to the
Knowledge of the Seller, the Depositor Eligible Lender Trustee, the
Securitization Eligible Lender Trustee, the Conduit Eligible Lender Trustee, the
Indenture Administrator, any indenture trustee, master servicer, subservicer,
Securitization Trust, or Private Securitization Trust with

20



--------------------------------------------------------------------------------



 



respect to any Securitization Transaction, has taken or failed to take any
action which would reasonably be expected to adversely affect the intended tax
characterization or tax treatment for federal, state or local income or
franchise tax purposes of the related Securitization Trust or Private
Securitization Trust, as applicable or any securities issued in any such
Securitization Transaction. Except as set forth in Section 7.2(l)(ii) of the
Seller Disclosure Schedule, to the Knowledge of the Seller, (i) all federal,
state and local income or franchise tax and information returns and reports
required to be filed by the Seller, the Depositor Eligible Lender Trustee, the
Securitization Eligible Lender Trustee, the Conduit Eligible Lender Trustee, any
indenture trustee, master servicer, subservicer, Securitization Trust or Private
Securitization Trust relating to any Securitization Transaction, and (ii) all
tax elections required to be made in connection therewith, have been properly
filed or made.
          (m) Affiliate Transactions
          Section 7.2(m) of the Seller Disclosure Schedule sets forth each
material contract, arrangement, commitment or understanding, in effect as of the
Commitment Date hereof and related to the Acquired Assets or Applicable Loans,
between (x) the Seller and its Subsidiaries, on the one hand, and (y) CBNA, any
of its Affiliates (other than the Seller and its Subsidiaries), or any officer
or director of the Seller or any of its Subsidiaries, on the other hand. Section
7.2(m) of the Seller Disclosure Schedule sets forth each material contract,
arrangement, commitment or understanding, in effect as of the Commitment Date
but not related to the Acquired Assets or Applicable Loans, between the
Depositor on the one hand, and Seller or any of its Affiliates, on the other
hand, including any Private Securitization Basic Documents. The Seller has
delivered or made available true and correct copies of all contracts listed in
Section 7.2(m) of the Seller Disclosure Schedule.
          (n) Data Tape
          The Data Tape prepared as of June 30, 2010 previously delivered to
Buyer is true and correct, contains all of the information it purports to
contain and fairly presents, in all material respects, the information contained
therein. Section 7.2(n) of the Seller Disclosure Schedule accurately sets out a
description of the meanings of the codes that are used on the Data Tape, which
descriptions shall be supplemented by the Seller from time to time upon the
reasonable request of the Buyer in connection with the Buyer’s review of the
Date Tape. The Data Tape includes all loans included in the Applicable Loans as
of the date thereof. For purposes of this Agreement, “Data Tape” means, as of
the relevant date, a data storage disk produced by the Seller from its
management information system setting forth the applicable information for each
loan in the Acquired Assets in the form of the June 30, 2010 Data Tape
previously delivered to Buyer.
          (o) Additional Seller Representations and Warranties regarding the
Trust Student Loans and Financed Student Loans
          (i) The Seller affirms each of its representations and warranties set
forth in Appendix E and Appendix F and as of the Closing Date affirms the
accuracy of the information provided in each Bill of Sale.

21



--------------------------------------------------------------------------------



 



          (ii) In addition, the Seller hereby confirms that as of the Commitment
Date and as of the Closing Date: (A) all required reports on Forms 10-K, 10-D
and 8-K have been timely filed with the SEC for each Securitization Trust;
(B) it has not received any notification regarding the continued effectiveness
of the Depositor’s existing shelf registration statement; (C) as holder of the
Trust Certificates, it has not directed or assigned any right to distributions
from the related Securitization Trust to a third person; and (D) it has timely
delivered all annual audited financial statements of the Funding Note Issuer and
the Seller, certified by an independent public accounting firm, as required
under the Funding Note Purchase Agreement (copies of which have been previously
furnished to the Buyer Parent).
          (p) Delivery of Transaction Agreements
          Seller has delivered to Buyer Parent true, correct and complete copies
of each of the CBNA Transaction Agreement, the Merger Transaction Agreement and
any Related Transaction Documents in effect as of the date hereof, and all
exhibits and disclosure schedules related to the foregoing.
          (q) Vote Required
          (i) Except for the Seller Stockholder Approval, there is no vote of
holders of securities of the Seller that is necessary to approve and adopt this
Agreement and the transactions contemplated hereby.
          (ii) The affirmative vote of Seller’s stockholders holding a majority
of the Seller’s outstanding stock entitled to vote at the Seller’s stockholders
meeting approving the Merger Transaction Agreement and the transaction
contemplated thereby is the only vote of Seller’s stockholders required to
approve the Merger Transaction Agreement and the transactions contemplated
thereby.
          (r) Anti-Takeover Statutes, etc.
          Seller has taken all such action necessary to exempt this Agreement
and the transactions contemplated hereby from the provisions of Section 203 of
the DGCL, and assuming the accuracy of the representations in Section 7.3(e), no
other state takeover, “moratorium,” “fair price,” “business combination” or
similar statute or regulation under any applicable Law is applicable to the
transactions contemplated by this Agreement. The Seller does not have in effect
any stockholder rights plan, “poison pill” or similar plan or arrangements.
          (s) Eligible Servicer
          The Seller is now and has always been, an “eligible servicer” under
the provisions of the FFELP program and has at times caused the Trust Student
Loans and Financed Student Loans to be serviced by an “eligible servicer.”
          (t) Funding Note Issuer; Compliance with LLC Agreement

22



--------------------------------------------------------------------------------



 



          (i) The Seller is the sole member of the Funding Note Issuer. There
are no options, warrants or other rights to convert or exchange into or
otherwise acquire any equity interest in the Funding Note Issuer. The Seller has
provided true and correct copies of the Funding Note Issuer’s organizational
documents and any minute book or other compilation of official actions of the
sole member of any manager or management committee of the Funding Note Issuer.
          (ii) The Funding Note Issuer has no obligations of any nature other
than obligations under the agreements and instruments listed in
Section 7.2(t)(ii) of the Seller Disclosure Schedule. The Seller has made
available true and correct copies of all agreements and instruments to which the
Funding Note Issuer is a party or by which its assets are bound, including any
commitment to lend made to the Department of Education or any third party. The
Funding Note Issuer has not breached in any material respect and is currently in
compliance in all material respects with all agreements and instruments to which
it is a party or by which any of its assets are bound.
          (iii) The Funding Note Issuer is not obligated as borrower or
guarantor or otherwise with respect to any indebtedness, except indebtedness
issued in connection with the Conduit Program. The Funding Note Issuer’s assets
are not subject to any Liens of any nature except Liens in connection with the
Conduit Program.
          (iv) The Funding Note Issuer is in compliance with the provisions of
its limited liability company agreement and the Seller is in compliance with all
of its obligations as a member under the Funding Note Issuer’s limited liability
company agreement. The Funding Note Issuer is in compliance with all assumptions
of fact relating to the Funding Note Issuer or the transfer of its assets
contained in any true sale or nonconsolidation opinion delivered in connection
with the Conduit Program.
          (v) Except as set forth in Section 7.2(t)(v) of the Seller Disclosure
Schedule, or except as would not reasonably be expected to have, individually or
in the aggregate, a Seller Material Adverse Effect, neither the Seller nor any
of its Affiliates has taken or failed to take any action which would reasonably
be expected to adversely affect the intended tax characterization or tax
treatment for federal, state or local income or franchise tax purposes of the
Funding Note Issuer or any securities issued by the Funding Note Issuer. Except
as set forth in Section 7.2(t)(v) of the Seller Disclosure Schedule, or except
as would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect, to the Knowledge of the Seller, (i) all federal,
state and local income or franchise tax and information returns and reports
required to be filed by the Seller or its Affiliates relating in whole or in
part to the Funding Note Issuer, and (ii) all tax elections required to be made
in connection therewith, have been properly filed or made.
          (u) Depositor
          (i) The Seller has made available to the Buyer Parent true and correct
copies of the Depositor’s Certificate of Incorporation and By-Laws, and the
minute book of the Depositor made available to the Buyer Parent contains all
minutes of meetings and

23



--------------------------------------------------------------------------------



 



written consents of the Board of Directors of the Depositor and any committee
thereof and the stockholders of the Depositor.
          (ii) The Depositor has no obligations of any nature except pursuant to
the agreements and instruments identified in Section 7.2(u)(ii) of the Seller
Disclosure Schedule. The Seller has made available true and correct copies of
all agreements and instruments to which the Depositor is a party or by which its
assets are bound. The Depositor has not breached in any material respect and is
in compliance in all material respects with all agreements and instruments to
which it is a party or by which any of its assets are bound.
          (iii) The Depositor is not obligated as borrower or guarantor or
otherwise with respect to any indebtedness for borrowed money. The Depositor’s
assets are not subject to any Liens of any nature (provided, however, that the
Depositor has granted security interests in the Trust Student Loans pursuant to
Section 3(D) of the Securitization Master Terms Sale Agreements in the event
that the sale and transfer of the related Trust Student Loans to the
Securitization Trust is ever deemed to be re-characterized as a pledge of assets
to secure a financing and not as a sale).
          (iv) The Depositor is in all respects in compliance with its permitted
purposes and activities clause and in all material respects in compliance with
the other provisions of its Certificate of Incorporation and By-laws. The
Depositor is in compliance with all material assumptions of fact relating to the
Depositor or the transfer of its assets contained in any true sale or
nonconsolidation opinion delivered in connection with any Securitization
Transactions.
          (v) The Depositor has timely filed all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) with the SEC required under the applicable requirements of
the 1933 Act and the Exchange Act including reports on Form 10-D and Form 10-K
(such documents, together with any documents filed during such period with the
SEC on a voluntary basis on Current Reports on Form 8-K, the “Depositor SEC
Reports”). As of the time it was filed with the SEC, each of the Depositor SEC
Reports filed by the Depositor with the SEC was true and correct as of its
applicable date, and contained all information that was required to be set forth
therein.
          (vi) No registration statement, prospectus, private placement
memorandum or other offering documents, or any amendments or supplements to any
of the foregoing, utilized in connection with the offering of securities in any
Securitization Transaction, true and correct copies of which have been made
available to Buyer, as of its effective date (in the case of a registration
statement) or as of its issue date (in the case of any other such document),
contained any untrue statement of any material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
with the foregoing representation regarding untrue statements or omissions
provided from the perspective of a purchaser of a security offered thereby.

24



--------------------------------------------------------------------------------



 



          (v) Electronic Promissory Notes
          To the extent any Trust Student Loan or Financed Student Loan is
evidenced by an electronic promissory note, the Seller complied (and has caused
each Securitization Trust, the Depositor, the Funding Note Issuer, any
originator and each Servicer or Sub-Subservicer of such Trust Student Loan or
Financed Student Loan to comply) with all regulations and other requirements
adopted by the applicable Guarantor or the Department relating to the validity
and enforceability of such promissory note. In addition, the Seller, the
Servicer and the Subservicer each hereby covenants, and agrees to cause any
applicable Affiliate, to provide Buyer Subsidiary, as replacement Subservicer,
with all documentation, materials or testimony necessary to satisfy the
requirements of 34 CFR § 682.414(a)(6) of the Higher Education Act as part of a
claims process under the related Guarantee Agreement with respect to such Trust
Student Loan or Financed Student Loan.
          (w) Special Programs
          The Seller has not offered any borrower incentive programs to any
Borrower in respect of any Trust Student Loan or Financed Student Loan since the
Data Tape prepared as of June 30, 2010, was delivered to Buyer Parent in
connection with the Transactions (the “Disclosure Date”), except as required by
the Higher Education Act or to the extent such incentive program was already in
effect with respect to the related Trust Student Loans or Financed Student Loans
on or before the Disclosure Date.
          (x) No Other Representations and Warranties
          Except for the representations and warranties contained in
Sections 7.1 and 7.2, in Appendix E and Appendix F and in any other Transaction
Documents and the information provided in each Bill of Sale, neither the Seller
nor any other Person on behalf of the Seller or any of its Subsidiaries or
Affiliates makes any express or implied representation or warranty with respect
to the Seller or any of its Subsidiaries or Affiliates or with respect to the
Acquired Assets or any other information provided to the Buyer Parties in
connection with the Transactions.
          Section 7.3 Additional Representations and Warranties of each Buyer
          Each Buyer (unless only one such Buyer is specified, in which case
only the specified Buyer) represents and warrants, solely as to itself, to each
of the other parties to this Agreement, for their benefit, and for the benefit
of each of their respective successors and permitted assigns, as of the
Commitment Date and as of the Closing Date that:
          (a) Investment Company Act Status
          Neither the Buyer nor the portfolio of student loans held by the Buyer
is an investment company as defined in, or subject to regulation under, the
Investment Company Act.
          (b) Solvency
          The Buyer is Solvent as of the Commitment Date and as of the Closing
Date.

25



--------------------------------------------------------------------------------



 



          (c) Accession Agreement
          The Securitization Buyer affirms each of the representations and
warranties to be made by it in the Accession Agreement.
          (d) No Other Representations and Warranties
          Except for the representations and warranties contained in Section 7.1
and this Section 7.3 and in the Transaction Documents, no Buyer nor any other
Person on behalf of such Buyer or any of its Subsidiaries or Affiliates makes
any express or implied representation or warranty with respect to such Buyer or
any of its Subsidiaries or Affiliates or with respect to the Acquired Assets or
any other information provided to the Seller Parties in connection with the
Transactions.
          (e) Section 4.1(d) Ownership
          Neither Buyer nor any of its Affiliates owns any shares of Capital
Stock or other equity or voting interest (including any securities exercisable
or exchangeable for or convertible into Capital Stock or other equity or voting
interest) in the Seller.
          Section 7.4 Additional Representations and Warranties of Buyer Parent
          Buyer Parent represents and warrants to each of the other parties to
this Agreement, for their benefit and for the benefit of each of their
respective successors and permitted assigns, as of the Commitment Date and as of
the Closing Date that:
          (a) Investment Company Act Status
          The Buyer is not an investment company as defined in, or subject to
regulation under, the Investment Company Act.
          (b) Solvency
          Buyer Parent is Solvent as of the Commitment Date and as of the
Closing Date.
          (c) Agreements with Other Parties
          As of the date hereof, there are no agreements, arrangements or
understandings (other than as provided in the Transaction Documents and the
Related Transaction Documents) between Buyer Parent or its Affiliates and either
(i) Merger Buyer or its Affiliates with respect to any of the Transactions or
the Related Transactions or (ii) CBNA or its Affiliates, with respect to any of
the Transactions or the Related Transactions that would have the effect of
providing additional consideration in excess of the Merger Consideration (as
defined in the Merger Transaction Agreement) provided to CBNA pursuant to the
Merger Transaction Agreement.

26



--------------------------------------------------------------------------------



 



          (d) No Other Representations and Warranties
          Except for the representations and warranties contained in
Sections 7.1, 7.3, and this Section 7.4 and in the applicable Transaction
Documents, neither Buyer Parent nor any other Person on behalf of Buyer Parent
or any of its Subsidiaries or Affiliates makes any express or implied
representation or warranty with respect to the Buyer Parent or any of its
Subsidiaries or Affiliates or with respect to the Acquired Assets or any other
information provided to the Seller Parties in connection with the Transactions.
ARTICLE VIII
CLOSING
          Section 8.1 Closing
          (a) Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in ARTICLE IX, the closing of the Transactions (the
“Closing”) will take place at 10:00 a.m., New York time, on the third Business
Day after the date on which the last of the conditions required to be satisfied
or waived pursuant to ARTICLE IX hereof is either satisfied or waived (other
than conditions that, by their nature, are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), but no earlier than
December 1, 2010 at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, unless another time, date or place
is agreed to in writing by the parties hereto (such date on which the Closing
occurs, the “Closing Date”). The parties will cooperate to cause the Closing to
occur immediately following or concurrently with the closing of the CBNA
Transaction and prior to the closing of the Merger Transaction.
          (b) Each condition precedent to the Closing will be deemed to have
been satisfied or waived for the purposes of ARTICLE IX, and each of the
Transactions will be deemed to have been consummated, upon the execution and
delivery by the Seller of the Seller Satisfaction Certificate and the execution
and delivery by Buyer Parent of the Buyer Satisfaction Certificate. The
execution and delivery of a Buyer Satisfaction Certificate or Seller
Satisfaction Certificate is not intended to affect any party’s rights under any
Merger Transaction Agreement, CBNA Transaction Agreement or Transaction
Agreement after the Closing, including any right to claim that a breach of any
representation, warranty or covenant in this Agreement has occurred at any time
prior to the Closing.
ARTICLE IX
CONDITIONS PRECEDENT
          Section 9.1 Conditions to the Obligations of the Parties
          The obligation of each party to this Agreement to consummate the
Transactions is subject to the satisfaction or waiver (by mutual agreement of
the parties, to the extent permitted by applicable Law) of the following
conditions:
          (a) the Seller Stockholder Approval shall have been obtained;

27



--------------------------------------------------------------------------------



 



          (b) if applicable, any waiting period (or extension thereof) under the
HSR Act relating to the Transactions shall have expired or been terminated; and
          (c) no Governmental Authority shall have commenced, enacted, issued,
promulgated, enforced or entered any suit, proceeding, Order or Law which is
then in effect and has the effect of making the Transactions illegal or
otherwise prohibiting the consummation of the Transactions.
          Section 9.2 Conditions to the Obligations of the Buyer Parties
          The obligation of the Buyer Parties to consummate the Transactions is
subject to the satisfaction or waiver by the Buyer Parent of the following
further conditions:
          (a) the representations and warranties of each Seller Party contained
in the Transaction Documents to which it is a party shall be true and correct
(without giving effect to any limitation as to materiality or material adverse
effect or similar qualifiers set forth therein) at and as of the Closing Date
with the same force and effect as if made at and as of the Closing Date (other
than those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time, which need
only be true and correct as of such date or with respect to such period), except
where the failure of such representations and warranties to be true and correct
would not reasonably be expected to have a Seller Material Adverse Effect;
          (b) the Seller Parties shall have performed and complied in all
material respects with all agreements and covenants required by the Transaction
Documents to be performed or complied with by the Seller Parties at or prior to
the Closing;
          (c) the Seller shall have delivered to the Buyer Parent a certificate,
substantially in the form of Exhibit 9.2, dated the Closing Date and signed by
an executive officer of the Seller, certifying to the effect that the conditions
set forth in Sections 9.2(a) and 9.2(b) have been satisfied;
          (d) the Seller shall have delivered to the Buyer Parent the Seller
Satisfaction Certificate, dated the Closing Date and signed by an executive
officer of the Seller;
          (e) since the Commitment Date, there shall not have been:
          (i) an event whereby Seller is no longer eligible to act or has been
terminated as Servicer for the Trust Student Loans;
          (ii) “gross claim rejects” as set forth in the Seller’s Report of
Operations (as would be calculated on the Commitment Date), in excess of 30
basis points in the last full quarter prior to the Closing; or
          (iii) any receiver or conservator appointed for CBNA or for all or any
substantial part of its property;

28



--------------------------------------------------------------------------------



 



          (f) all documents, certificates and opinions specified in Section 9.4
to be delivered by the other parties to the Transaction Documents on the Closing
Date shall be duly executed and delivered by all signatories as required
pursuant to the respective terms thereof;
          (g) the receipt of all third party consents and Rating Agency
confirmations, and the satisfaction or waiver of all applicable notice
conditions, if required in connection with the Transactions, as set forth in
Section 9.2(g) of the Buyer Disclosure Schedule; and
          (h) CBNA as the lender under the Term Loan Agreement shall have
confirmed in writing to the Buyer Parent, that all conditions to its obligations
to fund under the Term Loan Agreement (other than the Closing under this
Agreement) have been satisfied or waived, and CBNA will fund the loans under the
Term Loan Agreement.
          Section 9.3 Conditions to the Obligations of the Seller Parties
          The obligation of the Seller Parties to consummate the Transactions is
subject to the satisfaction or waiver by the Seller of the following further
conditions:
          (a) the representations and warranties of each Buyer Party contained
in each Transaction Document to which it is a party shall be true and correct
(without giving effect to any limitation as to materiality or material adverse
effect or similar qualifiers set forth therein) at and as of the Closing Date
with the same force and effect as if made at and as of the Closing Date (other
than those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time, which need
only be true and correct as of such date or with respect to such period), except
where the failure of such representations and warranties to be true and correct
would not reasonably be expected to have a Buyer Material Adverse Effect;
          (b) the Buyer Parties shall have performed and complied in all
material respects with all material agreements and covenants required by the
Transaction Documents to be performed or complied with by the Buyer Parties at
or prior to the Closing Date;
          (c) Buyer Parent shall have delivered to the Seller a certificate,
substantially in the form of Exhibit 9.3, dated the Closing Date and signed by
an executive officer of the Buyer, certifying to the effect that the conditions
set forth in Sections 9.3(a) and 9.3(b) have been satisfied;
          (d) Buyer Parent shall have delivered to the Seller the Buyer
Satisfaction Certificate, dated the Closing Date and signed by an executive
officer of the Buyer Parent;
          (e) all documents, certificates and opinions specified in Section 9.4
to be delivered by the other parties to this Agreement or the other Transaction
Documents on the Closing Date shall be duly executed and delivered by all
signatories as required pursuant to the respective terms thereof;
          (f) the closing of the CBNA Transaction shall have occurred or will
occur concurrently with the Closing;

29



--------------------------------------------------------------------------------



 



          (g) the parties to the Merger Transaction Agreement shall be in a
position to close the Merger Transaction immediately following the Closing and
shall have notified the parties hereto in writing of their intent to do so; and
          (h) the receipt of all third party consents and Rating Agency
confirmations, and the satisfaction or waiver of all applicable notice
conditions, if required in connection with the Transactions, as set forth in
Section 9.3(h) of the Seller Disclosure Schedule.
          Section 9.4 Closing Documents
          On the Closing Date, each of the parties hereto shall deliver or cause
to be delivered duly executed copies of the following documents to which they
are a party or for which they are otherwise responsible as set forth below:
          (a) the Trust Certificates Bill of Sale;
          (b) the Accession Agreement;
          (c) the Partial Release of Security Interest;
          (d) the Sub-Administration Agreement for each Securitization Trust;
          (e) the Sub-Sub-Administration Agreement for each Securitization
Trust,
          (f) the Administration Services Agreement for each Securitization
Trust,
          (g) the Conduit Replacement Servicing Agreement;
          (h) the Replacement Subservicing Agreement for each Securitization
Trust;
          (i) the Sub-Subservicing Agreement for each Securitization Trust;
          (j) the Servicing Services Agreement for each Securitization Trust;
          (k) the Assumption of Obligations of the Seller under Master Terms
Purchase Agreements for each Trust;
          (l) the Makewhole and Participation Agreement;
          (m) the Conduit Bill of Sale;
          (n) the Conduit Mutual Release;
          (o) the Department Form Agreements;
          (p) the Conduit Replacement Subservicing Agreement;
          (q) the Conduit Services Agreement;

30



--------------------------------------------------------------------------------



 



          (r) the Sub-Sub-Administration Agreement;
          (s) the Depositor Agreement;
          (t) the Amended and Restated Confidentiality Agreement;
          (u) the Buyer/Seller Release;
          (v) the Buyer Satisfaction Certificate;
          (w) the Seller Satisfaction Certificate;
          (x) certificates of good standing of each of the parties to this
Agreement dated as of a date within five (5) Business Days prior to the Closing
Date to be delivered by the Buyer and the Seller, respectively;
          (y) a certificate of the Secretary of each of the Buyer and the Seller
attaching their respective organizational documents, board resolutions and
incumbency certificate;
          (z) evidence of the receipt of all third party consents and Rating
Agency confirmations required in connection with the Transactions as to be
delivered by the Seller pursuant to Sections 9.3(g) and 9.3(h);
          (aa) all Opinions of Counsel required to be delivered pursuant to this
Agreement and the Transaction Documents;
          (bb) all government filings required in connection with the
Transactions to be delivered by the Seller; and
          (cc) all UCC-3 financing statements required to release the security
interest of the Omnibus Lender under the Omnibus Credit Agreement in respect of
the Trust Certificates to be delivered by the Seller on behalf of the Omnibus
Lender for filing within three (3) Business Days following the Closing Date.
ARTICLE X
COVENANTS
          Section 10.1 No Public Announcements
          The initial press releases with respect to the Transactions and the
Related Transactions shall be press releases mutually agreed upon by Buyer
Parent, the Seller, CBNA and Merger Buyer. The Seller, CBNA and Buyer Parent
shall also consult with each other before issuing any other press release with
respect to the Transaction Documents or the Transactions (and none of Buyer
Parent or its Affiliates shall issue or make any other press release with
respect to the Related Transactions) and shall not issue any such press release
without the prior consent of the other (which consent shall not be unreasonably
withheld,

31



--------------------------------------------------------------------------------



 



delayed or conditioned), except as may be required by Law or any listing
agreement with the New York Stock Exchange to which the Seller or Buyer Parent
is a party.
          Section 10.2 Proxy Statement
          (a) Covenants of the Seller with Respect to the Proxy Statement. As
promptly as reasonably practicable following the date of this Agreement, the
Seller shall prepare and shall cause to be filed with the SEC a proxy statement
(together with any amendments thereof or supplements thereto, the “Proxy
Statement”) relating to the meeting of the Seller’s stockholders to be held for
the purpose of voting upon (i) the approval of this Agreement and the
Transactions and (ii) the adoption of the Merger Transaction Agreement and the
approval of the Merger Transaction (the “Stockholders’ Meeting”). The Seller
shall include in the Proxy Statement, except to the extent permitted by
Section 10.4, the Seller Recommendation. Seller shall use all reasonable efforts
to respond to any comments by the SEC staff in respect of the Proxy Statement.
The Seller covenants and agrees that none of the information with respect to the
Seller or its Subsidiaries to be included in the Proxy Statement will, at the
time of the mailing of the Proxy Statement or any amendments or supplements
thereto, and at the time of the Stockholders’ Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Seller shall
use its reasonable best efforts to ensure that the Proxy Statement will comply
as to form in all material respects with the provisions of the Exchange Act and
the rules and regulations promulgated thereunder.
          (b) Covenants of Buyer Parent with Respect to the Proxy Statement.
Buyer shall use all reasonable efforts to cooperate with the Seller to respond
to any comments by the SEC staff in respect of the Proxy Statement. Buyer Parent
covenants and agrees that none of the information with respect to Buyer Parent
or its Subsidiaries furnished by Buyer Parent, its Affiliates or their
respective representatives for the purpose of inclusion in the Proxy Statement
will, at the time of the mailing of the Proxy Statement or any amendments or
supplements thereto, and at the time of the Stockholders’ Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
          (c) Cooperation. The Seller and Buyer Parent shall cooperate and
consult with each other in the preparation of the Proxy Statement and the Seller
will provide Buyer Parent a reasonable opportunity for review and comment on the
draft Proxy Statement (including each amendment or supplement thereto). Without
limiting the generality of the foregoing, Buyer Parent will furnish to the
Seller the information relating to it required by the Exchange Act and the rules
and regulations promulgated thereunder to be set forth in the Proxy Statement.
Each of the Seller and Buyer Parent shall promptly (i) notify the other of the
receipt of any comments from the SEC with respect to the Proxy Statement and of
any request by the SEC for amendments of, or supplements to, the Proxy
Statement, and (ii) provide the other party with copies of all filings made with
the SEC and all correspondence between the Seller and the SEC with respect to
the Proxy Statement. Each of the Seller and Buyer Parent shall use its
reasonable

32



--------------------------------------------------------------------------------



 



best efforts to resolve all comments from the SEC with respect to the Proxy
Statement as promptly as practicable.
          (d) Mailing of Proxy Statement; Amendments. As promptly as reasonably
practicable after the Proxy Statement has been cleared by the SEC, the Seller
shall mail the Proxy Statement to the holders of the Seller Common Stock as of
the record date established for the Stockholders’ Meeting and, unless the Seller
has effected a Change of Recommendation, shall use reasonable best efforts to
solicit proxies and votes in favor of the approval of this Agreement and the
Transactions. If at any time prior to the Closing Date any event or circumstance
relating to the Seller or Buyer Parent or any of their respective Subsidiaries,
or their respective officers or directors, should be discovered by the Seller or
Buyer Parent, respectively, which, pursuant to the Exchange Act, should be set
forth in an amendment or a supplement to the Proxy Statement, such party shall
promptly inform the other (in which case the parties shall cooperate to effect
the applicable amendment or supplement). Prior to the Stockholders’ Meeting,
each of Buyer Parent and the Seller agrees to correct any information provided
by it for use in the Proxy Statement which shall have become false or
misleading.
          Section 10.3 Stockholders’ Meeting
          The Seller shall, as promptly as reasonably practicable following the
date of this Agreement, establish a record date for, duly call, give notice of,
convene and hold the Stockholders’ Meeting, whether or not the Board of
Directors of the Seller has made a Permitted Change of Recommendation. At such
Stockholders’ Meeting, the Seller shall recommend to its stockholders the
approval of the Transactions (the “Seller Recommendation”), except for a
Permitted Change of Recommendation effected pursuant to Section 10.4(e).
          Section 10.4 No Solicitation of Competing Proposal
          (a) From and after the date of this Agreement until the earlier of the
Closing Date or the date, if any, on which this Agreement is terminated pursuant
to Section 11.1, and except as otherwise provided for in Sections 10.4 or 10.11,
the Seller agrees that neither it nor any Subsidiary of the Seller shall, and
that it shall cause its and their respective officers, directors, employees,
managers, accountants, consultants, legal counsel, financial advisors, agents
and other advisors and representatives (collectively, the “Representatives”) not
to directly or indirectly: (i) solicit, initiate, assist or knowingly facilitate
or encourage the making of, any Competing Proposal or any inquiry offer or
proposal that could reasonably be expected to lead to any Competing Proposal,
(ii) enter into, engage or participate in, or continue any negotiations
regarding any Competing Proposal or any inquiry proposal or offer that could
reasonably be expected to lead to, any Competing Proposal, (iii) other than in
the ordinary course of business consistent with past practice and not in
connection with any Competing Proposal, furnish to any person or group (other
than Buyer Parent and its Affiliates) any non-public information relating to the
Seller or any of its Subsidiaries (provided that the Seller may furnish
information with respect to the Merger Transaction to the Merger Buyer and may
furnish information with respect to the CBNA Transaction to CBNA), (iv) engage
or participate in discussions with any Person with respect to any Competing
Proposal or any proposal, inquiry or offer that could reasonably be expected to
lead to any Competing Proposal, (v) approve, endorse or recommend or propose
publicly to approve, endorse or recommend any Competing Proposal or any
proposal, inquiry or

33



--------------------------------------------------------------------------------



 



offer that could reasonably be expected to lead to any Competing Proposal; or
(vi) approve, endorse or recommend or publicly announce an intention to approve,
endorse or recommend, or enter into any letter of intent or similar document or
any agreement, commitment or other contract or agreement relating to any
Competing Proposal or any inquiry, offer or proposal that could reasonably be
expected to lead to, any Competing Proposal (other than as contemplated by the
Related Transactions). The Seller agrees that any breach of this Section 10.4(a)
by any Subsidiary or Affiliate of the Seller or any of its or their respective
Representatives shall constitute a breach of this Section 10.4(a) by the Seller.
          (b) The Seller shall, and shall cause its Subsidiaries and its and
their respective Representatives to, immediately cease any existing
solicitations, discussions or negotiations with any Person (other than the
parties hereto) with respect to any Competing Proposal (other than as
contemplated by the Related Transactions).
          (c) Notwithstanding any limitations set forth in this Agreement, if
after the date hereof and prior to the receipt of the Seller Stockholder
Approval, the Seller receives an unsolicited bona fide written Competing
Proposal that (i) did not result from a violation of Section 10.4 and (ii) the
Board of Directors of the Seller (upon the recommendation of the Special
Committee) determines in good faith after consultation with the Seller’s outside
legal and financial advisors that such Competing Proposal constitutes or would
reasonably be expected to result, after the taking of any of the actions
referred to in any of clause (x), (y) or (z) below, in a Superior Proposal or an
Alternate Superior Proposal, then, the Seller may, at any time prior to the
receipt of the Seller Stockholder Approval, take the following actions:
(x) furnish non-public information with respect to the Seller and its
Subsidiaries to the third party making such Competing Proposal, if, and only if,
such information has been previously or is contemporaneously provided to Buyer
Parent and prior to so furnishing such information, the Seller receives from the
third party an executed confidentiality agreement with terms no less favorable
in the aggregate to the third party than the Confidentiality Agreement is to
Buyer Parent, (y) engage or participate in discussions or negotiations with such
third party with respect to the Competing Proposal, and (z) in the case of a
Competing Proposal that constitutes or would reasonably be expected to result in
an Alternate Superior Proposal, engage in discussions or negotiations with CBNA
and Merger Buyer, with respect to the Competing Proposal; provided, however,
that as promptly as reasonably practicable following the Seller taking such
actions as described in clauses (x), (y) or (z) above (and in any event within
24 hours), the Seller shall provide written notice to Buyer Parent of such
determination as provided for in clause (ii) above, the identity of the third
party making such Competing Proposal and the terms and conditions of the
Competing Proposal. The Seller shall keep Buyer Parent informed on a current
basis of the status of any such discussions or negotiations, including any
discussions or negotiations with CBNA and Merger Buyer. Buyer Parent shall be
permitted to engage in discussions and negotiations with CBNA and Merger Buyer
in connection with any Competing Proposal.
          (d) Neither the Board of Directors of the Seller nor any committee
thereof shall: (i) change, qualify, withdraw or modify, or publicly propose to
change, qualify, withdraw or modify the Seller Recommendation (a “Change of
Recommendation”); (ii) approve or recommend, or publicly propose to approve or
recommend any Competing Proposal; or (iii) exempt any person from any state
takeover law, except as provided or permitted by this Section 10.4.

34



--------------------------------------------------------------------------------



 



          (e) If prior to the receipt of the Seller Stockholder Approval either:
          (i) the Seller receives an unsolicited Superior Proposal or an
unsolicited Alternate Superior Proposal and the Seller has complied with its
obligations under this Section 10.4, or
          (ii) other than in connection with a Competing Proposal, the Board of
Directors of the Seller (upon the recommendation of the Special Committee)
determines in good faith in response to the occurrence of a Seller Intervening
Event, after consultation with outside legal and financial advisors that, the
failure of the Board of Directors of the Seller to effect a Change of
Recommendation would be inconsistent with the fiduciary duties of the Board of
Directors of the Seller to the Seller’s stockholders under applicable Law,
then, prior to the receipt of the Seller Stockholder Approval, the Board of
Directors of the Seller may effect a Change of Recommendation (a “Permitted
Change of Recommendation”); provided, that with respect to clause (i), (x) the
Seller shall have first (A) provided seven (7) Business Days’ prior written
notice (a “Notice of Superior Proposal”) to Buyer Parent that it is prepared to
effect a Permitted Change of Recommendation in response to a Superior Proposal
or an Alternate Superior Proposal and specifying the reasons therefor, including
the terms and conditions of the Superior Proposal or the Alternate Superior
Proposal that are the basis of such proposed Permitted Change of Recommendation,
copies of the agreements proposed to effect such Superior Proposal or Alternate
Superior Proposal, as well as all material correspondence relating to such
Superior Proposal or Alternate Superior Proposal and the identity of the Person
making such proposed Superior Proposal or Alternate Superior Proposal (it being
understood and agreed that any amendment to the financial terms or any material
amendment of any such Superior Proposal or Alternate Superior Proposal shall
require a new Notice of Superior Proposal and a new seven (7) Business Day
period), and (B) during such seven (7) Business Day period, if requested by
Buyer Parent, engaged in good faith negotiations with Buyer Parent (and the
parties to the Related Transactions, if applicable) to amend this Agreement, the
Transaction Documents (and/or the Related Transaction Documents) in such a
manner that any Competing Proposal which was determined to be a Superior
Proposal or an Alternate Superior Proposal, as the case may be, would no longer
constitute a Superior Proposal or Alternate Superior Proposal, as the case may
be, and (y) at the end of such seven (7) Business Day period (or at such earlier
time following receipt of a Notice of Superior Proposal that Buyer Parent
notifies the Seller that it is not interested in pursuing further negotiations
to amend this Agreement), such Competing Proposal has not been withdrawn and
continues to constitute a Superior Proposal or an Alternate Superior Proposal
taking into account any changes, which have not been withdrawn, to the terms of
this Agreement proposed by Buyer Parent and/or, in the case of a Superior
Proposal only, any changes to the Transaction Documents or Related Transaction
Documents proposed by the parties thereto following a Notice of Superior
Proposal, as a result of the negotiations required by sub-clause (B) or
otherwise) and in the case of clause (ii), the Seller shall have first provided
seven (7) Business Days’ prior written notice (“Notice of a Proposed Change of
Recommendation”) to Buyer Parent that it is prepared to effect a Permitted
Change of Recommendation in response to a Seller Intervening Event and
describing such Seller Intervening Event and during such seven (7) Business Day
period, if requested by Buyer Parent, engaged in, and caused its Representatives
and Affiliates to have engaged in, good faith

35



--------------------------------------------------------------------------------



 



negotiations with Buyer Parent and its Representatives (and the parties to the
Related Transaction Documents and their Representatives) to amend this
Agreement, the Transaction Documents and/or the Related Transaction Documents
and at the end of such seven (7) Business Day period, the Board of Directors of
the Seller (upon the recommendation of the Special Committee) after taking into
account all changes, which have not been withdrawn, to the terms of this
Agreement, the Transaction Documents and/or the Related Transaction Documents
proposed by Buyer Parent or the parties thereto following such Notice of a
Proposed Change of Recommendation, again determines in good faith that the
failure to effect a Change of Recommendation would be inconsistent with the
fiduciary duties of the Board of Directors of the Seller to the Seller’s
stockholders under applicable Law.
          (f) The Seller shall advise Buyer Parent promptly (and in any event
within 24 hours) of: (i) any Competing Proposal or indication, inquiry proposal
or offer with respect to or that could reasonably be expected to lead to any
Competing Proposal; (ii) any request for non-public information relating to the
Seller; and (iii) any inquiry or request for discussion or negotiation regarding
a Competing Proposal, including in each case the identity of the Person making
any such Competing Proposal or indication, inquiry offer or proposal the
material terms of any such Competing Proposal or indication, inquiry offer or
proposal and any material correspondence relating thereto. The Seller shall keep
Buyer Parent informed on a current basis of any material changes to the terms of
any such Competing Proposal or indication or inquiry.
          (g) Notwithstanding the limitations set forth in this Section 10.4,
and in accordance with Section 10.4(e), if the Board of Directors of the Seller
has effected a Permitted Change of Recommendation in compliance with the
requirements of Section 10.4(e)(i) and in response to a Superior Proposal (but
not an Alternate Superior Proposal) and is not in breach of Section 10.4, then
prior to receipt of the Seller Stockholder Approval, the Board of Directors of
the Seller (upon the recommendation of the Special Committee) may cause the
Seller to enter into a binding written agreement (a “Superior Proposal
Agreement”) to effect a Superior Proposal and terminate this Agreement in
accordance with Section 11.1(h).
          (h) Nothing contained in this Agreement shall prohibit the Seller or
the Board of Directors of the Seller from (i) disclosing to the Seller’s
stockholders a position contemplated by Rules 14d-9 and 14e-2(a) promulgated
under the Exchange Act or (ii) making any disclosure to its stockholders if the
Board of Directors of the Seller (or a committee thereof, as applicable) has
reasonably determined in good faith, after consultation with outside legal and
financial advisors, that the failure to do so would be inconsistent with any
applicable Law; provided, however, that (A) any disclosure of a position
contemplated by Rule 14e-2(a) or Rule 14d-9 promulgated under the Exchange Act
other than a “stop, look and listen”, an express rejection of any applicable
Competing Proposal or an express reaffirmation of the Seller Recommendation
shall be deemed to be a Change of Recommendation and (B) neither the Seller nor
the Seller’s Board of Directors (nor any committee thereof) shall make any
Change of Recommendation except in accordance with the other provisions of this
Section 10.4.
          (i) As used in this Agreement, “Competing Proposal” shall mean any
proposal or offer from any Person or group of Persons other than Buyer Parent
and its Affiliates to effect: (A) any direct or indirect acquisition or
purchase, in any single transaction or series of related transactions, by any
such Person or group, of 15% or more of the fair market value of the

36



--------------------------------------------------------------------------------



 



Acquired Assets; (B) any direct or indirect acquisition or purchase by any
person or group of persons of 15% or more of the total outstanding voting
securities of the Seller or any of its Subsidiaries; (C) any tender offer or
exchange offer (including through the filing with the SEC of a Schedule TO), as
defined pursuant to the Exchange Act, that if consummated, would result in any
Person or group beneficially owning 15% or more of the Seller Common Stock or
(D) any merger, consolidation, business combination, recapitalization, issuance
of or amendment to the terms of outstanding stock or other securities,
liquidation, dissolution or other similar transaction involving the Seller as a
result of which any Person or group acting in concert would acquire assets or
securities or interests described in clause (A), (B) or (C) above.
          (j) As used in this Agreement, “Seller Intervening Event” means an
event or circumstance material to the Seller and its Subsidiaries, taken as a
whole (other than any event or circumstance resulting from a breach of this
Agreement by the Seller or its Subsidiaries or any breach of any of the Related
Transaction Documents), that was unknown to the Board of Directors of the Seller
on the date hereof, which event or circumstance becomes known to the Board of
Directors of the Seller prior to the Seller Stockholder Approval; provided,
however, that (A) in no event shall the receipt, existence or terms of a
Competing Proposal (or any proposal or inquiry to acquire any of the assets
purchased under the CBNA Transaction or the Seller assets that remain in the
Seller after the closing under the Merger Transaction Agreement), or any inquiry
or matter relating thereto or consequence thereof, constitute a Seller
Intervening Event, (B) in no event shall events or circumstances arising from
the announcement or the existence of, or any action taken by either party
pursuant to and in compliance with the terms of, this Agreement or the Related
Transaction Documents constitute a Seller Intervening Event and (C) in no event
shall any increase in the market price of the Seller Common Stock, in and of
itself, constitute a Seller Intervening Event (provided that the event or
circumstance underlying such increase in the market price of the Seller Common
Stock shall not be excluded, and may be taken into account, in determining
whether there is a Seller Intervening Event).
          (k) As used in this Agreement, “Superior Proposal” shall mean any
unsolicited, bona fide written Competing Proposal (except the references in
clauses (A), (B) and (C) thereof to “15%” shall be replaced by “80%” and the
reference in clause (A) thereof to Acquired Assets shall be replaced by “all
assets of the Seller”) that (A) is on terms that the Board of Directors of the
Seller (upon the recommendation of the Special Committee) determines in good
faith, after consultation with outside financial and legal advisors and
consideration of all relevant factors, would, if consummated, result in a
transaction that is more favorable from a financial point of view to the holders
of the Seller Common Stock than the Transactions (taking into account any
binding proposal to amend the terms of this Agreement, the Transaction Documents
and/or any of the Related Transaction Documents), and (B) is reasonably capable
of being completed on the terms set forth in the proposal within a reasonable
period of time, taking into account all financial, legal, regulatory and other
aspects thereof.
          (l) As used in this Agreement, “Alternate Superior Proposal” shall
mean any unsolicited, bona fide written Competing Proposal of the type set forth
in clause (A) of the definition of “Competing Proposal” (except the references
in clause (A) thereof to “15%” shall be replaced by “100%”) that (A) is on terms
that the Board of Directors of the Seller (upon the recommendation of the
Special Committee) determines in good faith, after consultation with outside
financial and legal advisors and consideration of all relevant factors, would,
if

37



--------------------------------------------------------------------------------



 



consummated, result in a transaction that is more favorable from a financial
point of view to the holders of the Seller Common Stock than the Transactions
(taking into account any binding proposal to amend the terms of this Agreement,
the Transaction Documents and/or any of the Related Transaction Documents),
(B) is reasonably capable of being completed on the terms set forth in the
proposal within a reasonable period of time, taking into account all financial,
legal, regulatory and other aspects thereof, and (C) would, if consummated, not
result (I) in any person other than CBNA acquiring the assets being sold in the
CBNA Transaction Agreement in accordance with the terms and conditions of the
CBNA Transaction Agreement (as in effect immediately prior to the announcement
of or the Seller’s receipt of such Competing Proposal) and the Transaction
Documents (as defined in the CBNA Transaction Agreement) and (II) in any person
other than Merger Buyer (and its Affiliates) consummating the Merger Transaction
in accordance with the terms and conditions of the Merger Transaction Agreement
(as in effect immediately prior to the Seller’s receipt of such Competing
Proposal) and the Transaction Documents (as defined in the CBNA Transaction
Agreement).
          (m) During the period from the date of this Agreement through the
earlier of the Closing Date and the date of termination of this Agreement, the
Seller shall not terminate, amend, modify or waive any provision of any
confidentiality agreement relating to a Competing Proposal or standstill
agreement to which the Seller or any of the Seller’s Subsidiaries is a party
(other than any involving Buyer Parent). During such period, the Seller agrees
to enforce, to the fullest extent permitted under applicable Law, the provisions
of any such agreements, including obtaining injunctions to prevent any breaches
of such agreements and to enforce specifically the terms and provisions thereof
in any court of the U.S. or any state thereof having jurisdiction.
Notwithstanding the foregoing, the Seller may waive any such standstill if the
Board of Directors of the Seller, after consultation with outside legal counsel,
determines that the failure to do so would be inconsistent with the fiduciary
duties of the Board of Directors of the Seller to the Seller’s stockholders
under applicable Law.
          (n) From and after the date of this Agreement until the earlier of the
Closing Date or the date, if any, on which this Agreement is terminated pursuant
to Section 11.1, the Seller agrees that it will comply with all agreements and
covenants to be performed by it under Section 6.6 of the Merger Transaction
Agreement.
          (o) Buyer Parent agrees that neither it nor any of its Affiliates
shall make any Competing Proposal (as defined in the Merger Transaction
Agreement) without the prior written consent of Seller or except as otherwise
permitted through the Merger Transaction Agreement.
          Section 10.5 Appropriate Action; Consents; Filings
          (a) Subject to the terms and conditions hereof, the parties hereto
will use their respective reasonable best efforts to consummate and make
effective the Transactions and the Related Transactions and to cause the
conditions to the Transactions set forth in ARTICLE IX to be satisfied,
including:
          (i) the obtaining of all necessary actions or nonactions, consents,
terminations or expirations of waiting periods and approvals from Governmental
Authorities or other Persons necessary in connection with the consummation of
the

38



--------------------------------------------------------------------------------



 



Transactions and the making of all necessary registrations and filings
(including filings with Governmental Authorities, if any) and the taking of all
steps as may be necessary to obtain an approval from, or to avoid an action or
proceeding by, any Governmental Authority or other Persons necessary in
connection with the consummation of the Transactions (provided that,
notwithstanding anything in this Agreement, in no event shall any party be
required to make any payment to any such other Persons to obtain such approval);
          (ii) the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance or
consummation of the Transactions in accordance with the terms of this Agreement,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Authority vacated or reversed; and
          (iii) the execution and delivery of any additional instruments
necessary to consummate the transactions to be performed or consummated by such
party in accordance with the terms of this Agreement and to fully carry out the
purposes of this Agreement.
Without limiting the foregoing, although Seller and Buyer Parent each
acknowledge that they do not anticipate filings under the HSR Act are required,
in the event any filing or submission is required under the HSR Act, each of the
parties hereto shall promptly make its respective filings, and thereafter make
any other required submissions, under the HSR Act with respect to the
Transactions. The Seller and Buyer Parent shall cooperate (A) in promptly
determining whether any filings are required to be or should be made or whether
any consents, approvals, permits or authorizations are required to be or should
be obtained under any other federal, state or non-U.S. Law or regulation or
whether any consents, approvals or waivers are required to be or should be
obtained from other parties to loan agreements or other contracts or instruments
material to the Seller’s business in connection with the consummation of the
Transactions and (B) in promptly making any such filings, furnishing information
required in connection therewith and seeking to obtain timely any such consents,
permits, authorizations, approvals or waivers.
          (b) In furtherance and not in limitation of the covenants of the
parties contained in Section 10.5(a), each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
with respect to the Transactions by or under the HSR Act, the Federal Trade
Commission or Department of Justice, including taking all reasonable actions to
obtain clearance, or if such clearance cannot be obtained, to reach an
agreement, settlement or consent with the Governmental Authority investigating
the Transactions; provided, however, that the foregoing shall not require any
party to agree to any asset divestiture or restriction on its or its
Subsidiaries’ business operations. In connection with the foregoing, if any
administrative or judicial action or proceeding, including any proceeding by a
private person, is instituted (or threatened to be instituted) challenging any
of the Transactions as violative of the HSR Act or any other antitrust or other
Law in any jurisdiction, Buyer Parent shall use its reasonable best efforts to
contest and resist any such action or proceeding and to have vacated, lifted,
reversed or overturned any judgment or other order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts the consummation of the Transactions, including defending through
litigation on the merits any

39



--------------------------------------------------------------------------------



 



claim asserted in any such action or proceeding by any Person (and the Seller
shall cooperate with Buyer Parent with respect to such matters).
          (c) Each of Buyer Parent and the Seller shall give (or shall cause its
respective Subsidiaries to give) any notices to third parties, and Buyer Parent
and the Seller shall use, and cause each of its Subsidiaries to use, its
reasonable best efforts to obtain any third party consents not covered by
Sections 10.5(a) and 10.5(b), necessary, proper or advisable to consummate the
Transactions. Each party shall without limitation: (1) promptly notify the other
of, and if in writing, furnish the other with copies of (or, in the case of oral
communications, advise the other of) any communications from or with any
Governmental Authority with respect to the Transactions, (2) use its reasonable
best efforts to permit the other to review and discuss in advance, and consider
in good faith the views of the other in connection with, any proposed written or
any oral communication with any such Governmental Authority with respect to the
Transactions, (3) use its reasonable best efforts not to participate in any
meeting or have any communication with any such Governmental Authority with
respect to the Transactions, unless it has given the other an opportunity to
consult with it in advance and, to the extent permitted by such Governmental
Authority, gives the other the opportunity to attend and participate therein,
and (4) furnish the other with such necessary information and reasonable
assistance as the other may reasonably request in connection with its
preparation of necessary filings or submissions of information to any such
Governmental Authority with respect to the Transactions. Such materials and the
information contained therein that is competitively sensitive shall be given
only to the outside legal counsel of the other party and will not be disclosed
by such outside counsel to employees, officers, or directors of their respective
client unless express permission is obtained in advance from the disclosing
party or its legal counsel.
          (d) Seller will keep Buyer reasonably informed of the status of any
approvals of a Governmental Authority or third party consents required with
respect to the transactions contemplated by the Related Transaction Documents.
          Section 10.6 Access to Information; Confidentiality
          (a) From the date hereof to the Closing Date, or the date, if any, on
which this Agreement is terminated pursuant to Section 11.1, to the extent
permitted by applicable Law, the Seller shall (i) provide to Buyer Parent and
its Representatives (A) complete and full access to the Data Room as it relates
to the Acquired Assets including the ability of Buyer Parent and its
Representatives to print copies of all documents contained therein and
(B) reasonable access during normal business hours and, following reasonable
notice from Buyer Parent, to the Seller’s and its Subsidiaries’ properties,
books, contracts and records and other information as Buyer Parent may
reasonably request regarding the Acquired Assets or as may otherwise be
reasonably required in connection with the Transactions, and (ii) furnish
promptly to Buyer Parent such information concerning the same as Buyer Parent or
its Representatives may reasonably request; provided, however, that the Seller
shall not be required to provide access to any information or documents which
would, in the reasonable judgment of the Seller, (x) breach any agreement with
any third party, (y) constitute a waiver of the attorney-client or other
privilege held by the Seller or (z) otherwise violate any applicable Laws.

40



--------------------------------------------------------------------------------



 



          (b) The Buyer Parent shall use the information provided pursuant to
Section 10.6(a) solely for the purposes of effecting the Transactions, and the
parties shall comply with, and shall cause their respective Representatives to
comply with, all of their respective obligations under the Confidentiality
Agreement, dated March 11, 2010 (the “Confidentiality Agreement”) with respect
to such information (which shall be deemed “Evaluation Material” (as defined
therein) for purposes thereof). The Confidentiality Agreement shall be amended
and restated at the Commitment Date substantially in the form of
Exhibit 10.6(b).
          (c) Following the Closing, the Seller and the Buyer Parent shall use
reasonable best efforts to make available to each other, upon written request,
(i) their respective Representatives for fact finding, consultation and
interviews and as witnesses or other participants to the extent that any such
Person may reasonably be requested in connection with any action, suit,
proceeding, claim, arbitration, investigation or litigation, whether civil or
criminal, at law or in equity, in which the requesting party may from time to
time be involved relating to the business of the Seller as such business was
conducted prior to the Closing (and the Seller and the Buyer Parent will cause
such Representatives to cooperate with the requesting party to produce, subject
to and in accordance with this Section 10.6(c), such books and records as are
reasonably required in connection with such matters) and (ii) reasonable access
during normal business hours to, or copies of, the Seller’s and its
Subsidiaries’ books and records and other information as Buyer Parent may
reasonably request regarding the Acquired Assets; provided, however, that the
Seller shall not be required to provide access to any information or documents
which would, in the reasonable judgment of the Seller, (x) breach any agreement
with any third party, (y) constitute a waiver of the attorney-client or other
privilege held by the Seller or (z) otherwise violate any applicable Laws.
Except as otherwise agreed, the Seller and the Buyer Parent hereby agree to
reimburse each other for Expenses incurred by the other in connection with
providing individuals, witnesses and/or books and records pursuant to this
Section 10.6(c).
          Section 10.7 Non-Solicit
          From the date hereof until the 18 month anniversary of the Closing
Date, neither the Buyer Parent, nor any of its Affiliates, shall, without the
prior written consent of the Seller, directly or indirectly solicit for
employment any employee of the Seller that the Buyer Parent or its Subsidiaries
either met in person in connection with the Buyer Parent’s due diligence
investigation or negotiation and execution of this Agreement or work with
directly after the Closing in connection with servicing Student Loans. In
addition, until the sixth month anniversary of the Closing Date neither the
Buyer Parent nor any of its Affiliates will conduct any recruitment events such
as job fairs that are targeted at groups of employees of the Seller. However,
nothing in this Section 10.7 shall prevent the Buyer Parent, or any of its
Affiliates, from (i) hiring persons who are referred by search firms or
employment agencies or similar entities (so long as such entities have not been
instructed to solicit the employees of the Seller) or persons who respond to a
general solicitation or advertisement that is not specifically directed to the
employees of the Seller (and nothing shall prohibit the use of such search firm
or employment agency or similar entity or the making of any such solicitation or
advertisement) or (ii) soliciting or hiring any person who, at the time of such
solicitation or hiring, is not an employee of the Seller.

41



--------------------------------------------------------------------------------



 



          Section 10.8 Related Transaction Documents
          Without the prior written consent of the Buyer, the Seller shall not
(i) amend, modify or waive any provision of the Related Transaction Documents in
a manner that would reasonably be expected to materially adversely affect
Buyer’s rights or obligations or materially delay the Closing Date or
(ii) terminate the Merger Transaction Agreement pursuant to Section 8.1(a) or
the CBNA Transaction Agreement pursuant to Section 8.1(a) by the mutual written
agreement of the Seller and the applicable counterparty. Subject to the
foregoing, the Seller shall deliver promptly to Buyer copies of all material
amendments, modifications and waivers to any Related Transaction Document.
          Section 10.9 Agreements with Other Parties
          Without the prior written consent of the Seller (upon the
recommendation of the Special Committee), between the date of this Agreement and
the Closing Date, Buyer Parent shall not, and shall not permit any of its
Affiliates to, enter into any agreements, arrangements or understandings (other
than as provided in the Transaction Documents and the Related Transaction
Documents) between Buyer Parent or its Affiliates and either (i) Merger Buyer or
its Affiliates with respect to any of the Transaction or the Related
Transactions or (ii) CBNA or its Affiliates, with respect to any of the
Transactions or the Related Transactions that would have the effect of providing
additional consideration in excess of the Merger Consideration (as defined in
the Merger Transaction Agreement) provided to CBNA pursuant to the Merger
Transaction Agreement. This Section 10.9 shall not prohibit the Buyer Parent or
Merger Buyer from making a proposal pursuant to Section 10.4(e).
          Section 10.10 Conduct of Business by the Seller Pending the Closing
          The Seller covenants and agrees that, between the Commitment Date and
the Closing or the date, if any, on which this Agreement is terminated pursuant
to Section 11.1:
          (a) Except (i) as may be required by Law or any Governmental
Authority, (ii) as may be consented in writing by Buyer Parent (which consent
shall not be unreasonably delayed, conditioned or withheld), (iii) as may be
contemplated by or required under, the Transaction Documents or as may be
required under the Related Transaction Documents, (iv) as set forth in
Section 10.10 of the Seller Disclosure Schedule or (v) as would not reasonably
be expected to have any adverse effect on the Acquired Assets or the Applicable
Loans or the ability of the Seller and its Affiliates to perform their
obligations under the Transaction Documents, the business of the Seller and its
Subsidiaries to the extent relating to Acquired Assets shall be conducted only
in, and such entities shall not take any action except in, the ordinary course
of business and in a manner consistent with past practice in all material
respects; provided, however, that no action by the Seller or its Affiliates with
respect to the matters specifically addressed by any provision of
Section 10.10(b) below shall be deemed a breach of this sentence unless such
action would also itself constitute a breach of such specific provision.
          (b) Without limiting the generality of the foregoing, the Seller
agrees with Buyer Parent that, except (i) as may be required by Law or any
Governmental Authority, (ii) as may be consented to in writing by Buyer Parent
(which consent shall not be unreasonably

42



--------------------------------------------------------------------------------



 



delayed, conditioned or withheld in the case of Section 10.10(b)(iii) below),
(iii) as may be contemplated by or required under the Transaction Documents or
as may be required under the Related Transaction Documents or (iv) as set forth
in Section 10.10 of the Seller Disclosure Schedule, it shall not, and shall not
permit its Subsidiaries to:
          (i) effect a new Securitization Transaction, or amend, modify or waive
in any material respect any term of any outstanding Securitization Transaction
or any Securitization Basic Document or any contract, arrangement, commitment or
understanding relating to the Conduit Program to the extent relating to the
Acquired Assets or the Applicable Loans or the Depositor;
          (ii) sell or dispose of any loans to the extent relating to the
Acquired Assets or the Applicable Loans except pursuant to existing commitments
identified in Section 10.10 of the Seller Disclosure Schedule;
          (iii) modify or amend in any material respect any provisions of any
contract, commitment, arrangement or understanding set forth in
Section 10.10(b)(iii) of the Seller Disclosure Schedule, or amend, waive, modify
or consent to the early termination of any material rights thereunder;
          (iv) terminate any trustee, servicer, subservicer or administrator or
similar party under any contract to the extent relating to any of the Acquired
Assets or the Applicable Loans except to the extent required under the terms of
any of the Securitization Basic Documents; or
          (v) offer Borrowers of Trust Student Loans or Financed Student Loans
any borrower incentive programs not (A) required by the Higher Education Act or
(B) in effect with respect to the related Trust Student Loans or Financed
Student Loans on or before the Disclosure Date.
          (c) With respect to the Depositor, the Seller shall cause the
Depositor to:
          (i) comply in all respects with its permitted purposes and activities
clause and in all material respects with all other provisions of its Certificate
of Incorporation or By-Laws and not amend its Certificate of Incorporation or
By-Laws;
          (ii) not act as a depositor with respect to any new securitization
vehicle, or except as provided herein, enter into any new agreements or amend
any of its existing agreements;
          (iii) comply in all material respects with all agreements to which it
is currently a party;
          (iv) timely file all required reports under the Exchange Act; and
          (v) remain a wholly owned subsidiary of the Seller.

43



--------------------------------------------------------------------------------



 



          (d) With respect to the Funding Note Issuer, the Seller shall cause
the Funding Note Issuer to:
          (i) comply in all respects with its permitted purposes and activities
clause and in all material respects with all other provisions of its Certificate
of Incorporation or By-Laws and not amend its Certificate of Incorporation or
By-Laws;
          (ii) not act as a funding note issuer with respect to any new
securitization vehicle, or except as provided herein, enter into any new
agreements or amend any of its existing agreements, except as required by the
Department;
          (iii) comply in all material respect with all agreements to which it
is currently a party; and
          (iv) remain a wholly owned subsidiary of the Seller.
          (e) Promptly upon acquiring Knowledge thereof, the Seller will provide
prompt written notice to the Buyer Parent of:
          (i) any inquiries or claim or threatened claim of any material
litigation or material proceeding of a Governmental Authority in each case,
related to the Acquired Assets, the Depositor, the Funding Note Issuer, each
Securitization Trust and each Private Securitization Trust or any written
assertion by any investor of a material misstatement or omission in any
prospectus or offering document in each case, related to the Acquired Assets,
the Depositor, the Funding Note Issuer, each Securitization Trust and each
Private Securitization Trust;
          (ii) any dispute related to the obligations to repurchase any student
loans under any of the Securitization Basic Documents and all similar agreements
relating to each Private Securitization Trust; and
          (iii) the repurchase of any material Student Loan or private education
loan pursuant to any of the Securitization Basic Documents and all similar
agreements relating to each Private Securitization Trust.
Other than the right to consent or withhold consent with respect to the
foregoing matters, nothing contained in this Agreement shall give to Buyer
Parent, directly or indirectly, any right to control or direct the operation of
the business or operations of the Seller or its Subsidiaries prior to the
Closing. Subject to the foregoing and the other terms and conditions of this
Agreement, prior to the Closing, the Seller and its Subsidiaries shall exercise
complete control over their business and operations.
          Section 10.11 Merger Transaction Restructuring
          (a) Notwithstanding anything contained herein to the contrary but
subject to paragraph (b) below, in the event the Merger Transaction Agreement is
terminated (i) the Seller shall be permitted to discuss with CBNA the
possibility of entering into a transaction pursuant to which CBNA would acquire
the Acquired Assets (as defined in the Merger Transaction

44



--------------------------------------------------------------------------------



 



Agreement) in a transaction that delivers value directly to the Seller’s
stockholders (a “Substitute Merger Transaction”) and (ii) in the event that the
Seller and CBNA desire to revise the existing CBNA Transaction Agreement or
enter into a different agreement to provide for a Substitute Merger Transaction,
each of the parties shall use their reasonable best efforts to cooperate in good
faith to revise this Agreement and any Transaction Document to provide for the
consummation of a Substitute Merger Transaction and shall use their reasonable
best efforts to cause the transactions contemplated by such agreements to be
consummated as promptly as reasonably practicable, including filing such
amendments, supplements to the Proxy Statement and making such other filings
with Governmental Authorities as may be reasonably necessary to consummate the
transactions contemplated hereby and by the agreement related to such Substitute
Merger Transaction.
          (b) In connection with any proposed Substitute Merger Transaction, the
Buyer Parent will not be required to enter into any amendments or modifications
to this Agreement or any Transaction Document, unless such amendment or
modification would not reasonably be expected to adversely affect Buyer’s rights
thereunder. The Seller and CBNA agree that any costs and expenses incurred by
the Buyer Parent in connection with such proposed Substitute Merger Transaction,
other than those that would not have been incurred under this Agreement in the
absence of a proposed Substitute Merger Transaction, will be borne by Seller and
CBNA.
ARTICLE XI
TERMINATION, AMENDMENT AND WAIVER
          Section 11.1 Termination
     Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated and the Transactions may be abandoned, at any time
prior to the Closing Date, whether before or after the Seller Stockholder
Approval, as follows:
          (a) by mutual written consent of each of Buyer Parent and the Seller;
          (b) by written notice of either Buyer Parent or the Seller, if (i) the
purchase and sale of the Acquired Assets contemplated hereby has not been
consummated on or before March 31, 2011 (the “Termination Date”); and (ii) the
party seeking to terminate this Agreement pursuant to this Section 11.1 shall
not have breached in any material respect its obligations under this Agreement,
in any manner that shall have proximately caused the failure to consummate the
Transactions on or before such date; provided, that if as of the Termination
Date, (A) all of the conditions to this Agreement (other than those that are to
be satisfied by action taken at the Closing) shall have been satisfied or waived
other than the conditions set forth in (x) Sections 9.1(b), 9.1(c), (y)
Section 9.2(g) or (z) Sections 9.3(f) or 9.3(g) (to the extent resulting from
the failure to obtain regulatory approvals), or (B) the “Termination Date” (as
defined in the CBNA Transaction Agreement or the Merger Transaction Agreement,
as applicable) has been extended, then the Termination Date shall be
automatically extended to April 30, 2011 or such date as the Termination Date
(as defined in the CBNA Transaction Agreement or the Merger Transaction
Agreement) has been extended; provided, further, if the Seller and CBNA enter
into a definitive agreement relating to a Substitute Merger Transaction,

45



--------------------------------------------------------------------------------



 



then, in any event, the Termination Date shall be the later of (1) March 31,
2011 or (2) the date which is four months following the date of such definitive
agreement. Notwithstanding anything contained herein to the contrary, in no
event may the Termination Date be extended past April 30, 2011;
          (c) by written notice of either Buyer Parent or the Seller, if any
Governmental Authority of competent jurisdiction shall have issued an Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the Transactions, and such Order or other action shall have become
final and nonappealable; provided, that the party seeking to terminate this
Agreement pursuant to this Section 11.1(c) shall have complied in all material
respects with its obligations under Section 10.5;
          (d) by written notice of either Buyer Parent or the Seller if the
Seller Stockholder Approval shall not have been obtained at a duly held
Stockholders’ Meeting (including any adjournment or postponement thereof at
which a quorum is present and the votes to approve this Agreement and the
Transactions are taken);
          (e) by written notice from Buyer Parent to the Seller, if any Seller
Party shall have breached or failed to perform in any material respect any of
its representations, warranties, covenants or other agreements set forth in this
Agreement, which breach or failure to perform (1) would result in a failure of a
condition set forth in Sections 9.2(a) or 9.2(b) and (2) cannot be cured by the
Termination Date; provided, that Buyer Parent shall have given the Seller
written notice, delivered at least forty-five (45) days prior to such
termination, stating Buyer Parent’s intention to terminate this Agreement
pursuant to this Section 11.1(e) and the basis for such termination and;
provided, further, that in no event will the delivery of such notice result in
an extension of the Termination Date;
          (f) by written notice from the Seller to Buyer Parent, if any Buyer
Party shall have breached or failed to perform in any material respect any of
its representations, warranties, covenants or other agreements set forth in this
Agreement, which breach or failure to perform (1) would result in a failure of a
condition set forth in Sections 9.3(a) or 9.3(b) and (2) cannot be cured by the
Termination Date; provided, that the Seller shall have given Buyer Parent
written notice, delivered at least forty-five (45) days prior to such
termination, stating the Seller’s intention to terminate this Agreement pursuant
to this Section 11.1(f) and the basis for such termination and; provided,
further, that in no event will the delivery of such notice result in an
extension of the Termination Date;
          (g) by written notice from Buyer Parent to Seller, if any Seller Party
shall have breached Section 10.4 and such breach is not cured within five
(5) Business Days after such notice;
          (h) by written notice from the Seller (upon the recommendation of the
Special Committee) to Buyer Parent simultaneously with the Seller or its
Subsidiaries entering into a Superior Proposal Agreement in accordance with
Section 10.4(g), with the effectiveness of such notice of termination to be
contingent on Seller’s payment of the Seller Termination Fee; or

46



--------------------------------------------------------------------------------



 



          (i) by written notice of either Buyer Parent or the Seller, if either
(x) the CBNA Transaction Agreement has been terminated or (y) the Merger
Transaction Agreement has been terminated and CBNA and the Seller have not
entered into a definitive agreement relating to a Substitute Merger Transaction
within 45 days of the termination of the Merger Transaction Agreement.
          (j) by written notice from Buyer Parent if the Seller effects a Change
of Recommendation in response to a Superior Proposal.
          Section 11.2 Effect of Termination
          If this Agreement is terminated pursuant to Section 11.1, this
Agreement shall become void and of no effect without liability of any party (or
any stockholder, director, officer, employee, agent, legal counsel, accountant,
consultant, representative or Affiliate of such party) to the other party
hereto; provided, however, no party to this Agreement shall be relieved or
released from any liabilities or damages arising out of its knowing and
intentional breach of its obligations under this Agreement. For purposes of this
Agreement, “knowing and intentional breach” means an act or failure to act which
constitutes a material breach of this Agreement with respect to which the
breaching party has knowledge (actual or constructive) that such act or failure
to act would or would reasonably be expected to breach its obligations under
this Agreement. The provisions of this ARTICLE XI, Section 12.1, ARTICLE XIII
and the Confidentiality Agreement referred to in Section 10.6(b) shall survive
any termination hereof pursuant to Section 11.1.
          Section 11.3 Termination Fee
          (a) If (i) prior to the termination of this Agreement, a Qualifying
Transaction is proposed or publicly disclosed, (ii) this Agreement is terminated
by Buyer Parent or the Seller pursuant to Section 11.1(b) and (iii) concurrently
with, or within twelve (12) months after any such termination, any Qualifying
Transaction is consummated or the Seller or any of its Affiliates enters into
any letter of intent, agreement in principle or contract with respect to a
Qualifying Transaction, then the Seller shall pay to Buyer Parent a fee of
$24,000,000 in cash, such payment to be made upon the earlier of entry into the
letter of intent, agreement in principle or contract or agreement with respect
to such Qualifying Transaction or the consummation of such Qualifying
Transaction; provided, that if at the time of such payment the Merger Buyer is
entitled to a payment from the Seller pursuant to Section 8.3(a) of the Merger
Transaction Agreement, then the Seller shall pay to Buyer Parent a fee of
$12,000,000 in cash.
          (b) If (i) prior to the termination of this Agreement, an Alternate
Superior Proposal is proposed or publicly disclosed and (ii) this Agreement is
terminated by Buyer Parent or the Seller pursuant to Sections 11.1(b) or
11.1(d), then the Seller shall pay to Buyer Parent a fee of $24,000,000 in cash,
such payment to be made promptly upon termination of this Agreement and in any
event within two (2) Business Days after the termination of this Agreement.

47



--------------------------------------------------------------------------------



 



          (c) If this Agreement is terminated by the Seller pursuant Section
11.1(h), then the Seller shall pay to Buyer Parent a fee of $12,000,000 in cash,
such payment to be made concurrently with such termination.
          (d) If this Agreement is terminated by Buyer Parent pursuant to
Section 11.1(j), then the Seller shall pay to Buyer Parent a fee of $12,000,000
in cash, such payment to be made promptly upon termination of this Agreement and
in any event within two (2) Business Days after the termination of this
Agreement.
          (e) If this Agreement is terminated by the Seller or Buyer Parent
(i) pursuant to Section 11.1(i) and, prior thereto, the Merger Transaction
Agreement was terminated by the Merger Buyer pursuant to Section 8.1(f) of the
Merger Transaction Agreement or (ii) pursuant to Section 11.1(b) and there had
previously occurred a willful breach by the Seller of the Merger Transaction
Agreement, then the Seller shall pay Buyer Parent a fee of $24,000,000 in cash,
such payment to be made no later than two (2) Business Days after the date of
termination of this Agreement. In the event that Buyer Parent receives the
Seller Termination Fee pursuant to this Section 11.3(e) the receipt of such fee
shall be deemed to be liquidated damages for any and all losses or damages
suffered or incurred by Buyer Parent in connection with this Agreement (and the
termination hereof); provided, that nothing in this Section 11.3(e) shall
prohibit any payment required to be made pursuant to Section 11.3(f).
          (f) Unless a Seller Termination Fee is payable under Section 11.3(e),
if this Agreement is terminated by the Seller or Buyer Parent pursuant to (i)
Section 11.1(b) and at the time of such termination the only conditions that
were not satisfied were Sections 9.3(f) or 9.3(g), and any other conditions that
by their nature can only be satisfied at the Closing or (ii) Section 11.1(i),
then the Seller shall reimburse Buyer Parent upon demand by wire transfer of
immediately available funds to an account specified in writing by Buyer Parent
for an amount equal to 120% of the aggregate amount of the Expenses of Buyer
Parent; provided, however, that the Seller shall not be obligated to make a
payment pursuant to this Section 11.3(f) in excess of $4,000,000 in the
aggregate.
          (g) Notwithstanding anything in this Agreement to the contrary, in no
event shall the Seller be required to pay a Seller Termination Fee pursuant to
Sections 11.3(a), 11.3(b), 11.3(c), 11.3(d) or 11.3(e), on more than one
occasion. Any such payment shall be reduced by any amounts as may be required to
be deducted or withheld therefrom under the applicable Tax Law; provided,
however, that prior to or on the date any such withholding is required,
(A) Seller shall notify Buyer Parent as soon as reasonably practicable after
notice of termination or entry into a Superior Proposal, as applicable, prior to
the date withholding is required, (B) Seller and Buyer Parent shall use
reasonable efforts to minimize any withholding Taxes, and (C) Buyer Parent may
deliver properly completed and executed documentation prescribed by applicable
Law as would permit such payment to be made without withholding or at a reduced
rate of withholding. Buyer Parent and Seller each acknowledge that under current
Law, no U.S. federal withholding Tax would be required with respect to the
Termination Fee.
          (h) Each of the parties hereto acknowledges that the Seller
Termination Fee and the other provisions of this Section 11.3 are an integral
part of the transactions contemplated by this Agreement and that, without the
Seller Termination Fee and such other provisions, Buyer

48



--------------------------------------------------------------------------------



 



Parent would not enter into this Agreement; accordingly, if the Seller fails to
promptly pay the amounts due pursuant to Sections 11.3(a), 11.3(b), 11.3(c),
11.3(d), 11.3(e) or 11.3(f) and, in order to obtain such payment Buyer Parent
commences a suit which results in a judgment against the Seller for any of the
amounts set forth in Sections 11.3(a), 11.3(b), 11.3(c), 11.3(d), 11.3(e) or
11.3(f), then the Seller shall pay to Buyer Parent its costs and expenses
(including attorneys’ fees) in connection with such suit, together with interest
on all amounts due pursuant to Sections 11.3(a), 11.3(b), 11.3(c), 11.3(d),
11.3(e) or 11.3(f) at the prime rate of CBNA in effect on the date plus 2% per
annum from the date such amounts were required to be paid until the date
actually received by Buyer Parent.
          Section 11.4 Amendment
          This Agreement may be amended by mutual agreement of the parties
hereto at any time prior to the Closing Date (in the case of the Seller, by the
Board of Directors (upon the recommendation of the Special Committee));
provided, however, that, after the approval of this Agreement and the
Transactions by stockholders of the Seller, there shall not be any amendment
that by Law or in accordance with the rules of any stock exchange requires
further approval by the stockholders of the Seller without such further approval
of such stockholders nor any amendment or change not permitted under applicable
Law. This Agreement may not be amended except by an instrument in writing signed
by the parties hereto.
          Section 11.5 Waiver
          At any time prior to the Closing Date, subject to applicable Law, any
party (in the case of the Seller, by the Board of Directors (upon the
recommendation of the Special Committee)) hereto may (a) extend the time for the
performance of any obligation or other act of any other party hereto, (b) waive
any inaccuracy in the representations and warranties of the other party
contained herein or in any document delivered pursuant hereto and (c) subject to
the proviso of Section 11.4, waive compliance with any agreement or condition
contained herein. Any such extension or waiver shall only be valid if set forth
in an instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by the Seller or Buyer Parent
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other right hereunder.
ARTICLE XII
CERTAIN LIABILITY MATTERS
          Section 12.1 No Assumption of Liability
          Except as contemplated by the Transaction Documents, none of Buyer
Parent, Conduit Buyer, Securitization Buyer or Buyer Subsidiary is assuming any
liability or obligation of Seller, CBNA, CSD, Funding Note Issuer, the Depositor
or their Affiliates of any nature, known or unknown or contingent or liquidated.

49



--------------------------------------------------------------------------------



 



          Section 12.2 Release
          (a) At or prior to the Closing, the Buyer and Seller will deliver a
partial release in the form of Exhibit 12.2 or such other form as mutually
agreed upon by such parties (the “Buyer/Seller Release”).
          (b) Each party to this Agreement acknowledges and agrees that the
execution and delivery of the Buyer/Seller Release will not modify, waive or
otherwise affect such party’s obligations under this Agreement and the other
Transaction Documents, including the Indemnification Agreement.
ARTICLE XIII
MISCELLANEOUS
          Section 13.1 Assignments
          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby. The obligations and liabilities assumed in this Agreement by
the parties hereto shall be binding upon their respective successors and
assigns, which shall include successors by operation of Law, such as by merger.
No party may assign or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of the Seller, CBNA and Buyer
Parent.
          Section 13.2 Costs and Expenses
          Except as expressly provided otherwise in this Agreement, each party
shall each bear its own costs and expenses (including all legal, accounting,
audit, due diligence and other out-of-pocket expenses) incurred in connection
with the consummation of the Transactions and the other Transaction Documents to
which they are a party.
          Section 13.3 Use of Proceeds
          The Seller shall treat the proceeds of the Estimated Certificate
Purchase Price and the Estimated Conduit Purchase Price as proceeds of
Collateral (as such term is defined in the Omnibus Credit Agreement) and will
apply such proceeds in accordance with Section 5.2(b) of the Omnibus Credit
Agreement.
          Section 13.4 Relationship of Parties
          Nothing contained in the Transaction Documents shall establish any
fiduciary, partnership, joint venture or similar relationship between or among
the parties hereto except to the extent otherwise expressly stated herein or
therein.
          Section 13.5 Non-Petition Covenants
          Each party to this Agreement, by entering into this Agreement, hereby
covenants and agrees that it shall not at any time institute against the
Depositor, the Funding Note Issuer or

50



--------------------------------------------------------------------------------



 



any Securitization Trust, or join in any institution against the Depositor, the
Funding Note Issuer or any Securitization Trust or Private Securitization Trust,
of, any bankruptcy, reorganization, arrangement, insolvency, receivership or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar Law in connection with any obligations relating to
this Agreement or any other Transaction Document.
          Section 13.6 Notices, Etc.
          (a) Addresses for Notices. All notices, demands, requests, consents
and other communications provided for, or required to be given, in this
Agreement shall be given in writing, or by any telecommunication device capable
of creating a written record (including electronic mail) and addressed to the
party to be notified at their respective addresses set forth in Appendix D. The
parties hereto may change their respective addresses for notices from time to
time by written notice to the other party hereto subject to written
acknowledgment of receipt by the other party hereto.
          (b) Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in Section 13.6(a) above shall be effective
(i) if delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when received in the mails and (iii) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in Section 13.6(a) above.
          Section 13.7 Entire Agreement; No Third Party Beneficiaries
          This Agreement (including the exhibits and schedules hereto) and the
Transaction Documents constitute the entire agreement, and supersede all other
prior agreements and understandings, both written and oral, between the parties,
or any of them, with respect to the subject matter hereof and thereof. Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement (other than to the extent a party assumes a capacity
under the Securitization Basic Documents or under any Conduit Program agreement,
and such Securitization Basic Documents or Conduit Program agreements confer
rights in respect thereof to any other Person (such as a Noteholder).
          Section 13.8 Governing Law
          This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement) shall be governed by, and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any otherwise applicable choice or conflict of laws provision or rule.

51



--------------------------------------------------------------------------------



 



          Section 13.9 Submission to Jurisdiction; Service of Process
          (a) Each of the parties hereto hereby irrevocably submits to the
co-exclusive jurisdiction of the Delaware Chancery Court, or if such court shall
not have jurisdiction, any federal or other state court of the State of Delaware
and any federal or state court of the State of New York, for the purpose of any
action or proceeding arising out of or relating to this Agreement and each of
the parties hereto hereby irrevocably agrees that all claims in respect to such
action or proceeding may be heard and determined exclusively in any such court.
Each of the parties hereto agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.
          (b) Each party to this Agreement irrevocably consents to the service
of the summons and complaint and any other process in any other action or
proceeding relating to the Transactions, on behalf of itself or its property, by
personal delivery of copies of such process to such party. Nothing in this
Section 13.9 shall affect the right of any party to serve legal process in any
other manner permitted by Law.
          Section 13.10 Waiver of Jury Trial
          EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY RELEASES,
WAIVES AND RELINQUISHES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY CLAIM,
DEMAND, ACTION, SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH ANY OF THEM ARE
PARTIES, WHICH IN ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM
OR RELATES TO ANY OF THE FOLLOWING, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER LEGAL
BASIS: (I) THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY; (II) ANY PAST, PRESENT OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY WITH
RESPECT TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY; (III) ANY TRANSACTION, EVENT OR OCCURRENCE CONTEMPLATED BY THIS
AGREEMENT; (IV) THE PERFORMANCE OF ANY OBLIGATION OR THE EXERCISE OF ANY RIGHT
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;
AND (V) THE ENFORCEMENT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY. EACH OF THE PARTIES HERETO HEREBY FURTHER AGREES THAT THIS
AGREEMENT CONSTITUTES ITS WRITTEN CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN
ANY SUCH CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND
AGREES THAT EACH OF THEM SHALL HAVE THE RIGHT AT ANY TIME TO FILE THIS AGREEMENT
WITH THE CLERK OR JUDGE OF ANY COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR OTHER CAUSE OF ACTION MAY BE PENDING AS WRITTEN CONSENT TO
WAIVER OF TRIAL BY JURY.

52



--------------------------------------------------------------------------------



 



          Section 13.11 Further Assurances
          The parties to this Agreement agree to cooperate and to execute and
deliver such instruments and take such further actions as any other party to
this Agreement may, from time to time, reasonably request in order to effectuate
the purposes and to carry out the terms of this Agreement, the other Transaction
Documents and the Related Transactions.
          Section 13.12 Severability
          The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
          Section 13.13 Section Titles
          The section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.
          Section 13.14 Execution in Counterparts
          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts (including by facsimile, electronic
mail or other means of electronic communication), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          Section 13.15 Specific Performance
          The parties hereby expressly acknowledge and agree that immediate,
extensive and irreparable damage would result, no adequate remedy at law would
exist and damages would be difficult to determine in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise breached. Therefore, in addition to, and not in limitation
of, any other remedy available to any party, an aggrieved party under this
Agreement would be entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. Such remedies, and any and all other remedies
provided for in this Agreement, shall, however, be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any

53



--------------------------------------------------------------------------------



 



party may otherwise have. Each of the parties hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
parties. Each of the parties hereby further acknowledges that the existence of
any other remedy contemplated by this Agreement does not diminish the
availability of specific performance of the obligations hereunder or any other
injunctive relief. Each party hereby further agrees that in the event of any
action by the other party for specific performance or injunctive relief, it will
not assert that a remedy at law or other remedy would be adequate or that
specific performance or injunctive relief in respect of such breach or violation
should not be available on the grounds that money damages are adequate or any
other grounds.
[Signature Pages to Follow]

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE STUDENT LOAN CORPORATION, as the Seller, Servicer, SPV
Administrator and Sponsor
      By:   /S/ Michael J. Reardon         Name:   Michael J. Reardon       
Title:   Chief Executive Officer   

[Signature Pages to the FFELP Transaction Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., in its individual capacity and
as Conduit Eligible Lender Trustee, Depositor
Eligible Lender Trustee, Securitization
Eligible Lender Trustee, Omnibus Lender and
Indenture Administrator
      By:   /S/ Douglas Peterson         Name:   Douglas Peterson       
Title:   Chief Operating Officer   

[Signature Pages to the FFELP Transaction Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK (SOUTH DAKOTA) National
Association Subservicer, Sub-Subservicer,
Custodian and SPV Sub-Administrator
      By:   /S/ Kendall E. Stork         Name:           Title:        

         
 
  Kendall E. Stork    
 
  Citibank (South Dakota), N.A.    
 
  President    
 
  GEID #0000074271    
 
  Sioux Falls, SD    
 
  (605) 331-1887    

[Signature Pages to the FFELP Transaction Agreement]

 



--------------------------------------------------------------------------------



 



            SLC STUDENT LOAN RECEIVABLES I, INC., as Depositor
      By:   /S/ Michael J. Reardon         Name:   Michael J. Reardon       
Title:   Chief Executive Officer   

[Signature Pages to the FFELP Transaction Agreement]

 



--------------------------------------------------------------------------------



 



            SLM CORPORATION, in its individual capacity
      By:   /S/ Paul Mayer         Name:   Paul Mayer        Title:   Senior
Vice President   

[Signature Pages to the FFELP Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            BULL RUN 1 LLC, as Securitization Buyer and Conduit Buyer
      By:   /S/ Leo Subler         Name:   Leo Subler        Title:   Vice
President   

[Signature Pages to the FFELP Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            SLM EDUCATION CREDIT FINANCE CORPORATION, as successor Sponsor
      By:   /S/ Stephen J. O’Connell         Name:   Stephen J. O’Connell       
Title:   Vice President   

[Signature Pages to the FFELP Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            SALLIE MAE, INC., as successor Subservicer,
successor Sub-Administrator and successor SPV
Administrator
      By:   /S/ Paul Mayer         Name:   Paul Mayer        Title:   Senior
Vice President   

[Signature Pages to the FFELP Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Appendix A
DEFINITIONS
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “2004-1 Trust” means SLC Student Loan Trust 2004-1, a Delaware statutory
trust.
     “2005-1 Trust” means SLC Student Loan Trust 2005-1, a Delaware statutory
trust.
     “2005-2 Trust” means SLC Student Loan Trust 2005-2, a Delaware statutory
trust.
     “2005-3 Trust” means SLC Student Loan Trust 2005-3, a Delaware statutory
trust.
     “2006-1 Trust” means SLC Student Loan Trust 2006-1, a Delaware statutory
trust.
     “2006-2 Trust” means SLC Student Loan Trust 2006-2, a Delaware statutory
trust.
     “2007-1 Trust” means SLC Student Loan Trust 2007-1, a Delaware statutory
trust.
     “2007-2 Trust” means SLC Student Loan Trust 2007-2, a Delaware statutory
trust.
     “2008-1 Trust” means SLC Student Loan Trust 2008-1, a Delaware statutory
trust.
     “2008-2 Trust” means SLC Student Loan Trust 2008-2, a Delaware statutory
trust.
     “2009-1 Trust” means SLC Student Loan Trust 2009-1, a Delaware statutory
trust.
     “2009-2 Trust” means SLC Student Loan Trust 2009-2, a Delaware statutory
trust.
     “2009-3 Trust” means SLC Student Loan Trust 2009-3, a Delaware statutory
trust.
     “2010-1 Trust” means SLC Student Loan Trust 2010-1, a Delaware statutory
trust.
     “Accession Agreement” has the meaning given to such term in Section 2.2 of
this Agreement.
     “Acquired Assets” means the Trust Certificates, the membership interest in
the Funding Note Issuer and all contracts that are to be assigned to the
applicable Buyer or its Affiliates at Closing pursuant to the terms of this
Agreement as listed in Schedule C.
     “Administration Services Agreement” has the meaning given to such term in
Schedule 3.3(a)(iii) of this Agreement.
     “Administrator” means the Seller in its capacity as Administrator under the
Securitization Administration Agreement and its permitted successors and assigns
in such capacity.

Appendix A-1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to a Person, a person who, directly or
indirectly, through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such specified person.
     “Agreement” has the meaning set forth in the Preamble of this Agreement.
“Alternate Superior Proposal” has the meaning set forth in Section 10.4(l) of
this Agreement.
     “Applicable Float” means:
     (i) if the Closing occurs on or before December 31, 2010, $0;
     (ii) if the Closing occurs on or after January 1, 2011 and before April 1,
2011, an amount equal to the interest on the Unadjusted Purchase Price for the
period from and including January 1, 2011 to the day prior to the Closing Date,
calculated at the Float Amount Rate; and
     (iii) if the Closing occurs on or after April 1, 2011, an amount equal to
the interest on the Unadjusted Purchase Price for the period from and including
April 1, 2011 to the day prior to the Closing Date, calculated at the Float
Amount Rate.
     “Applicable Loans” has the meaning given to such term in Section 7.2(i) of
this Agreement.
     “Applicable Measuring Date” means:
          (i) if the Closing occurs on or prior to December 31, 2010:
November 30, 2010 for purposes of the calculation of the Estimated Certificate
Purchase Price pursuant to Section 2.1(a) and the Estimated Conduit Purchase
Price pursuant to Section 4.1(a); and December 31, 2010 for purposes of the
calculation of the Closing Certificate Purchase Price pursuant to Section 2.1(e)
and Closing Conduit Purchase Price pursuant to Section 4.1(d);
          (ii) if the Closing occurs on or after January 1, 2011 and before
April 1, 2011: December 31, 2010; and
          (iii) if the Closing occurs on or after April 1, 2011: March 31, 2011;
     provided, that for purposes of the Estimated Certificate Purchase Price
calculated pursuant to Section 2.1(a) or the Estimated Conduit Purchase Price
calculated pursuant to Section 4.1(a), the “Applicable Measuring Date” may
instead refer to the preceding month end under the circumstances set forth in
those Sections.
     “Applicable Negative Float” means if the Closing occurs on or before
December 31, 2010, an amount equal to the interest on the Unadjusted Purchase
Price for the period from and including the Closing Date to and including
December 31, 2010, calculated at the Float Amount Rate.

Appendix A-2



--------------------------------------------------------------------------------



 



     “Arbitration Firm” has the meaning given to such term in Section 2.1(e) of
this Agreement.
     “Assigned Contracts” means the contracts set forth on Schedule C.
     “Assumption of Obligations of the Seller under Master Terms Purchase
Agreements” has the meaning given to such term in Section 3.5 of this Agreement.
     “Bill of Sale” means a Securitization Bill of Sale or a Conduit Bill of
Sale.
     “Board of Directors of the Seller” means the board of directors of the
Seller.
     “Borrower” means the obligor on a Student Loan or Financed Student Loan.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions or trust companies in the State of New York are
authorized or obligated to be closed.
     “Buyer” means each of the Securitization Buyer, the Conduit Buyer and Buyer
Parent.
     “Buyer Assumed Obligations” means payment obligations under the Funding
Note with respect to amounts due after the Closing and all other obligations
required to be performed after the Closing by the Funding Note Issuer under the
documents set forth on Exhibit 5(a), but excluding) any failure to perform any
obligations prior to Closing and any obligations relating to breaches of these
agreements occurring or resulting from events originating pre-Closing.
     “Buyer Disclosure Schedule” means the Buyer Disclosure Schedule attached as
Schedule A to this Agreement.
     “Buyer Entity” has the meaning set forth in the Preamble of this Agreement.
     “Buyer Material Adverse Effect” means any event, change, effect,
development, state of facts, condition, circumstance or occurrence, that,
individually or in the aggregate, has had or would reasonably be expected to
prevent or materially delay or materially impair the ability of Buyer or any of
its Subsidiaries to consummate any of the Transactions or to perform any of
their obligations under any of the Transaction Documents, other than any event,
change, effect, development, state of facts, condition or circumstance
proximately relating to, resulting from or arising out of any action required by
the Transaction Documents, or at the direction of Seller.
     “Buyer Parent” has the meaning given to such term in the Preamble.
     “Buyer Party” means each of SLM Corporation, Bull Run I LLC, as
Securitization Buyer and Conduit Buyer, SLM Education Credit Finance
Corporation, as successor Sponsor, and Sallie Mae, Inc., as successor
Subservicer, successor Sub-Administrator and successor SPV Administrator.
     “Buyer Satisfaction Certificate” means a certificate executed and delivered
by Buyer Parent, substantially in the form attached as Exhibit 9.3 to this
Agreement.

Appendix A-3



--------------------------------------------------------------------------------



 



     “Buyer/Seller Release” has the meaning given to such term in Section 12.2
of this Agreement.
     “Buyer Subsidiary” has the meaning set forth in the Preamble of this
Agreement.
     “Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
     “Capital Stock” means any and all shares of capital stock (whether
denominated as common stock or preferred stock), beneficial, partnership or
membership interests, participations, preferred interests, equity interests of
or in a corporation, partnership, limited liability company or other legal
entity, whether voting or non-voting.
     “CBNA” has the meaning set forth in the Preamble of this Agreement.
     “CBNA Transaction” has the meaning given to such term in the Recitals of
this Agreement.
     “CBNA Transaction Agreement” has the meaning given to such term in the
Recitals of this Agreement.
     “Certificate Distribution Amount” means:
          (i) if the Closing occurs on or before December 31, 2010, $0;
          (ii) if the Closing occurs on or after January 1, 2011 and before
April 1, 2011, for purposes of Section 2.1, the total amount of distributions to
holders of the Trust Certificates acquired by the Securitization Buyer on or
after January 1, 2011 and prior to the Closing Date; and
          (iii) if the Closing occurs on or after April 1, 2011, for purposes of
Section 2.1, the total amount of distributions to holders of the Trust
Certificates acquired by the Securitization Buyer on or after April 1, 2011 and
prior to the Closing Date.
     “Certificate Purchase Price” means, with respect to the Trust Certificates
and as of a specified date, the sum of:
          (i) the Net Trust Assets Acquired for such Trust Certificates as of
the Applicable Measuring Date times 119%;
          (ii) if the Closing occurs on or after January 1, 2011, minus the
Certificate Distribution Amount;
          (iii) if the Closing occurs on or after January 1, 2011, plus the
Applicable Float; and
          (iv) if the Closing occurs on or before December 31, 2010, minus the
Applicable Negative Float.

Appendix A-4



--------------------------------------------------------------------------------



 



     For purposes of the foregoing definition: (i) “Net Trust Assets Acquired”
means for the Trust Certificates the sum of the aggregate gross Principal
Balance of the Trust Student Loans (disregarding any unamortized premium and
loan loss reserves) plus the aggregate accrued interest receivable of the Trust
Student Loans plus the aggregate Designated Trust Cash Items minus the following
items: the aggregate outstanding Principal Amount of the Securitization Notes
and accrued and unpaid interest thereon, any liabilities with respect to any
foreign currency hedging agreements, any accrued servicing fees payable by the
Securitization Trusts to the Seller or its Affiliates, accrued interest on
B-notes and the accrued borrower benefit principal reduction and Department of
Education fees due to the Seller or its Affiliates, and any other liabilities of
the Trust that, in accordance with GAAP would be required to be reflected on a
balance sheet of the applicable Securitization Trust as of the Applicable
Measuring Date, in each case calculated as of the Applicable Measuring Date on a
basis consistent with the Model Purchase Price Calculation; and (ii) “Designated
Trust Cash Items” means with respect to the Trust Certificates, the sum of
Securitization Restricted Cash of the Securitization Trusts (including the
collection, reserve and capitalized interest accounts), the aggregate accrued
cash applied but not yet received by the Securitization Trusts from the Seller
and its Affiliates and the aggregate fees due from Guarantors or the Department
of Education for cancelled loans and the total prepaid expenses of the
Securitization Trusts, in each case calculated as of the Applicable Measuring
Date on a basis consistent with the Model Purchase Price Calculation.
     “Change of Recommendation” has the meaning given to such term in Section
10.4(d) of this Agreement.
     “Closing” has the meaning given to such term in Section 8.1(a) of this
Agreement.
     “Closing Certificate Purchase Price” means the final Certificate Purchase
Price based upon the Schedule of Trust Student Loans determined as of the
Applicable Measuring Date, pursuant to Section 2.1(a).
     “Closing Conduit Purchase Price” means the final Conduit Purchase Price
based upon the Schedule of Financed Student Loans determined as of the
Applicable Measuring Date, pursuant to Section 4.1(d).
     “Closing Date” has the meaning given to such term in Section 8.1(a) of this
Agreement.
     “Commitment Date” has the meaning set forth in the Preamble.
     “Competing Proposal” has the meaning given to such term in Section 10.4(i)
of this Agreement.
     “Conduit Administrator” means The Bank of New York Mellon, a New York
banking corporation, in its capacity as administrator to the Conduit Program.
     “Conduit Arbitration Firm” has the meaning given to such term in Section
4.1(d) of this Agreement.
     “Conduit Bill of Sale” means a bill of sale between the Seller and the
Conduit Buyer, substantially in the form of Exhibit 4.4 to this Agreement or
such other form as is acceptable to

Appendix A-5



--------------------------------------------------------------------------------



 



such parties, pursuant to which the Seller will sell the entire Membership
Interest in the Funding Note Issuer in consideration for the Conduit Purchase
Price.
     “Conduit Buyer” means Bull Run 1 LLC a Delaware limited liability company.
     “Conduit Distribution Amount” means:
     (i) if the Closing occurs on or before December 31, 2010, $0;
     (ii) if the Closing occurs on or after January 1, 2011 and before April 1,
2011, for purposes of Section 4.1 the total amount of distributions by the
Funding Note Issuer on or after January 1, 2011 and prior to the Closing Date;
and
     (iii) if the Closing occurs on or after April 1, 2011, for purposes of
Section 4.1 the total amount of distributions by the Funding Note Issuer on or
after April 1, 2011 and prior to the Closing Date.
     “Conduit Eligible Lender Trust Agreement” means the Eligible Lender Trust
Agreement, dated as of May 14, 2009 between Funding Note Issuer as the Funding
Note Issuer, and CBNA, not in its individual capacity but solely as the Eligible
Lender Trustee on behalf, and for the benefit, of the Funding Note Issuer.
     “Conduit Eligible Lender Trustee” means CBNA, in its capacity as eligible
lender trustee for the benefit of the Funding Note Issuer, pursuant to the
Conduit Eligible Lender Trust Agreement.
     “Conduit Lender” means Straight-A Funding, LLC, a limited liability company
organized under the laws of the State of Delaware.
     “Conduit Manager” means BMO Capital Markets Corp. and its successor and
assigns, in its capacity as Manager pursuant to the Funding Note Purchase
Agreement.
     “Conduit Mutual Release” has the meaning given to such term in the Recitals
of this Agreement.
     “Conduit Program” means the loan facility provided by the Conduit Lender to
the Funding Note Issuer and to other borrowers.
     “Conduit Purchase Price” means the purchase price for the sale to the
Conduit Buyer of the entire Membership Interest in the Funding Note Issuer
pursuant to this Agreement and the Conduit Bill of Sale, which shall be equal to
the sum of:
     (i) the Net Conduit Assets Acquired as of the Applicable Measuring Date
times 119%;
     (ii) minus the total amount of principal and interest outstanding at
Closing under the Subordinated Credit Agreement;

Appendix A-6



--------------------------------------------------------------------------------



 



     (iii) if the Closing occurs on or after January 1, 2011, plus the
Applicable Float; and
     (iv) if the Closing occurs on or before December 31, 2010, minus the
Applicable Negative Float.
     For purposes of this definition: (i) “Net Conduit Assets Acquired” means
the sum of the aggregate gross Principal Balance of the Financed Student Loans
(disregarding any unamortized premium and loss reserves), plus the aggregate
accrued interest receivable of the Financed Student Loans, plus the aggregate
Designated Conduit Cash Items, minus the following items: the outstanding
principal of the Funding Note, (excluding unamortized bond discount balances),
the outstanding Ratable Financing Costs, any accrued servicing fee payable by
the Funding Note Issuer to the Seller or its Affiliates, accrued borrower
benefit principal reduction and Department of Education fees due to the Seller
or its Affiliates and any other liabilities of the Funding Note Issuer that in
accordance with GAAP would be required to be reflected on a balance sheet of the
Funding Note Issuer prepared as of the Applicable Measuring Date, in each case
calculated as of the Applicable Measuring Date on a basis consistent with the
Model Purchase Price Calculation; and (ii) “Designated Conduit Cash Items” means
with respect to the Funding Note Issuer, the sum of Conduit Restricted Cash
(including the collection, reserve and capitalized interest accounts), the
aggregate cash applied but not received from the Seller or its Affiliates, the
aggregate fees due to the Funding Note Issuer from Guarantors or the Department
of Education for cancelled loans and any prepaid expenses of the Funding Note
Issuer, in each case calculated as of the Applicable Measuring Date on a basis
consistent with the Model Purchase Price Calculation.
     “Conduit Replacement Subservicing Agreement” has the meaning given to such
term in Section 5.2 of this Agreement.
     “Conduit Restricted Cash” means all cash and investments held from time to
time in any Trust Account (as defined in the Funding Note Purchase Agreement)
whether in the form of deposit accounts, physical property, book-entry
securities, uncertificated securities or otherwise.
     “Conduit Servicing Agreement” means the Servicing Agreement, dated as of
May 14, 2009, by and among the Funding Note Issuer, CBNA, as the Eligible Lender
Trustee, the Conduit Administrator, the Conduit Lender and the Seller, as Master
Servicer, together with the Supplemental Servicing Agreement thereto dated as of
May 14, 2009 by and among the Seller, as the Master Servicer, the Funding Note
Issuer, CBNA, as the Eligible Lender Trustee and the SPV Administrator.
     “Conduit Student Loan Purchase Agreement” means the Student Loan Purchase
Agreement, dated as of May 14, 2009, among The Student Loan Corporation, as
seller, the Seller Eligible Lender Trustee, the Funding Note Issuer and CBNA,
not in its individual capacity but solely as the Eligible Lender Trustee for the
benefit of the Funding Note Issuer and its assigns.
     “Conduit Subservicing Agreement” means the Servicing Agreement dated as of
May 14, 2009 by and among the Funding Note Issuer, CSD, as subservicer and the
Seller as Master Servicer, together with the Conduit Replacement Servicing
Agreement incorporated therein.

Appendix A-7



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” has the meaning given to such term in Section
10.6(b) of this Agreement.
     “Consolidation Loan” means a loan made pursuant to and in full compliance
with Section 428C of the Higher Education Act.
     “Control” (including the terms “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
     “CSD” has the meaning set forth in the Preamble of this Agreement.
     “Custodian” means CSD either (i) as custodian under the Securitization
Custody Agreements or (ii) as subcustodian on behalf of the Servicer pursuant to
the Conduit Servicing Agreement and the Conduit Subservicing Agreement, as
applicable.
     “Data Room” means the electronic online data room maintained by IntraLinks,
Inc. for purposes of the Transaction under the name “Project Lesson”.
     “Data Tape” has the meaning given to such term in Section 7.2(n) of this
Agreement.
     “Delinquent” means, for any Student Loan, the period in which any payment
of principal or interest due on such Student Loan is overdue (after giving
effect to all grace, forbearance and deferment periods).
     “Department Form Agreements” has the meaning given to such term in
Section 5.1 of this Agreement.
     “Department of Education” or “Department” means the United States
Department of Education, or, solely for purposes of the Funding Note Purchase
Agreement, any official of the Department of Education duly authorized to
perform any function with respect to the transactions under the Department Put
Agreement or the other transaction documents under the Conduit Program.
     “Depositor” means, with respect to the Securitization Trusts and the
Private Securitization Trust, SLC Student Loan Receivables I, Inc., a Delaware
corporation.
     “Depositor Agreement” has the meaning given to such term in ARTICLE VI of
this Agreement.
     “Depositor Eligible Lender Trustee” means CBNA, in its capacity as eligible
lender trustee for the benefit of the Depositor, pursuant to the Depositor
Eligible Lender Trust Agreement.
     “Depositor Eligible Lender Trust Agreement” means, with respect to each
Securitization Transaction, the eligible lender trust agreement between the
Depositor and the Depositor Eligible Lender Trustee, as amended or modified from
time to time.

Appendix A-8



--------------------------------------------------------------------------------



 



     “Depositor SEC Reports” has the meaning given to such term in Section
7.2(u)(v) of this Agreement.
     “DGCL” means the General Corporation Law of the State of Delaware.
     “Disclosure Date” has the meaning given to such term in Section 7.2(w) of
this Agreement.
     “Eligible Lender Trust Agreement” means the Trust Agreement, dated as of
August 30, 2003, between SLC, as the grantor thereunder, and CBNA, not in its
individual capacity but solely in its capacity as the trustee thereunder,
relating to FFELP Loans, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Eligible Lender Trustee” means a corporation or banking association
qualifying as an “eligible lender” as such term is defined in Section 435(d) of
the Higher Education Act for purposes of holding legal title to Student Loans,
which meets all other requirements for an Eligible Lender Trustee under the
terms of the applicable Transaction Document and which is authorized to execute
corporate trust powers and hold legal title to Student Loans.
     “Estimated Certificate Purchase Price” means the estimated Certificate
Purchase Price based upon the Schedule of Trust Student Loans and related
calculations determined as of the Applicable Measuring Date pursuant to
Section 2.1(a).
     “Estimated Conduit Purchase Price” means the estimated Conduit Purchase
Price based upon the Schedule of Financed Student Loans and related calculations
determined as of the Applicable Measuring Date, pursuant to Section 4.1(a).
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     “Expenses” means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of counsel,
accountants, financial advisors and investment bankers of such Person and its
Affiliates), incurred by such Person or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement and any transactions related thereto, any
litigation with respect thereto, the preparation, printing, filing and mailing
of the Proxy Statement, the filing of any required notices under Laws, or in
connection with regulatory approvals, and all other matters related to the
Transaction Documents and other transactions contemplated hereby.
     “FFELP” means the U.S. Federal Family Education Loan Program.
     “FFELP Loan” means a U.S. federally-insured student loan that has been
authorized to be made or held by the Seller as the beneficiary of a student loan
trust as part of the FFELP and authorized by the Higher Education Act of 1965,
as amended, or the Health Education Assistance Loan Program, as amended,
including a Stafford, PLUS, Consolidation or HEAL student loan.

Appendix A-9



--------------------------------------------------------------------------------



 



     “Financed Student Loan” means a Student Loan sold to the Funding Note
Issuer.
     “Float Amount Rate” equals the per annum rate of 1%.
     “Funding Note” means the note evidencing the loans made by the Conduit
Lender to the Funding Note Issuer.
     “Funding Note Issuer” has the meaning given to such term in the Recitals of
this Agreement.
     “Funding Note Purchase Agreement” means the Funding Note Purchase
Agreement, by and among Straight-A Funding, LLC, as the Conduit Lender, Funding
Note Issuer, as the Funding Note Issuer, CBNA, as the Conduit Eligible Lender
Trustee, The Bank of New York Mellon, as the Conduit Administrator, the
Securities Intermediary and the Conduit Lender Eligible Lender Trustee, The
Student Loan Corporation , as the SPV Administrator, the Sponsor and the Master
Servicer and the Conduit Manager, dated as of May 14, 2009.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee Agreement” means any agreement between any Guarantor and the
Student Loan Corporation Eligible Lender Trustee on behalf of either a
Securitization Trust, the Depositor, The Student Loan Corporation, or the
Funding Note Issuer providing for the payment by the Guarantor of amounts
authorized to be paid pursuant to the Higher Education Act to holders of
qualifying Student Loans guaranteed in accordance with the Higher Education Act
by such Guarantor.
     “Guarantor” means any FFELP guaranty agency with which the applicable The
Student Loan Corporation, Eligible Lender Trustee or the Funding Note Issuer has
in place a Guarantee Agreement, and which guarantor is reinsured by the
Department of Education for a percentage of claims paid for a given federal
fiscal year.
     “Higher Education Act” means the Higher Education Act of 1965, 20 U.S.C.
Section 1001 et seq., as amended or supplemented from time to time, and all
regulations and guidelines promulgated thereunder.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

Appendix A-10



--------------------------------------------------------------------------------



 



     “Indemnification Agreement” has the meaning given to such term in the
Recitals of this Agreement.
     “Indenture Administrator” means the “Indenture Administrator” under the
Securitization Indentures.
     “Initial Cutoff Date” has the meaning given to such term in Section 2.1(a)
of this Agreement.
     “Investment Company Act” means the United States Investment Company Act of
1940, as amended, and the rules and regulations promulgated thereunder.
     “Knowledge” means, with respect to the Seller, the actual knowledge of
Michael J. Reardon, Joe Guage, Irene Hendricks, Patty Morris, John Vidovich,
Janice Stiles, Anupam Agarwal, Christine Homer, Beth Reitzel and Janis Turner.
     “Law” means any and all domestic (federal, state or local) or foreign laws,
statutes, rules, regulations, requirements or Orders promulgated by any
Governmental Authority.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit, arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.
     “Loan File” means, with respect to a FFELP Loan, the file containing all
current, relevant information pertaining to such FFELP Loan.
     “Loan Transmittal Summary Form” means the form attached to a bill of sale
with respect to a Securitization Master Terms Purchase Agreement or
Securitization Master Terms Sale Agreement, which lists, by Borrower, each
Student Loan sold pursuant to such bill of sale.
     “Makewhole and Participation Agreement” has the meaning given to such term
in Section 3.6 of this Agreement.
     “Member” means the sole member of the Funding Note Issuer under the limited
liability company agreement of the Funding Note Issuer.
     “Membership Interest” means the entire limited liability company interest
of the Seller as member in Funding Note Issuer, including the Seller’s right to
any and all benefits to which it is entitled as provided in the limited
liability company agreement of Funding Note Issuer, together with the
obligations of the Seller as member to comply with all the terms and provisions
of such limited liability company agreement.
     “Merger Buyer” has the meaning set forth in the Recitals of this Agreement.

Appendix A-11



--------------------------------------------------------------------------------



 



     “Merger Transaction” has the meaning given to such term in the Recitals of
this Agreement.
     “Merger Transaction Agreement” has the meaning given to such term in the
Recitals of this Agreement.
     “Model Purchase Price Calculation” has the meaning given to such term in
Section 2.1(a).
     “Note” means a note evidencing a Student Loan.
     “Noteholder” means the holder of a Securitization Note.
     “Notice of a Proposed Change of Recommendation” has the meaning set forth
in Section 10.4(e) of this Agreement.
     “Notice of Superior Proposal” has the meaning set forth in Section 10.4(e)
of this Agreement.
     “Omnibus Credit Agreement” means the Amended & Restated Omnibus Credit
Agreement, dated as of January 29, 2010, as amended by the Amendment No. 1
thereto, dated as of February 11, 2010 by and among (i) the Seller, as borrower,
(ii) CBNA, as lender, (iii) CBNA, in its separate capacity as the trustee under
the trust agreement identified therein and (iv) the non-securitization
Subsidiaries of the Seller that may become parties thereto from time to time, as
the same may be further amended or otherwise modified from time to time in
accordance with the terms thereof.
     “Omnibus Lender” means CBNA, in its capacity as the lender under the
Omnibus Credit Agreement and its permitted successors and assigns in such
capacity.
     “Omnibus Loan” means a loan to the Seller that is subject to the terms and
conditions of the Omnibus Credit Agreement.
     “Opinion of Counsel” means a written opinion of counsel meeting the
requirements specified in the related Transaction Document.
     “Order” means any decree, order, writ, judgment, stipulation, award,
injunction, temporary restraining order or other order in any suit or proceeding
by any Governmental Authority.
     “Owner Trustee” means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
the Securitization Trust Agreements, and its permitted successors and assigns in
such capacity.
     “Partial Release of Security Interest” means the agreement substantially in
the form set forth in Exhibit 2.5 of this Agreement.

Appendix A-12



--------------------------------------------------------------------------------



 



     “Payment Cutoff Date” means, with respect to a Securitization Trust, a
“Payment Cutoff Date,” as defined in the Securitization Master Terms Purchase
Agreement.
     “Permitted Change of Recommendation” has the meaning given to such term in
Section 10.4(e) of this Agreement.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
association unincorporated association, joint venture or other entity or a
Governmental Authority.
     “Portfolio” means, with respect to a Securitization Trust, the Trust
Student Loans reinsured under Title IV of the Higher Education Act and made to
persons for post-secondary education at eligible institutions acquired from time
to time by the Securitization Eligible Lender Trustee on behalf of the
Securitization Trust.
     “Principal Amount” means, with respect to a Securitization Note, the
outstanding principal balance of such Securitization Note (excluding unamortized
bond discount balances).
     “Principal Balance” means, with respect to a Student Loan, the outstanding
principal balance of such student loan (disregarding any unauthorized premium
and loan loss reserves), plus accrued interest expected to be capitalized (if
any) but excluding any amounts already included in the aggregate accrued
interest receivable balance of the Trust Student Loans.
     “Private Securitization Basic Document” means any document that is a “Basic
Document” as defined in the indenture pursuant to which any Private
Securitization Trust has issued securitization notes.
     “Private Securitization Servicing Agreement” means, with respect to each
Private Securitization Trust, the servicing agreement entered into between the
Seller, as the Servicer and as the Administrator, and the Private Securitization
Trust, as the same may be amended from time to time.
     “Private Securitization Trust” means each of SLC Private Student Loan Trust
2006-A, SLC Private Student Loan Trust 2009-A, SLC Private Student Loan Trust
2010-A or SLC Private Student Loan Trust 2010-B.
     “Proxy Statement” has the meaning given to such term in Section 10.2(a) of
this Agreement.
     “Purchase Agreement” means, with respect to a Securitization Trust, the
Purchase Agreement entered into between the Seller and the Depositor pursuant to
which Student Loans are sold from the Seller to the Depositor, in accordance
with the Securitization Master Terms Purchase Agreement for that Securitization
Trust.
     “Qualifying Transaction” means any transaction contemplated by a Competing
Proposal, except the references therein to “15%” in each of clause (A), (B) and
(C) of the definition of Competing Proposal shall be replaced by “50%” and the
reference in clause (i) thereof to the

Appendix A-13



--------------------------------------------------------------------------------



 



“Acquired Assets” shall be replaced by the phrase “all assets of the Seller”;
provided, however, that the Related Transactions shall not constitute Qualifying
Transactions.
     “Ratable Financing Costs” has the meaning given to such term in the Funding
Note Purchase Agreement.
     “Rating Agencies” means a nationally recognized statistical rating
organization or other comparable Person rating the Securitization Notes in
accordance with the applicable Securitization Indentures.
     “Related Transaction Documents” mean, collectively, (i) the CBNA
Transaction Agreement, (ii) the Merger Transaction Agreement and (iii) in each
case, ancillary agreements attached thereto or delivered thereunder or in
connection therewith.
     “Related Transactions” means, together, the CBNA Transaction and the Merger
Transaction.
     “Replacement Subservicing Agreements” has the meaning given to such term in
Section 3.4(a) of this Agreement.
     “Representatives” has the meaning given to such term in Section 10.4(a) of
this Agreement.
     “Schedule of Financed Student Loans” means the schedule or file identifying
the Financed Student Loans and containing data related to such Financed Student
Loans.
     “Schedule of Trust Student Loans” means the schedule or file identifying
the Trust Student Loans and containing data related to such Trust Student Loans.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Secretary” means the Secretary of Education, and includes any official of
the Department duly authorized to perform any function with respect to the
transactions under the Conduit Program.
     “Securitization Administration Agreement” means, with respect to each
Securitization Trust, the Administration Agreement entered into between a
Securitization Trust, the Depositor, and the Seller, in its capacity as
Administrator, and, if applicable, the Seller, in its capacity as Servicer, as
the same may be amended or otherwise modified from time to time in accordance
with the terms thereof.
     “Securitization Basic Documents” means, with respect to each Securitization
Trust, the applicable Basic Documents as defined under the Securitization
Indenture, as the same may be amended or otherwise modified from time to time in
accordance with the terms thereof.
     “Securitization Buyer” means Bull Run 1 LLC, a Delaware limited liability
company.

Appendix A-14



--------------------------------------------------------------------------------



 



     “Securitization Closing Date” means, with respect to each Securitization
Trust, the applicable closing date under the Securitization Indenture.
     “Securitization Custody Agreement” means a Custody Agreement entered into
between each Securitization Trust, the Securitization Eligible Lender Trustee,
the Securitization Indenture Trustee, the Seller, as the Servicer, and CSD, as
custodian, for a Securitization Trust, as the same may be amended or otherwise
modified from time to time in accordance with the terms thereof.
     “Securitization Cutoff Date” means, with respect to each Securitization
Trust, the applicable cutoff date under the Securitization Indenture.
     “Securitization Eligible Lender Trust Agreement” means, with respect to
each Securitization Transaction, the eligible lender trust agreement between the
related Securitization Trust and the Securitization Eligible Lender Trustee, as
amended or modified form time to time.
     “Securitization Eligible Lender Trustee” means CBNA, in its capacity as
eligible lender trustee on behalf of each Securitization Trust pursuant to the
applicable Securitization Eligible Lender Trust Agreement.
     “Securitization Eligible Loan” means a Student Loan that was sold by the
Seller to the Depositor and sold by the Depositor to a Securitization Trust,
which as of the applicable Securitization Cutoff Date, or for a Student Loan
that was substituted by the Seller and the Depositor after the Securitization
Closing Date, which as of the applicable cutoff date, or in the case of a
Purchase Agreement entered into after the applicable Securitization Closing
Date, which as of the related purchase date by the Depositor, was current or no
more Delinquent than permitted under such Securitization Master Terms Purchase
Agreement in payment of principal or interest and which met the following
criteria as of the Securitization Cutoff Date, or in the case of any Student
Loan substituted after the applicable Securitization Closing Date, as of the
applicable cutoff date by the Depositor:
          (a) (i) with respect to the 2008-2 Trust and the 2009-1 Trust, was a
Stafford Loan or a Plus Loan, and not a Consolidation Loan, (ii) with respect to
the 2010-1 Trust, was a Consolidation Loan, Stafford Loan, PLUS Loan or SLS Loan
and (iii) with respect to each other Securitization Trust not described in
clauses (i) and (ii), was a Consolidation Loan;
          (b) was owned by the Seller, and was fully disbursed;
          (c) was guaranteed as to principal and interest by the applicable
Guarantor to the maximum extent permitted by the Higher Education Act for such
Student Loan, and such Guarantor was, in turn, reinsured by the Department of
Education in accordance with the Higher Education Act;
          (d) bore interest at a stated rate of not more than the maximum rate
permitted under the Higher Education Act for such Loan;
          (e) was eligible for the payment of the quarterly special allowance at
the three month financial commercial paper rate or the 91-day treasury bill
rate, as applicable;

Appendix A-15



--------------------------------------------------------------------------------



 



          (f) if not in repayment status, was eligible for the payment of
interest benefits by the Secretary or, if not so eligible, was a Student Loan
for which interest either was billed quarterly to Borrower or deferred until
commencement of the repayment period, in which case such accrued interest would
be subject to capitalization to the full extent permitted by the applicable
Guarantor;
          (g) contained terms in accordance with those required by FFELP, the
applicable Guarantee Agreement and other applicable requirements, and, with
respect to the 2004-1 Trust, 2005-1 Trust, 2005-2 Trust, 2005-3 Trust and 2006-1
Trust, was more than 180 days past the final disbursement;
          (h) did not have a borrower who was noted in the related records of
the Servicer as being currently involved in a bankruptcy proceeding, and, with
respect to the 2007-2 Trust, 2008-1 Trust, 2008-2 Trust and 2009-1 Trust, had a
date of first disbursement prior to October 1, 2007;
          (i) was supported by the following documentation:

  (1)   a loan application, and any supplement thereto,

  (2)   an original promissory note and any addendum thereto (or a certified
copy thereof if more than one loan was represented by a single promissory note
and all loans so represented were not being sold) or the electronic records
evidencing the same,

  (3)   evidence of guarantee,

  (4)   any other document and/or record which the Seller may have been required
to retain pursuant to the Higher Education Act,

  (5)   if applicable, payment history (or similar document) including (i) an
indication of the Principal Balance and the date through which interest had been
paid, each as of the applicable Securitization Cutoff Date, or, in the case of
any Loan substituted after the applicable Securitization Closing Date, as of the
related Purchase Date (as defined therein) and (ii) an accounting of the
allocation of all payments by the Borrower or on the Borrower’s behalf to
principal and interest on the Student Loan,

  (6)   if applicable, documentation which supported periods of current or past
deferment or past forbearance,

  (7)   if applicable, a collection history, if the Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact
Borrower and any endorser and, if required by the Guarantor, copies of all
letters and other correspondence relating to due diligence processing,

Appendix A-16



--------------------------------------------------------------------------------



 



  (8)   if applicable, evidence of all requests for skip-tracing assistance and
current address of Borrower, if located,

  (9)   if applicable, evidence of requests for pre-claims assistance, and
evidence that the Borrower’s school(s) had been notified, and

  (10)   if applicable, a record of any event resulting in a change to or
confirmation of any data in the Loan File.

     “Securitization Indenture” means, with respect to each Securitization
Trust, the indenture pursuant to which the Securitization Trust has issued
Securitization Notes, as amended or supplemented from time to time.
     “Securitization Indenture Trustee” means U.S. Bank National Association, a
national banking association, in its capacity as the indenture trustee under
each Securitization Indenture, and its permitted successors and assigns in such
capacity.
     “Securitization Master Terms Purchase Agreement” means, with respect to
each Securitization Trust, the purchase agreement entered into by and among the
Seller, the Depositor and an Eligible Lender Trustee pursuant to which the
Student Loans to be deposited into the Securitization Trust are sold from the
Seller to the Depositor, as the same may be amended or otherwise modified from
time to time in accordance with the terms thereof.
     “Securitization Master Terms Sale Agreement” means, with respect to each
Securitization Trust, the Master Terms Sale Agreement entered into by and among
the Depositor, the Securitization Trust and an Eligible Lender Trustee pursuant
to which Student Loans are sold by the Depositor to the Securitization Trust, as
the same may be amended or otherwise modified from time to time in accordance
with the terms thereof.
     “Securitization Note” means a note issued by the related Securitization
Trust.
     “Securitization Restricted Cash” means, with respect to each Securitization
Trust, all cash and investments held from time to time in any Trust Account (as
defined in the applicable Securitization Administration Agreement) whether in
the form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise.
     “Securitization Servicing Agreement” means, with respect to each
Securitization Trust, the servicing agreement entered into between the Seller,
as the Servicer and as the Administrator, and the Securitization Trust, as the
same may be amended or otherwise modified from time to time in accordance with
the terms thereof.
     “Securitization Subservicing Agreement” means, with respect to each
Securitization Trust, the Subservicing Agreement entered into between the
Seller, as the Servicer, and CSD, as the same may be amended or otherwise
modified from time to time in accordance with the terms thereof.
     “Securitization Transaction” has the meaning given to such term in Section
7.2(l)(i) of this Agreement.

Appendix A-17



--------------------------------------------------------------------------------



 



     “Securitization Trust” means the 2004-1 Trust, the 2005-1 Trust, the 2005-2
Trust, the 2005-3 Trust, the 2006-1 Trust, the 2006-2 Trust, the 2007-1 Trust,
the 2007-2 Trust, the 2008-1 Trust, the 2008-2 Trust, the 2009-1 Trust, the
2009-2 Trust or the 2009-3 Trust as the context requires.
     “Securitization Trust Agreement” means, with respect to each Securitization
Trust, the Trust Agreement entered into by and between the Depositor and the
Owner Trustee, as the same may be amended or otherwise modified from time to
time in accordance with the terms thereof.
     “Seller” means The Student Loan Corporation, a Delaware corporation, in its
capacity as the seller under this Agreement.
     “Seller Common Stock” means the common stock, par value $0.01 per share, of
the Seller.
     “Seller Disclosure Schedule” means the Seller Disclosure Schedule attached
as Schedule B to this Agreement.
     “Seller Eligible Lender Trust Agreement” means the Trust Agreement, dated
as of August 30, 2003, between The Student Loan Corporation, as the grantor
thereunder, and CBNA, not in its individual capacity but solely in its capacity
as the trustee thereunder, relating to FFELP Loans, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
     “Seller Eligible Lender Trustee” means CBNA, in its capacity as eligible
lender trustee for the benefit of The Student Loan Corporation pursuant to the
Seller Eligible Lender Trust Agreement.
     “Seller Intervening Event” has the meaning set forth in Section 10.4(j) of
this Agreement.
     “Seller Material Adverse Effect” means any event, change, effect,
development, state of facts, condition, circumstance or occurrence that,
individually or in the aggregate, (i) has had or would reasonably be expected to
have a material adverse effect on the business, operations, results of
operations or financial condition of the Acquired Assets and Applicable Loans,
taken as a whole, or (ii) would reasonably be expected to prevent or materially
delay or materially impair the ability of the Seller or any of its Subsidiaries
to consummate any of the Transactions or to perform any of their obligations
under any of the Transaction Documents, other than any event, change, effect,
development, state of facts, condition, or circumstance proximately relating to,
resulting from or arising out of (A) changes in general economic or political
conditions or the financial, securities or credit markets in general; (B) any
events, circumstances, changes or effects that affect the general student loan
industry; (C) any changes in Laws (or interpretations thereof) applicable to the
Seller or any of the Seller’s Subsidiaries or any of their respective properties
or assets (including, for the avoidance of doubt, the Health Care and Education
Reconciliation Act of 2010 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010); (D) any changes, after the date hereof, in GAAP (or
interpretations thereof); (E) any outbreak or escalation of hostilities or war
(whether or not declared) or any act of terrorism, or any earthquakes,
hurricanes, tornados or other natural disasters; (F) the negotiation, execution,
announcement, consummation or existence of, this Agreement, the

Appendix A-18



--------------------------------------------------------------------------------



 



Transaction Documents, the Transactions, the Related Transaction Documents or
the Related Transactions, including any action or suit arising therefrom or in
connection therewith; (G) any change in the trading price of the Seller Common
Stock or the failure by the Seller or its Subsidiaries to meet any internal or
published projections, forecasts or estimates for any period (it being
understood that the events, changes, effects, developments, state of facts,
condition, circumstance or occurrence underlying such change or failure that are
not otherwise excluded from the definition of Seller Material Adverse Effect may
be taken into account in determining whether there has been or would reasonably
be expected to be a Seller Material Adverse Effect); or (H) any action taken as
required by the Transaction Documents or at the direction of Buyer; provided,
however, that any change, effect, event or occurrence referred to in the
immediately preceding clauses (A), (B), (C), (D) and (E) shall be taken into
account for purposes of determining whether a Seller Material Adverse Effect has
occurred only to the extent such change, effect, event or occurrence adversely
affects the Seller and its Subsidiaries, taken as a whole, in a materially
disproportionate manner relative to other companies operating in the industries
in which the Seller and its Subsidiaries compete (and then only to the extent of
the materially disproportionate portion of such effect).
     “Seller Party” means each of The Student Loan Corporation, as Seller,
Servicer SPV Administrator and Sponsor, CBNA in its individual capacity and as
The Student Loan Corporation Eligible Lender Trustee. Omnibus Lender, lender
under the Term Loan Agreement and Indenture Administrator, CSD, as subservicer,
Sub-Subservicer and Custodian, the Depositor and the Funding Note Issuer.
     “Seller Recommendation” has the meaning given to such term in Section 10.3
of this Agreement.
     “Seller Satisfaction Certificate” means a certificate executed and
delivered by the Seller, substantially in the form of Exhibit 9.2 to this
Agreement.
     “Seller Stockholder Approval” means the affirmative vote of the holders of
at least a majority of the outstanding shares of Seller Common Stock entitled to
vote at the Stockholders’ Meeting.
     “Seller Termination Fee” means any fee payable by the Seller to Buyer
Parent pursuant to Sections 11.3(a), 11.3(b), 11.3(c), 11.3(d) or 11.3(e).
     “Servicer” means the Seller in its capacity as Servicer under each
Securitization Servicing Agreement, Private Securitization Servicing Agreement
or under the Conduit Servicing Agreement, as the context requires, and their
respective permitted successors and assigns in such capacity.
     “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person as determined in accordance with GAAP,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount

Appendix A-19



--------------------------------------------------------------------------------



 



that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Committee” means the Special Committee of the Board of Directors
of the Seller.
     “Sponsor” means the Seller and its successor and assigns in its capacity as
the Sponsor under the Funding Note Purchase Agreement.
     “SPV Administrator” means the Seller and its successors and assigns in its
capacity as the SPV Administrator of the Funding Note Issuer under the Funding
Note Purchase Agreement.
     “Stockholders’ Meeting” has the meaning given to such term in
Section 10.2(a) of this Agreement.
     “Student Loan” means an education loan to students and parents of students
under the FFELP.
     “Sub-Administration Agreements” has the meaning given to such term in
Section 3.3(a) of this Agreement.
     “Sub-Administrator” has the meaning given to such term in Section 3.3(a)(i)
of this Agreement.
     “Sub-Sub-Administrator” has the meaning given to such term in Section
3.3(a)(ii) of this Agreement.
     “Sub-Subservicer” has the meaning given to such term in Section 3.4(a)(ii)
of this Agreement.
     “Sub-Subservicing Agreement” has the meaning given to such term in Section
3.4(a)(ii) of this Agreement.
     “Subordinated Credit Agreement” means the Subordinated Credit Agreement,
dated as of May 14, 2009, together with all amendments and other modifications,
if any, between Funding Note Issuer and the Seller, as Lender.
     “Subordinated Loan” means a subordinated loan issued under the Subordinated
Credit Agreement.
     “Subordinated Note Lender” means the Seller in its capacity as lender under
the Subordinated Credit Agreement.
     “Subordinated Promissory Note” means the note evidencing the Subordinated
Loans.
     “Subservicer” means CSD, in its capacity as the subservicer under each
Securitization Subservicing Agreement, and its successors and assigns in such
capacity.

Appendix A-20



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of more than 50% of the outstanding voting stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
     “Substitute Merger Transaction” has the meaning given to such term in
Section 10.11(a) of this Agreement.
     “Superior Proposal” has the meaning given to such term in Section 10.4(g)
of this Agreement.
     “Superior Proposal Agreement” has the meaning given to such term in Section
10.4(g) of this Agreement.
     “Tax” means all taxes, including income, gross receipts, ad valorem, VAT,
excise, real property, personal property, sales, use, transfer, withholding,
employment, unemployment, insurance, social security, business license, business
organization, environmental, worker’s compensation, profits, license, lease,
service, service use, severance, stamp, occupation, windfall profits, customs,
duties, franchise and other taxes imposed by any Governmental Authority, and any
interest, penalties, assessments or additions to tax resulting from,
attributable to or incurred in connection with any tax or any contest or dispute
thereof.
     “Tax Return” means any report, return, declaration, statement or other
information required to be supplied to a Governmental Authority in connection
with Taxes.
     “Term Loan Agreement” means the Term Loan Agreement dated as of the date
hereof by and among Bull Run 1 LLC, as Borrower, Buyer Parent, as Guarantor,
CBNA, as the Administrative Agent, the Syndicate Agent, the Collateral Agent,
and a Lender, and additional lenders that may become a party thereto.
     “Termination Date” has the meaning given to such term in Section 11.1(b) of
this Agreement.
     “Transaction Documents” means this Agreement, the Voting Agreement, the
Indemnification Agreement, the Trust Certificates Bill of Sale, the Accession
Agreement for Trust Certificates, the Partial Release of Security Interest, the
Sub-Administration Agreement, the Sub-Sub-Administration Agreement, the
Administration Services Agreement, the Replacement Subservicing Agreement, the
Sub-Subservicing Agreement, the Servicing Services Agreement, the Assumption of
Obligations of the Seller under Master Terms Purchase Agreements, the Makewhole
and Participation Agreement, the Conduit Bill of Sale, the Conduit Mutual
Release, the Department Form Agreements, the Conduit Replacement Subservicing
Agreement, the Conduit Servicing Services Agreement, the SPV Sub-Administration
Agreement, the Conduit Services Agreement, the Depositor Agreement, the Seller
Satisfaction Certificate, the Buyer Satisfaction Certificate, the Amended and
Restated Confidentiality Agreement, the Buyer/Seller Release and such other
documents as may be identified as “Transaction Documents” for purposes of the
Agreement by the Seller and the Buyer from time to time and all other agreements
and other documents entered into or delivered in connection with such agreements
and other documents.

Appendix A-21



--------------------------------------------------------------------------------



 



     “Transactions” means each of the transactions contemplated by the
Transaction Documents.
     “Trust Certificate” means, with respect to each Securitization Trust, a
certificate evidencing a 100% beneficial interest in such Securitization Trust.
     “Trust Certificates Bill of Sale” means a bill of sale between the Seller
and the Securitization Buyer, substantially in the form attached as Exhibit 2.1
to this Agreement or such other form as is acceptable to such parties, pursuant
to which the Seller will sell the Trust Certificates to the Securitization Buyer
in consideration for the Certificate Purchase Price, and which shall reasonably
identify the Trust Student Loans.
     “Trustee” means CBNA not in its individual capacity, but solely in its
capacity as the trustee under the Eligible Lender Trust Agreement and its
successors and assigns in such capacity.
     “Trust Student Loan” means a Student Loan that has been sold or permissibly
transferred to the Securitization Trust by the Depositor or the Servicer and the
beneficial ownership of which is still held by such Securitization Trust on the
date specified.
     “Unadjusted Purchase Price” means either:
          (i) in the case of any calculation pursuant to Section 2.1, the Net
Trust Assets Acquired times 119%, less the Certificate Distribution Amount; or
          (ii) in the case of any calculation pursuant to Section 4.1, the Net
Conduit Assets Acquired times 119%, less the Conduit Distribution Amount.
     “Voting Agreement” has the meaning given to such term in the Recitals of
this Agreement.

Appendix A-22



--------------------------------------------------------------------------------



 



Appendix B
List of Trust Certificates

              Ownership Trust Certificate   Percentage
SLC Student Loan Trust 2004-1
    100 %
SLC Student Loan Trust 2005-1
    100 %
SLC Student Loan Trust 2005-2
    100 %
SLC Student Loan Trust 2005-3
    100 %
SLC Student Loan Trust 2006-1
    100 %
SLC Student Loan Trust 2006-2
    100 %
SLC Student Loan Trust 2007-1
    100 %
SLC Student Loan Trust 2007-2
    100 %
SLC Student Loan Trust 2008-1
    100 %
SLC Student Loan Trust 2008-2
    100 %
SLC Student Loan Trust 2009-1
    100 %
SLC Student Loan Trust 2009-2
    100 %
SLC Student Loan Trust 2009-3
    100 %

Appendix B-1



--------------------------------------------------------------------------------



 



Appendix D
Notices
The address for notices for the Seller is as follows:
The Student Loan Corporation
750 Washington Blvd.
Stamford, Connecticut 06901
Fax: 203-975-6724
Attention: Chief Executive Officer
with a copy to (which shall not constitute notice):
CID Management
850 Third Ave, 18th Floor
New York, NY 10022
Fax: 212-207-3950
Attention: Rodman L. Drake, Chairman of the Special Committee
and
The Student Loan Corporation
750 Washington Blvd.
Stamford, Connecticut 06901
Fax: 203-975-6724
Attention: General Counsel
with further copies to (which shall not constitute notice):
Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Fax: 212-969-2900
Attention:  Julie Allen
                  Arnold Jacobs
and
McDermott, Will & Emery LLP
340 Madison Avenue
New York, New York 10173-1922
Fax: 212-547-5444
Attention:  Peter J. Rooney
                  Todd Finger

Appendix D-1



--------------------------------------------------------------------------------



 



with a further copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Fax: 212 -735-2000
Attention:  William S. Rubenstein
                  Sean C. Doyle
The address for notices for CBNA, Depositor Eligible Lender Trustee, Conduit
Eligible Lender Trustee, Securitization Eligible Lender Trustee, Omnibus Lender
and Indenture Administrator is as follows:
Citigroup Inc.
399 Park Avenue
New York, NY 10022
Fax: 212.559.0615
Attention: Michael S. Zuckert
with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Fax: 212 -735-2000
Attention:  William S. Rubenstein
                  Sean C. Doyle
The address for notices for the Buyer Parent and Buyer is as follows:
if to Buyer Parent:
SLM Corporation
12061 Bluemont Way
Reston, VA 20190-5684
Fax: 703-984-6586
Attention:  Mark L. Heleen, Executive Vice President
                  and General Counsel
with copies to (which shall not constitute notice):
Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022-4689
Fax: 212-752-5378
Attention: Reed D. Auerbach

Appendix D-2



--------------------------------------------------------------------------------



 



and
Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Fax: 617-951-8736
Attention: John R. Utzschneider
if to Buyer:
Bull Run 1 LLC
12061 Bluemont Way
Reston, VA 20190-5684
Fax: 703-984-6586
Attention:  Mark L. Heleen, Executive Vice President
                  and General Counsel
with copies to (which shall not constitute notice):
Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022-4689
Fax: 212-752-5378
Attention: Reed D. Auerbach
and
Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Fax: 617-951-8736
Attention: John R. Utzschneider

Appendix D-3



--------------------------------------------------------------------------------



 



Appendix E
Seller Representations and Warranties with Respect to Trust Student Loans
          Except for Student Loans that have been purchased or substituted by
the Seller or the Depositor in accordance with the terms of the Securitization
Master Terms Sale Agreements or the Securitization Master Terms Purchase
Agreements, the Seller represents and warrants as to the Trust Student Loans
purchased by the Depositor or substituted by the Seller under the related
Purchase Agreement and each Bill of Sale executed pursuant to the Securitization
Master Terms Purchase Agreements as of the date of the related Purchase
Agreement, or as of the date otherwise noted:
          (a) The Seller, with respect to beneficial ownership, and the Seller
Eligible Lender Trustee, for the benefit of the Seller, with respect to record
ownership, had good and marketable title to, and was the sole owner of, the
Student Loans, free and clear of all security interests, liens, charges, claims,
offsets, defenses, counterclaims or encumbrances of any nature and no right of
rescission, offsets, defenses or counterclaims had been asserted or threatened
with respect to such Trust Student Loans;
          (b) Each Securitization Master Terms Purchase Agreement created a
valid and continuing security interest (as defined in the applicable UCC) in the
Trust Student Loans sold thereunder in favor of the Depositor Eligible Lender
Trustee for the benefit of the Depositor, which security interest was prior to
all other security interests, liens, charges, claims, offsets, defenses,
counterclaims or encumbrances, and was enforceable as such as against creditors
of and purchasers from the Seller;
          (c) Either the Trust Student Loans constituted either “Payment
Intangibles” or “Instruments” within the meaning of the applicable UCC, or with
respect to the 2004-1 Trust, 2005-1 Trust, 2005-2 Trust, 2005-3 Trust, 2006-1
Trust and 2006-2 Trust, the Trust Student Loans constituted “Accounts” within
the meaning of the applicable UCC and were within the coverage of
Sections 432(m)(1)(E) and 439(d)(3) of the Higher Education Act;
          (d) The Trust Student Loans were Securitization Eligible Loans and the
description of the Trust Student Loans set forth in the related Purchase
Agreement and the related Loan Transmittal Summary Form were true and correct;
          (e) The Seller was authorized to sell, assign, transfer, substitute
and repurchase the Trust Student Loans; and the sale, assignment and transfer of
such Trust Student Loans was or, in the case of a Student Loan repurchase or
substitution by the Seller, was made pursuant to and consistent with the laws
and regulations under which the Seller operated, and did not violate any decree,
judgment or order of any court or agency, or conflict with or result in a breach
of any of the terms, conditions or provisions of any agreement or instrument to
which the Seller was a party or by which the Seller or its property was bound,
or constituted a default (or an event which could constitute a default with the
passage of time or notice or both) thereunder;

Appendix E-1



--------------------------------------------------------------------------------



 



          (f) The Trust Student Loans were each in full force and effect in
accordance with their terms and were legal, valid and binding obligations of the
respective Borrowers thereunder subject to no defenses (except the defense of
infancy);
          (g) No consents and approvals were required by the terms of the Trust
Student Loans for the consummation of the sale of such Trust Student Loans under
the related Purchase Agreement to the Depositor Eligible Lender Trustee for the
benefit of the Depositor other than those which were obtained;
          (h) As of the applicable Securitization Cutoff Date, or, in the case
of any purchase following the applicable Securitization Closing Date, as of the
date of the related Purchase Agreement, each Trust Student Loan had been duly
made and serviced in accordance with the provisions of the Federal Family
Education Loan Program established under the Higher Education Act, and had been
duly insured by a Guarantor; as of the Securitization Cutoff Date or, in the
case of any purchase following the Securitization Closing Date, as of the date
of the related Purchase Agreement, such guarantee was in full force and effect
and was freely transferable to the Depositor Eligible Lender Trustee on behalf
of the Depositor as an incident to the purchase of each Trust Student Loan; and
all premiums due and payable to such Guarantor had been paid in full as of the
date of the related Securitization Bill of Sale;
          (i) Any payments on the Trust Student Loans received by the Seller
that had been allocated to the reduction of principal and interest on such Trust
Student Loans had been allocated on a simple interest basis; the information
with respect to the applicable Trust Student Loans as of the Securitization
Cutoff Date or, in the case of any substituted Trust Student Loans, the related
Payment Cutoff Date, as stated on the related Loan Transmittal Summary Form was
materially true and correct;
          (j) Due diligence and reasonable care have been exercised in the
making, administering, servicing and collecting on the Trust Student Loans and,
with respect to any Trust Student Loan for which repayment terms had been
established, all disclosures of information required to be made pursuant to the
Higher Education Act had been made;
          (k) All origination fees authorized to be collected pursuant to
Section 438 of the Higher Education Act had been paid to the Secretary;
          (l) Each Trust Student Loan had been duly made and serviced in
accordance with the provisions of the related program under which such Trust
Student Loan was originated and all applicable federal and state laws;
          (m) No Trust Student Loan was more than the number of days Delinquent
permitted under the terms of the related Securitization Master Terms Purchase
Agreement and no default, breach, violation or event permitting acceleration
under the terms of any Trust Student Loan had arisen; and neither the Seller nor
any predecessor holder of any Trust Student Loan had waived any of the foregoing
other than as permitted by the Securitization Basic Documents;
          (n) Except for Trust Student Loans executed electronically, there was
only one original executed copy of the Note evidencing each Trust Student Loan.
For Trust Student Loans that were executed electronically, either (i) the
Servicer had possession of the electronic

Appendix E-2



--------------------------------------------------------------------------------



 



records evidencing the Note or (ii) the Seller had agreements with the previous
holders or servicers of such Note under which the relevant holder or servicer
agreed to hold and maintain the electronic records evidencing the Note, in each
case as may have been necessary to enforce the Note or as may have been required
by applicable laws regarding electronic chattel paper, including without
limitation, any applicable e-sign loans;
          (o) The Notes that constitute or evidence the Trust Student Loans did
not have any marks or notations indicating that they had been pledged, assigned
or otherwise conveyed to any Person other than the Seller Eligible Lender
Trustee on behalf of the Depositor. All financing statements filed against the
Seller in favor of the Depositor in connection with the applicable Purchase
Agreement describing the Trust Student Loans contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the [Eligible
Lender Trustee][secured party]”;
          (p) Other than the security interest granted to the Depositor pursuant
to the applicable Securitization Master Terms Purchase Agreement, the Seller had
not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Trust Student Loans. The Seller had not authorized the
filing of and was not aware of any financing statements against the Seller that
included a description of collateral covering the Trust Student Loans other than
any financing statement relating to the security interest granted to the Seller
Eligible Lender Trustee thereunder or any other security interest that had been
terminated. The Seller was not aware of any judgment or Tax lien filings against
the Seller;
          (q) No Borrower of a Trust Student Loan as of the applicable
Securitization Cutoff Date or, in the case of any substitution following the
Securitization Closing Date, as of the date of the related Purchase Agreement,
was noted in the related Loan File as being then involved in a bankruptcy
proceeding;
          (r) CBNA serves as Eligible Lender Trustee for each Securitization
Trust and in that capacity holds legal title to, and is the sole record owner
of, each Trust Student Loan, free and clear of all Liens (except those Liens
created pursuant to the related Securitization Indenture); and
          (s) The transfer and assignment under the related Purchase Agreement
and each Securitization Master Terms Purchase Agreement constituted a valid sale
of the Trust Student Loans from the Seller and the Seller Eligible Lender
Trustee to the Depositor Eligible Lender Trustee for the benefit of the
Depositor and the beneficial interest in and title to such Trust Student Loans
would not be part of the Seller’s estate in the event of the bankruptcy of the
Seller or the appointment of a receiver with respect to the Seller. The Seller
caused the timely filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect a first priority security interest in the related Trust Student Loans
and other collateral granted under the Securitization Basic Documents.

Appendix E-3



--------------------------------------------------------------------------------



 



Appendix F
Seller Representations and Warranties with Respect to Financed Student Loans
          Except for Financed Student Loans that have been repurchased by the
Seller pursuant to Section 6 of the Conduit Student Loan Purchase Agreement or
purchased by the Servicer pursuant to the Conduit Servicing Agreement, with
respect to each Financed Student Loan as of the related date on which such
Financed Student Loan was sold by the Seller to the Funding Note Issuer pursuant
to the Conduit Student Loan Purchase Agreement (the “Grant Date”):
          (a) The Seller, with respect to beneficial ownership, and the Seller
Eligible Lender Trustee, for the benefit of the Seller, with respect to record
ownership, had good and marketable title to, and were the sole owners of, such
Financed Student Loan, free and clear of any security interest or lien (other
than an interest or lien that was released simultaneously with the transfer of
such Financed Student Loan to the Funding Note Issuer (the “Transfer”) pursuant
to a Security Release Certification, as defined in the Conduit Student Loan
Purchase Agreement), charges, claims, offsets, defenses, counterclaims or
encumbrances of any nature (including any circumstances that could have impaired
transfer of title to the Student Loans free and clear of the claim of any party)
and no right of rescission, offsets, defenses or counterclaims had been asserted
or threatened with respect to such Financed Student Loan. The Transfer of such
Financed Student Loan constituted the absolute transfer of all right, title and
interests of the Seller with respect to beneficial ownership, and the Seller
Eligible Lender Trustee, with respect to record ownership in such Financed
Student Loan to the purchaser parties free and clear of any lien or adverse
claim.
          (b) Such Financed Student Loan met the requirements under the Conduit
Program to be an “Eligible Loan” (as defined in the Funding Note Purchase
Agreement), and the description of and information regarding such Financed
Student Loan set forth in the related bill of sale, loan transmittal summary
form and any loan schedule prepared or delivered in connection with the transfer
thereof was true, complete and correct as of the date of the applicable loan
schedule.
          (c) The Seller (with respect to beneficial ownership) and the Seller
Eligible Lender Trustee (with respect to record ownership) was authorized to
Transfer and, to the extent required under the Conduit Student Loan Purchase
Agreement, reacquire such Financed Student Loan; and the Transfer of such
Financed Student Loan was or, in the case of a reacquisition by the Seller (with
respect to beneficial ownership) and the Seller Eligible Lender Trustee (with
respect to record ownership), was made pursuant to and consistent with the laws
and regulations under which each of the Seller and the Seller Eligible Lender
Trustee operated, and did not violate any decree, judgment or order of any court
or agency, or conflict with or result in a breach of any of the terms,
conditions or provisions of any agreement or instrument to which it was a party
or by which it or its property was bound, or constitute a default (or an event
which could constitute a default with the passage of time or notice or both)
thereunder.
          (d) Such Financed Student Loan was in full force and effect in
accordance with its terms and was the legal, valid and binding obligation of the
respective Borrower thereunder subject to no defenses.

Appendix F-1



--------------------------------------------------------------------------------



 



          (e) Such Financed Student Loan had been duly made and serviced in
accordance with the provisions of FFELP and had been duly guaranteed by a
Guarantor; the Guarantee Agreement was in full force and effect, and all
premiums due and payable to such Guarantor as of the related Grant Date had been
paid in full.
          (f) Such Financed Student Loan provided or, when the payment schedule
with respect thereto was determined, provided for payments on a periodic basis
that fully amortized the Principal Balance thereof by its maturity, as such
maturity may have been modified in accordance with any applicable deferral or
forbearance periods granted in accordance with applicable laws, including, those
of the Higher Education Act or any applicable Guarantee Agreement, as
applicable.
          (g) Any payments on such Financed Student Loan received by the Seller
that were allocated to the reduction of principal and interest on such Financed
Student Loan were, in all material respects, allocated on a simple interest
basis.
          (h) Such Financed Student Loan had been duly made and serviced in
accordance with all applicable federal, state and local laws.
          (i) Due diligence and reasonable care was exercised in the making,
administering, servicing and collecting on such Financed Student Loan and, all
disclosures of information required to be made pursuant to the Higher Education
Act prior to the related Grant Date had been made.
          (j) The related Borrower was an eligible borrower under the terms of
Section 428, 428B or 428H of the Higher Education Act, as applicable.
          (k) All borrower origination and loan fees required by Section 438 of
the Higher Education Act had been paid to the Secretary or appropriately
reserved by the Seller or Seller Eligible Lender Trustee for payment to the
Secretary.
          (l) Such Financed Student Loan was denominated and payable only in
United States dollars.
          (m) The transfer and assignment contemplated in the Conduit Student
Loan Purchase Agreement constituted a valid transfer of such Financed Student
Loan from the Seller with respect to beneficial ownership, and the Seller
Eligible Lender Trustee, with respect to record ownership to the purchaser
parties, and the beneficial interest in and title to such Financed Student Loan
shall not be part of the Seller’s estate in the event of its bankruptcy or the
appointment of a receiver with respect to the Seller or Seller Eligible Lender
Trustee.
          (n) With respect to the master promissory note related to each
Financed Student Loan (the “Promissory Note”), there was only one originally
executed Promissory Note evidencing such Financed Student Loan, and such
original Promissory Note (or a true and correct copy thereof) was delivered to
the designee of the Funding Note Issuer. If a true and exact copy of an original
electronic Promissory Note was delivered to the Funding Note Issuer or its
designee, the Seller of such Financed Student Loan (or its designee) had
possession of such electronic Promissory Note. The related Promissory Note that
constituted or evidenced such

Appendix F-2



--------------------------------------------------------------------------------



 



Financed Student Loan did not have any marks or notations indicating that it had
been further pledged, assigned or otherwise conveyed to any Person other than
the Funding Note Issuer, the Seller Eligible Lender Trustee on behalf of the
Funding Note Issuer or their designee (other than an interest or lien that will
be released simultaneously with the purchase of the Financed Student Loans under
the Conduit Student Loan Purchase Agreement).
          (o) To the extent such Financed Student Loan was evidenced by an
electronic Promissory Note, the Seller complied (and caused any originator or
servicer of such Financed Student Loan to comply) with all regulations and other
requirements adopted by the applicable Guarantor or the Department relating to
the validity and enforceability of such Promissory Note.
          (p) Neither the Seller nor the Seller Eligible Lender Trustee had
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
such Financed Student Loan (other than an interest or lien released
simultaneously with the Transfer of such Loan under the Conduit Student Loan
Purchase Agreement pursuant to a Security Release Certification (as defined in
the Funding Note Purchase Agreement)). Neither the Seller nor the Seller
Eligible Lender Trustee had authorized the filing of or was aware of any
financing statements against it that include a description of collateral
covering such Financed Student Loan (whether or not any additional collateral is
covered by such financing statements) or any other security interest that had
not been terminated with respect to such Financed Student Loans, or that was not
terminated with respect to the such Financed Student Loan upon Transfer to the
Funding Note Issuer or the Conduit Eligible Lender Trustee. Neither the Seller
nor the Seller Eligible Lender Trustee was aware of any judgment or tax lien
filings against it.
          (q) The related Borrower of such Financed Student Loan as of the
related Grant Date was not noted in any Loan File prepared in connection
therewith, including the related loan transmittal summary form as having been
then involved in a bankruptcy proceeding.
          (r) Such Financed Student Loan satisfied all of the terms and
conditions of the Transaction Documents (as defined in the Conduit Student Loan
Purchase Agreement).
          (s) Such Financed Student Loan was not delinquent for 210 days or more
or at such time subject to a claim filed with the applicable Guarantor.
          (t) Such Financed Student Loan had not been previously pledged to
secure the Funding Note.
          (u) Either (i) such Loan was not subject to any Excluded Borrower
Benefits (as defined in the Funding Note Purchase Agreement) or (ii) with
respect to any Loan subject to Excluded Borrower Benefits, the amount required
to be deposited into the Excluded Borrower Benefit Account (as defined in the
Funding Note Purchase Agreement) was deposited.

Appendix F-3